                          Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 1 of 41 Page ID
                                                           #:35644



                          1
                                                    UNITED STATES DISTRICT COURT FOR THE
                          2                            CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                                  )
                          4                                                                   )
                          5                          Plaintiffs,                              )             Case No.: 15-cv-5346-&-&(
                                                                                              )
                          6
                                          v.                                                  )
                          7                                                                   )            Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                                          AND )            +HDULQJ'DWH: 0D\
                               RESORTS U.S. INC.,                                             )            7LPHSP
                          9                                                                   )            &RXUWURRP%
                         10               Defendant.                                          )
                                                                                            /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                     EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                                  DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                                 Exhibit “”
                         23
                         24
                         25
                         26
                         27
                         28

                                 ǯ̵ 
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc. ǤͳͷǦǦͷ͵Ͷ͸Ǧ Ǧ
Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 2 of 41 Page ID
                                 #:35645




        GLOBAL ATTRACTIONS
        ATTENDANCE REPORT
                                Exhibit 10
&RYHU&UD]\7KHUPDV'RV
/DUDQMDLV2OÊPSLD%UD]LO
7KHUPDV'RV/DUDQMDLV




&5(',76
7($$(&207KHPH,QGH[DQG0XVHXP,QGH[7KH*OREDO$WWUDFWLRQV$WWHQGDQFH5HSRUW                                               7KHGHƮQLWLYHDQQXDODWWHQGDQFH
3XEOLVKHU7KHPHG(QWHUWDLQPHQW$VVRFLDWLRQ 7($                                                                                    VWXG\IRUWKHWKHPHGHQWHUWDLQPHQW
5HVHDUFK(FRQRPLFVSUDFWLFHDW$(&20                                                                                               DQGPXVHXPLQGXVWULHV
(GLWRU-XGLWK5XELQ
3XEOLFDWLRQWHDP7V]<LQ *LJL $X%HWK&KDQJ%U\DQ&KHQ/LQGD&KHX/XFLD)LVFKHU0DULQD                                     3XEOLVKHGE\WKH7KHPHG
+RƬPDQ2OJD.RQGDXURYD.DWKOHHQ{/D&ODLU6KDRMLQ/L6DUDK/LQIRUG*HRUJH0DUOLQJ(ULN0LOOHU                                 (QWHUWDLQPHQW$VVRFLDWLRQ 7($ DQG
-HQQLH{1HYLQ0DUJUHHW{3DSDPLFKDHO-RKQ{5RELQHWW-XGLWK{5XELQ%ULDQ{6DQGV:LOOLDP{6HOE\
0DWW7LPPLQV)HOL]9HQWXUD&KULV{<RVKLL
                                                                                                                                    WKH(FRQRPLFVSUDFWLFHDW$(&20
7($$(&20$OOULJKWVUHVHUYHG


&217$&76                                                                                                       GLOBAL ATTRACTIONS
)RUIXUWKHULQIRUPDWLRQDERXWWKHFRQWHQWVRIWKLVUHSRUWDQGDERXWWKH(FRQRPLFVSUDFWLFHDW                 ATTENDANCE REPORT
$(&20FRQWDFWWKHIROORZLQJ
                                                                                                                                                                                                            #:35646




-RKQ5RELQHWW                                      &KULV<RVKLL
6HQLRU9LFH3UHVLGHQW$PHULFDV                    9LFH3UHVLGHQW$VLD3DFLƮF
MRKQURELQHWW#DHFRPFRP                            FKULV\RVKLL#DHFRPFRP
7                                  7

%ULDQ6DQGV$,&3                                  0DUJUHHW3DSDPLFKDHO
9LFH3UHVLGHQW$PHULFDV                           'LUHFWRU(0,$
EULDQVDQGV#DHFRPFRP                              PDUJUHHWSDSDPLFKDHO#DHFRPFRP
7                                  7

/LQGD&KHX                                         DHFRPFRPHFRQRPLFV
9LFH3UHVLGHQW$PHULFDV
OLQGDFKHX#DHFRPFRP
7

)RULQIRUPDWLRQDERXW7($ 7KHPHG(QWHUWDLQPHQW$VVRFLDWLRQ 

-XGLWK5XELQ                                      -HQQLH1HYLQ
7($3XEOLFDWLRQV35 6RFLDO0HGLD               7($&KLHI2SHUDWLQJ2ƱFHU
MXG\#WHDFRQQHFWRUJ                                MHQQLH#WHDFRQQHFWRUJ
                                                                                                                                                                           Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 3 of 41 Page ID




7                                  7

7($FRQQHFWRUJ
                                                                                                      Exhibit 10
                                                   Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 4 of 41 Page ID
                                                                                    #:35647



    CONTENTS

    THE BIG PICTURE                                                      6
    THE AMERICAS                                                        22
    ASIA-PACIFIC                                                        38
    EMEA                                                                48
    MUSEUMS                                                             58
    ABOUT THE STUDY                                                     74
    FREQUENTLY ASKED QUESTIONS                                          75




    13.9%
    8QLYHUVDO6WXGLRV+ROO\ZRRG
    8QLYHUVDO&LW\&DOLIRUQLD
    DWWHQGDQFHJURZWKs
                                                                                                                                                                                               
                                                                                                                                            &UHGLW'DYLG6SUDJXH8QLYHUVDO6WXGLRV+ROO\ZRRG

    p)OLJKWRIWKH+LSSRJULƬqt+RJZDUWVFDVWOH                                                                         +$55<3277(5FKDUDFWHUVQDPHVDQGUHODWHGLQGLFLDDUHWUDGHPDUNV
    ZLWKDYLHZRI)OLJKWRIWKH+LSSRJULƬ8QLYHUVDO                                                                   RIDQG:DUQHU%URV(QWHUWDLQPHQW,QF+DUU\3RWWHU3XEOLVKLQJ5LJKWV
    6WXGLRV+ROO\ZRRGoVƮUVWRXWGRRUUROOHUFRDVWHU                                                                                 -.5 V 8QLYHUVDO6WXGLRV$OO5LJKWV5HVHUYHG
                                                                                    Exhibit 10
                                                                                                                                                                                                   
                              Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 5 of 41 Page ID




    THE BIG
                                                               #:35648
                                                                                                                            +RH'RZQIRU*KRVW7RZQ$OLYH
                                                                                                                DW{.QRWWoV{%HUU\)DUP%XHQD3DUN&$86
                                                                                                                                  $OEHUW/DP:HVWFRDVWHU




    PICTURE
                                                                                                      JOHN ROBINETT
                                                                                                      6HQLRU9LFH3UHVLGHQW
                                                                                                      (FRQRPLFV$PHULFDV
                                                                                                      t

                                                                                                      $IWHUDUHFRUGEUHDNLQJ
                                                                                                      KDVJLYHQWKHLQGXVWU\
                                                                                                      PL[HGUHVXOWVZLWKVORZVWHDG\
                                                                                                      JURZWKLQPDQ\PDUNHWVDORQJ
                                                                                                      ZLWKVRPHPLQRUGHFOLQHV
    -1.1%                                                                                             LQ{RWKHUV

                                                                                                      Ƕ
    7RSDPXVHPHQW
    WKHPHSDUNVDWWHQGDQFH
    JURZWKZRUOGZLGH
    s
                                                                                                      7KHPDMRUWKHPHSDUNRSHUDWRUVFRQWLQXHG
                                                                                                      WKHLUSRVLWLYHSHUIRUPDQFHZLWKD
                                                                                                      LQFUHDVHLQRYHUDOOEXVLQHVVYROXPHJURZLQJ

    233.1m                                                                                            IURPPLOOLRQWRPLOOLRQDQQXDO
                                                                                                      DWWHQGHHVRYHUWKH\HDU7KHWRSWKHPH
    7RSDPXVHPHQW                                                                                 SDUNVVKRZHGDVOLJKWGLSRIDERXWGULYHQ
    WKHPHSDUNVZRUOGZLGH
                                                                                                      ODUJHO\E\DQRPDOLHVLQ$VLD PRUHRQWKLVDQG
    DWWHQGDQFH
                                                                                                      RWKHUIDFWRUVLQRXUUHJLRQDOZULWHXSV 

                                                                                                      /RRNLQJDWRXUPDMRUJHRJUDSKLHV1RUWK
    235.6m                                                                                            $PHULFDDQG/DWLQ$PHULFDVKRZHGPRGHVW
                                                                                                      VLQJOHGLJLWDGYDQFHVZKLOH(XURSHDQG$VLD
    7RSDPXVHPHQW
    WKHPHSDUNVZRUOGZLGH                                                                            ZHUHGRZQE\VLPLODUDPRXQWV
    DWWHQGDQFH
                                                                        Exhibit 10
                                                       7($$(&20       7($$(&20                                                            
                                            Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 6 of 41 Page ID
                                                                             #:35649

                                                                                                                     TOP 10
                                                                                                                     THEME PARK GROUPS
    SLOW, STEADY GROWTH IN MANY MARKETS.                                                                             WORLDWIDE




                                                                                                                     GROUP NAME




                                                                                                                                                                                                              ATTENDANCE


                                                                                                                                                                                                                           ATTENDANCE
                                                                                                                                                                                                % CHANGE
    7XUQLQJWRZDWHUSDUNVDQGPXVHXPVZHFDQ          :KLOHZHDWKHUWRXULVPDQGSROLWLFDOLVVXHV




                                                                                                                     RANK
    UHSRUWSRVLWLYHUHVXOWVIRUERWK*OREDOO\ZDWHU   KDYHWDSSHGWKHEUDNHVRQJURZWKDELWWKLV




                                                                                                                                                                                                              2016


                                                                                                                                                                                                                           2015
    SDUNVFRQWLQXHGWKHLUVWURQJJURZWKWUHQGZLWK     \HDUZHIHHOFRQƮGHQWWKDWWKHEXVLQHVV
    DWWHQGDQFHLQFUHDVHVRIDWWKHWRS         WKURXJKVRPHH[FLWLQJQHZLQYHVWPHQWVDQG                   1 WALT DISNEY ATTRACTIONS                                                1.8% 140,403,000 137,902,000
    ([LVWLQJSDUNVDUHGRLQJZHOODQGQHZSDUNV        RSHUDWLRQDOLPSURYHPHQWVDORQJZLWKVWURQJ
    DUHEHLQJEXLOW7KLVUHưHFWVWRVRPHGHJUHH      OHLVXUHFRQVXPSWLRQJOREDOO\ZLOOFRQWLQXHLWV
                                                                                                                      2 MERLIN ENTERTAINMENTS GROUP                                            1.2% 61,200,000 60,500,000*
    WKHORZHUEDUULHUVWRHQWU\RIWKLVSDUWLFXODU      FKDUDFWHULVWLFDOO\VWHDG\JURZWKSDWWHUQRYHU               3 UNIVERSAL PARKS AND RESORTS                                            5.5% 47,356,000 44,884,000
    DWWUDFWLRQFDWHJRU\7KHWRSPXVHXPVKLW         WKHORQJUXQ
    DQHZKLJKWKLV\HDURIPLOOLRQDWWHQGHHV
                                                                                                                      4 OCT PARKS CHINA                                                       11.9% 32,270,000 28,830,000*
    H[FHHGLQJWKHSUHYLRXVUHFRUGE\RYHURQH                                                                        5 FANTAWILD                                                             37.0% 31,639,000 23,093,000
    PLOOLRQJXHVWV
                                                                                                                      6 SIX FLAGS INC.                                                         5.4% 30,108,000 28,557,000
                                                                                                                      7 CHIMELONG GROUP                                                       16.0% 27,362,000 23,587,000
                                                                                                                      8 CEDAR FAIR ENTERTAINMENT COMPANY                                       2.7% 25,104,000 24,448,000
       37.0%                                                                                                          9 SEAWORLD PARKS & ENTERTAINMENT                                        -2.1% 22,000,000 22,471,000
       )DQWDZLOGJURXS                                                                                              10 PARQUES REUNIDOS                                                     -6.0% 20,825,000 22,154,000
       DWWHQGDQFHJURZWK
       s                                                                                                           TOP 10 TOTAL ATTENDANCE 2016                                                      438,267,000 416,426,000
                                                                                                                         TOP 10 ATTENDANCE GROWTH 2015–16                                      4.3% 438,267,000 420,360,000




                                                                                                                      $GMXVWPHQWYHUVXVWKHƮJXUHZHSXEOLVKHGLQODVW\HDUoVUHSRUW




                                                                                                                     4.3%                                    438.3M                      420.4M
                                                                                                                     7RSWKHPHSDUNJURXSV               7RSWKHPHSDUNJURXSV   7RSWKHPHSDUNJURXSV
                                                                                                                     DWWHQGDQFHJURZWKZRUOGZLGH            ZRUOGZLGHDWWHQGDQFH   ZRUOGZLGHDWWHQGDQFH
      )DQWDZLOG                                                                                                    s

                                                                                                            Exhibit 10
                                                                                                                    7($$(&20                                                                                                 
                                                   Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 7 of 41 Page ID
                                                                                    #:35650

     TOP 25
     AMUSEMENT/THEME PARKS
     WORLDWIDE




                                                                                                   ATTENDANCE


                                                                                                                  ATTENDANCE




                                                                                                                                                                                                                                  ATTENDANCE


                                                                                                                                                                                                                                                ATTENDANCE
           /RFDWLRQ




                                                                                                                                          /RFDWLRQ
                                                                                       % CHANGE




                                                                                                                                                                                                                    % CHANGE
     RANK




                                                                                                                                  RANK
     PARK




                                                                                                                                  PARK
                                                                                                   2016


                                                                                                                  2015




                                                                                                                                                                                                                                  2016


                                                                                                                                                                                                                                                2015
     1 MAGIC KINGDOM AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.                 -0.5% 20,395,000 20,492,000                 14 LOTTE WORLD, SEOUL, SOUTH KOREA                                              11.5%         8,150,000      7,310,000
     2 DISNEYLAND, ANAHEIM, CA, U.S.                                                  -1.8% 17,943,000 18,278,000                 15 UNIVERSAL STUDIOS HOLLYWOOD, UNIVERSAL CITY, CA, U.S.                        13.9%         8,086,000      7,097,000
     3 TOKYO DISNEYLAND, TOKYO, JAPAN                                                 -0.4% 16,540,000 16,600,000                 16 EVERLAND, GYEONGGI-DO, SOUTH KOREA                                           -3.0%         7,200,000      7,423,000
     4 UNIVERSAL STUDIOS JAPAN, OSAKA, JAPAN                                           4.3% 14,500,000 13,900,000                 17 HONG KONG DISNEYLAND, HONG KONG SAR                                         -10.3%         6,100,000      6,800,000
     5 TOKYO DISNEY SEA, TOKYO, JAPAN                                                 -1.0% 13,460,000 13,600,000                 18 OCEAN PARK, HONG KONG SAR                                                   -18.8%         5,996,000      7,387,000
     6 EPCOT AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.                         -0.7% 11,712,000 11,798,000                 19 NAGASHIMA SPA LAND, KUWANA, JAPAN                                            -0.3%         5,850,000      5,870,000
     7 DISNEY'S ANIMAL KINGDOM AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.       -0.7% 10,844,000 10,922,000                 20 EUROPA PARK, RUST, GERMANY                                                    1.8%         5,600,000      5,500,000
     8 DISNEY'S HOLLYWOOD STUDIOS AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL, U.S.    -0.5% 10,776,000 10,828,000                 21 SHANGHAI DISNEYLAND, SHANGHAI, CHINA                                              –        5,600,000 NEW ENTRY
     9 UNIVERSAL STUDIOS AT UNIVERSAL ORLANDO, FL, U.S.                                4.3%       9,998,000     9,585,000         22 WALT DISNEY STUDIOS PARK AT DISNEYLAND PARIS, MARNE LA VALLÉE, FRANCE        -1.6%         4,970,000 5,050,000*
     10 ISLANDS OF ADVENTURE AT UNIVERSAL ORLANDO, FL, U.S.                            6.5%       9,362,000     8,792,000         23 DE EFTELING, KAATSHEUVEL, THE NETHERLANDS                                     1.8%         4,764,000      4,680,000
     11 DISNEY'S CALIFORNIA ADVENTURE, ANAHEIM, CA, U.S.                              -0.9%       9,295,000     9,383,000         24 TIVOLI GARDENS, COPENHAGEN, DENMARK                                          -2.0%         4,640,000      4,733,000
     12 CHIMELONG OCEAN KINGDOM, HENGQIN, CHINA                                      13.2%        8,474,000     7,486,000         25 SEAWORLD FLORIDA, ORLANDO, FL, U.S.                                          -7.9%         4,402,000      4,777,000
     13 DISNEYLAND PARK AT DISNEYLAND PARIS, MARNE LA VALLÉE, FRANCE                 -14.2%       8,400,000     9,790,000*            TOP 25 TOTAL ATTENDANCE 2016                                                             233,057,000 228,081,000
                                                                                                                                      TOP 25 ATTENDANCE GROWTH 2015–16                                            -1.1% 233,057,000 235,568,000




     $GMXVWPHQWYHUVXVWKHƮJXUHZHSXEOLVKHGLQODVW\HDUoVUHSRUW




                                                                                                                                  -1.1%                                    233.1m                            235.6m
                                                                                                                                  7RSDPXVHPHQWWKHPH                  7RSDPXVHPHQW                 7RSDPXVHPHQW
                                                                                                                                  SDUNVDWWHQGDQFHJURZWK                 WKHPHSDUNVZRUOGZLGH            WKHPHSDUNVZRUOGZLGH
                                                                                                                                  ZRUOGZLGHs                        DWWHQGDQFH                   DWWHQGDQFH

                                                                                                                         Exhibit 10
                                                                                                      7($$(&20        7($$(&20                                                                                                         
                                                                          Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 8 of 41 Page ID
                                                                                                           #:35651

     TOP 25
     AMUSEMENT/THEME PARKS
     WORLDWIDE




                                                                                                                                                                                   24
                                                                                                                                                                                          DENMARK
                                                                                                                         THE NETHERLANDS             23
                                                                                                                                                                                          1 PARK / ATTENDANCE 4.6M
                                                                                                                     1 PARK / ATTENDANCE 4.7M                                                                                            SOUTH KOREA       15   14
                                                                                                                                                                                                                              2 PARKS / ATTENDANCE 15.4M
                                                                                                                                                                                        GERMANY                                                                                  20
                                                                                                                               FRANCE          22   13
                                                                                                                                                                              20
                                                                                                                                                                                        1 PARKS / ATTENDANCE 5.6M                                                                         3
                                                                                                              2 PARKS / ATTENDANCE 13.3M                                                                                                                                     5
                                                  15
               CALIFORNIA, U.S.                                                                                                                                                                                                     CHINA    20   12                                  4
                                                            2                    10     25       1                                                                                                              2 PARKS / ATTENDANCE 14.1M
3 PARKS / ATTENDANCE 35.3M
                                                  11
                                                                                9                             FLORIDA, U.S.                                                                                                                                          JAPAN
                                                                                                              7 PARKS / ATTENDANCE 77.5M
                                                                                                                                                                                                                                                                     4 PARKS / ATTENDANCE 50.4M
                                                                                    8        7       6                                                                                                         HONG KONG      18   19
                                                                                                                                                                                                 2 PARKS / ATTENDANCE 12.1M




      KEY                                                                                GROWTH 2011–16
                                         &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW        s                                                                   5.2%
                                                                                                                                                                                    -1.1%                                       233.1m                                 235.6m
                        PsP




                                         UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
               PsP
     8SWRP




                                         6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ     s                                                                   4.3%
                                  P




                                         RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH        s                                                                   4.1%
                                         UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ
                                         LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                                                         s                                                                   5.4%             7RSDPXVHPHQWWKHPH                     7RSDPXVHPHQW                      7RSDPXVHPHQW
                                         YHUVXVDOORWKHUUDQNHGSDUNV                  s                                                                   -1.1%            SDUNVDWWHQGDQFHJURZWK                    WKHPHSDUNVZRUOGZLGH                 WKHPHSDUNVZRUOGZLGH
                                                                                                                                                                                    ZRUOGZLGHs                           DWWHQGDQFH                        DWWHQGDQFH
                                                                                                         -5              0                 5                  10
                                                                                                                                                                       Exhibit 10
                                                                                                                                                  7($$(&20              7($$(&20                                                                                            
                                                    Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 9 of 41 Page ID
                                                                                     #:35652

     TOP 20
     WATER PARKS
     WORLDWIDE




                                                                                     ATTENDANCE


                                                                                                    ATTENDANCE




                                                                                                                                                                                                          ATTENDANCE


                                                                                                                                                                                                                          ATTENDANCE
           /RFDWLRQ




                                                                                                                            /RFDWLRQ
                                                                        % CHANGE




                                                                                                                                                                                             % CHANGE
     RANK




                                                                                                                    RANK
     PARK




                                                                                                                    PARK
                                                                                     2016


                                                                                                    2015




                                                                                                                                                                                                          2016


                                                                                                                                                                                                                          2015
     1 CHIMELONG WATER PARK, GUANGZHOU, CHINA                           7.9%       2,538,000      2,352,000         11 WET 'N WILD, ORLANDO, FL, U.S.                                        0.0%       1,310,000      1,310,000
     2 TYPHOON LAGOON AT DISNEY WORLD, ORLANDO, FL, U.S.               -0.7%       2,277,000      2,294,000         12 SUNWAY LAGOON, KUALA LUMPUR, MALAYSIA                                17.9%       1,270,000       1,077,000
     3 BLIZZARD BEACH AT DISNEY WORLD, ORLANDO, FL, U.S.               -0.8%       2,091,000      2,107,000         13 THERME ERDING, ERDING, GERMANY                                        0.8%       1,245,000      1,235,000
     4 THERMAS DOS LARANJAIS, OLIMPIA, BRAZIL                          11.2%       1,959,000      1,761,000         14 WET 'N' WILD GOLD COAST, GOLD COAST, AUSTRALIA                        3.5%       1,242,000      1,200,000
     5 BAHAMAS AQUAVENTURE WATER PARK, PARADISE ISLAND, BAHAMAS         0.0%       1,868,000      1,868,000         15 SHENYANG ROYAL OCEAN PARK WATER WORLD, FUSHUN, CHINA                  1.7%       1,170,000      1,150,000
     6 CARIBBEAN BAY, GYEONGGI-DO, SOUTH KOREA                          8.1%       1,550,000      1,434,000         16 TROPICAL ISLANDS, KRAUSNICK, GERMANY                                 13.1%       1,133,000      1,002,000*
     7 AQUATICA, ORLANDO, FL, U.S.                                     -4.0%       1,536,000      1,600,000         17 ATLANTIS WATER ADVENTURE, JAKARTA, INDONESIA                         14.4%       1,110,000        970,000
     8 OCEAN WORLD, GANGWON-DO, SOUTH KOREA                            -2.4%       1,473,000      1,509,000         18 BEACH PARK, AQUIRAZ, BRAZIL                                           7.6%       1,044,000        970,000
     9 AQUAVENTURE WATER PARK, DUBAI, U.A.E.                            2.1%       1,430,000      1,400,000         19 SCHLITTERBAHN, NEW BRAUNFELS, TX, U.S.                                0.0%       1,037,000       1,037,000
     10 HOT PARK RIO QUENTE, CALDAS NOVAS, BRAZIL                       7.2%       1,381,000      1,288,000         20 WUHU FANTAWILD WATER PARK, WUHU, CHINA                               44.6%       1,024,000        708,000
                                                                                                                        TOP 20 TOTAL ATTENDANCE 2016                                                    29,688,000 28,370,000
                                                                                                                        TOP 20 ATTENDANCE GROWTH 2015–16                                     3.6%       29,688,000 28,659,000




     $GMXVWPHQWYHUVXVWKHƮJXUHZHSXEOLVKHGLQODVW\HDUoVUHSRUW




                                                                                                                    3.6%                                   29.7m                       28.7m
                                                                                                                    7RSZDWHUSDUNVDWWHQGDQFH         7RSZDWHUSDUNV         7RSZDWHUSDUNV
                                                                                                                    JURZWKZRUOGZLGHs               ZRUOGZLGHDWWHQGDQFH   ZRUOGZLGHDWWHQGDQFH


                                                                                                           Exhibit 10
                                                                                        7($$(&20        7($$(&20                                                                                                 
                                                              Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 10 of 41 Page ID
                                                                                                #:35653

     TOP 20
     WATER PARKS
     WORLDWIDE




                                                                                                                                                             16     13
                                                                                                                                                                           GERMANY
                                                                                                                                                                           2 PARKS / ATTENDANCE 2.4M


                                                                                                                                                                                                                                                                SOUTH KOREA
                                                                                                                                                                               9
                                                                                                                                                                                       U.A.E.                                                      8        6
                                                                                                                                                                                                                                                                2 PARKS / ATTENDANCE 3.0M
                                                                       19                                                                                                              1 PARK / ATTENDANCE 1.4M
                                                                                2                                                                                                                                    15
                                                                                           U.S.                                                                                                                                 CHINA
                                                                  11                       4 PARKS / ATTENDANCE 7.2M                                                                                                       1
                                                                                                                                                                                                                                3 PARKS / ATTENDANCE 4.7M
                                                                            3                                                                                                                                       20




                                                                                                                                                                                       MALAYSIA                                   17
                                                                                                                                                                                                                                          INDONESIA
                                                                                                                                                                         1 PARK / ATTENDANCE 1.3M
                                                                                                                                                                                                       12                                 1 PARK / ATTENDANCE 1.1M
                                                                                                        18
                                                                                                                4      BRAZIL
                                                                                                                       3 PARKS / ATTENDANCE 4.4M
                                                                                                        10


                                                                                                                                                                                                                                                       14
                                                                                                                                                                                                                                                            AUSTRALIA
                                                                                                                                                                                                                                                            1 PARK / ATTENDANCE 1.2M




      KEY                                                                   GROWTH 2011–16
                              &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW      s                                                            5.4%
                                                                                                                                                                  3.6%                                        29.7m                                    28.7m
     8SWRP




                              UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                                                                            s                                                            7.1%
                PsP




                              6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ
                                                                            s                                                            2.8%
                        P




                              RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH
                              UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ
                              LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                                            s                                                            3.7%               7RSZDWHUSDUNVDWWHQGDQFH              7RSZDWHUSDUNV                      7RSZDWHUSDUNV
                              YHUVXVDOORWKHUUDQNHGSDUNV                s                                                            3.6%               JURZWKZRUOGZLGHs                    ZRUOGZLGHDWWHQGDQFH                ZRUOGZLGHDWWHQGDQFH

                                                                                      -5                 0               5                10
                                                                                                                                                      Exhibit 10
                                                                                                                              7($$(&20                7($$(&20                                                                                                        
                                                Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 11 of 41 Page ID
                                                                                  #:35654

     TOP 20
     MUSEUMS
     WORLDWIDE




                                                                                 ATTENDANCE


                                                                                                   ATTENDANCE




                                                                                                                                                                                                           ATTENDANCE


                                                                                                                                                                                                                          ATTENDANCE
                                                                                                   FREE/PAID




                                                                                                                                                                                                                          FREE/PAID
                                                                    % CHANGE




                                                                                                                                                                                            % CHANGE
     RANK




                                                                                                                       RANK
     PARK




                                                                                                                       PARK
                                                                                 2016


                                                                                                   2015




                                                                                                                                                                                                           2016


                                                                                                                                                                                                                          2015
     1 NATIONAL MUSEUM OF CHINA, BEIJING, CHINA                     3.6%       7,550,000        7,290,000              11 AMERICAN MUSEUM OF NATURAL HISTORY, NEW YORK, NY, U.S.            0.0%        5,000,000       5,000,000
     2 NATIONAL AIR AND SPACE MUSEUM , WASHINGTON, DC, U.S.         8.7%       7,500,000        6,900,000              12 NATIONAL PALACE MUSEUM (TAIWAN), TAIPEI, TAIWAN                 -11.8%        4,666,000       5,288,000
     3 LOUVRE, PARIS, FRANCE                                      -14.9%       7,400,000        8,700,000              13 NATURAL HISTORY MUSEUM, LONDON, U.K.                            -12.5%        4,624,000       5,284,000
     4 NATIONAL MUSEUM OF NATURAL HISTORY, WASHINGTON, DC, U.S.     2.9%       7,100,000        6,900,000              14 NATIONAL GALLERY OF ART, WASHINGTON, DC                           3.8%        4,261,000       4,104,000
     5 THE METROPOLITAN MUSEUM OF ART, NEW YORK, NY, U.S.           6.3%       6,700,000        6,300,000              15 STATE HERMITAGE, ST PETERSBURG, RUSSIA                           12.3%        4,119,000       3,668,000
     6 BRITISH MUSEUM, LONDON, U.K.                                -5.9%       6,420,000        6,821,000              16 CHINA SCIENCE TECHNOLOGY MUSEUM, BEIJING, CHINA                  14.0%        3,830,000       3,360,000
     7 SHANGHAI SCIENCE & TECHNOLOGY MUSEUM, SHANGHAI, CHINA        6.2%       6,316,000        5,948,000              17 NATIONAL MUSEUM OF AMERICAN HISTORY, WASHINGTON, DC              -7.3%        3,800,000       4,100,000
     8 NATIONAL GALLERY, LONDON, U.K.                               6.0%       6,263,000        5,908,000              18 REINA SOFÍA, MADRID, SPAIN                                       12.2%        3,647,000       3,250,000
     9 VATICAN MUSEUMS, VATICAN, VATICAN CITY                       1.1%       6,067,000        6,002,000              19 NATIONAL MUSEUM OF KOREA, SEOUL, SOUTH KOREA                      8.5%        3,396,000       3,130,000
     10 TATE MODERN, LONDON, U.K.                                 23.9%        5,839,000       4,713,000               20 CENTRE POMPIDOU, PARIS, FRANCE                                    6.3%        3,300,000       3,105,000
                                                                                                                           TOP 20 TOTAL ATTENDANCE 2016                                                107,798,000 105,771,000
                                                                                                                           TOP 20 ATTENDANCE GROWTH 2015–16                                1.2%        107,798,000 106,514,000




                                                                                                                       1.2%                                   107.8m                      106.5m
                                                                                                                       7RSPXVHXPVDWWHQGDQFH             7RSPXVHXPVZRUOGZLGH   7RSPXVHXPVZRUOGZLGH
                                                                                                                       JURZWKZRUOGZLGHs               DWWHQGDQFH             DWWHQGDQFH



                                                                                                              Exhibit 10
                                                                                            7($$(&20       7($$(&20                                                                                              
                                                                                   Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 12 of 41 Page ID
                                                                                                                     #:35655

     TOP 20
     MUSEUMS
     WORLDWIDE

                                                                                                                                                          13             6
                                                                                                                                             U.K.
                                                                                                                     4 MUSEUMS / ATTENDANCE 23.1M        10
                                                                                                                                                                     8

                                                                                                                                                                                        15
                                                                                                                                                                                              RUSSIA
                                                                                                                                                                                              1 MUSEUM / ATTENDANCE 4.2M

                                                                                                                                                                                                                                   CHINA
                                                                                                17      2
                                                                                                                                             20                                                                                    3 MUSEUMS / ATTENDANCE 17..7M
                                                                                       14                                                           3
                                                                            U.S.                                                                                                         9
                                                                                                                                                                                                VATICAN CITY
                                                                                                                                                                                                1 MUSEUM / ATTENDANCE 6.1M        15
                                             6 MUSEUMS / ATTENDANCE 34.4M
                                                                                      11
                                                                                                 5
                                                                                                            4                               FRANCE                                                                                         1
                                                                                                                        2 MUSEUMS / ATTENDANCE 10.7M                                                                               7                               19
                                                                                                                                                                                                                                                                          SOUTH KOREA
                                                                                                                                                                                                                                                                          1 MUSEUM / ATTENDANCE 3.4M
                                                                                                                                                 SPAIN         18
                                                                                                                          1 MUSEUM / ATTENDANCE 3.6M


                                                                                                                                                                                                                                                   12
                                                                                                                                                                                                                                                         TAIWAN
                                                                                                                                                                                                                                                         1 MUSEUM / ATTENDANCE 4.7M




     KEY                                                                                             GROWTH 2012–16
                                                  &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW           s                                                             7.2%
                  PsP

                              PsP
     8SWRP




                                                  UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                                                  6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ        s                                                             1.6%            1.2%                                107.8m                                     106.5m
                                          P




                                                  RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH
                                                  UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ          s                                                             -0.7%           7RSPXVHXPVDWWHQGDQFH          7RSPXVHXPVZRUOGZLGH                  7RSPXVHXPVZRUOGZLGH
                                                  LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                  YHUVXVDOORWKHUUDQNHGSDUNV                     s                                                             1.2%            JURZWKZRUOGZLGHs            DWWHQGDQFH                            DWWHQGDQFH

                                                                                                                -5            0              5                      10
                                                                                                                                                                                Exhibit 10
                                                                                                                                                   7($$(&20                  7($$(&20                                                                                            
                               Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 13 of 41 Page ID
                                                                 #:35656




     THE AMERICAS
                                                                                                                                        )DQWDVLDODQGLD
                                                                                                                                         6DQWLDJR&KLOH
                                                                                                                                        )DQWDVLDODQGLD




                                                                                                      BRIAN SANDS
                                                                                                      9LFH3UHVLGHQW
                                                                                                      (FRQRPLFV7KH$PHULFDV
                                                                                                      t


                                                                                                      GROWTH HERE, GROWTH THERE …
                                                                                                      /RRNLQJDWDWWHQGDQFHDORQHDW
                                                                                                      WKHWRSYLVLWHGWKHPHSDUNVLQ
                                                                                                      WKH$PHULFDVLQYLVLWDWLRQ
                                                                                                      QXPEHUVDGGXSWRPRGHVW
     1.2%                                                                                             \HDURYHU\HDUJURZWKRIMXVW
     7RSDPXVHPHQW                                                                                SHUFHQW7KHRQO\1RUWK
     WKHPHSDUNVDWWHQGDQFH                                                                          $PHULFDQWKHPHSDUNRSHUDWRU
     JURZWK1RUWK$PHULFD
     s                                                                                          WRVKRZVLJQLƮFDQWLQFUHDVHV
                                                                                                      GXULQJWKLVSHULRGZDV8QLYHUVDO
                                                                                                      6WXGLRVZKHUHWKH+DUU\3RWWHU
     148.0m                                                                                           LQWHOOHFWXDOSURSHUW\ ,3 H[HUWVD
     7RSDPXVHPHQWWKHPH                                                                          SRZHUIXORQJRLQJVSHOO
     SDUNV1RUWK$PHULFD
     DWWHQGDQFH
                                                                                                      Ƕ
                                                                                                      +RZHYHUWKLVOXOOLQDWWHQGDQFHJURZWK
     146.3m                                                                                           HVSHFLDOO\LQWKHPDWXUH1RUWK$PHULFDQ
                                                                                                      PDUNHWLVSDUWRIDFRPSOH[EXVLQHVVSLFWXUH
     7RSDPXVHPHQWWKHPH
     SDUNV1RUWK$PHULFD                                                                             ZKHUHPXFKKDVEHHQKDSSHQLQJDQGSOHQW\
     DWWHQGDQFH                                                                                  PRUHLVRQWKHZD\
                                                                Exhibit 10
                                                                                                                                                           
                                           Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 14 of 41 Page ID
                                                                             #:35657

     NORTH AMERICA
                                                                                                                     6.5%
     'LVQH\DQG8QLYHUVDO                                                                                            ,VODQGVRI$GYHQWXUHDW
                                                                                                                     8QLYHUVDO2UODQGR)ORULGD
     'LVQH\UHPDLQVGRPLQDQWE\DYHU\ODUJH
     PDUJLQ$VWKHODUJHVWWKHPHSDUNRSHUDWRULQ
                                                        MUCH HAS BEEN HAPPENING                                      DWWHQGDQFHJURZWKs


     1RUWK$PHULFDLI'LVQH\DWWHQGDQFHGRHVQoW       AND PLENTY MORE IS ABOUT
     JURZWKHRYHUDOOQXPEHUVZRQoWULVHE\PXFK
     HYHQLIFRPSHWLWRUVSRVWVLJQLƮFDQWLQFUHDVHV
                                                        TO HAPPEN
     DVRFFXUUHGLQ'RPHVWLFDOO\'LVQH\
     DWWHQGDQFHQXPEHUVVKRZHGDQRYHUDOO              'LVQH\KDVQHZ,3PDJLFRILWVRZQWRGHOLYHU
     GHFOLQHRIDERXWRQHSHUFHQWIRUWKH\HDUZLWK   LQLWV1RUWK$PHULFDQSDUNVPRVWQRWDEO\
     WKH0DJLF.LQJGRPGRZQDERXWDQG             WKH3DQGRUDODQG $YDWDU DW'LVQH\oV$QLPDO
     'LVQH\ODQGGRZQ'HVSLWHWKLVUHYHQXH      .LQJGRPDWWKHVWDUWRIWKHVHDVRQDV
     ZDVXSDWGRPHVWLFRSHUDWLRQVUHưHFWLQJ       ZHOODVWKHUHGHVLJQHGDQGUHQDPHG'LVQH\
     LQFUHDVHGJXHVWVSHQGLQJUHSRUWHGO\GULYHQ       6SULQJVUHWDLOGLQLQJHQWHUWDLQPHQW 5'(                    6NXOO,VODQG5HLJQRI.RQJv8QLYHUVDO,VODQGV
     E\KLJKHUDYHUDJHSULFHVIRUDGPLVVLRQV           DUHD ZKLFKKDVDƮFWLRQDOTXDVL,3IRFXVHG                RI{$GYHQWXUHv8QLYHUVDO2UODQGR5HVRUW
     WRWKHPHSDUNVDQGFUXLVHOLQHERRNLQJV          RQVHWWOHPHQWRIWKHDUHDLQWKHPLGVE\
     LQFUHDVHGIRRGEHYHUDJHDQGPHUFKDQGLVH         DFDWWOHUDQFKHUZKRGLVFRYHUHGWKHWRZQoV
     VSHQGLQJDQGKLJKHUURRP{UDWHV                   QDPHVDNHVSULQJVf )RULWVSDUW8QLYHUVDOLV              0RVWRILWZDVDWWULEXWDEOHWR+DUU\3RWWHU       6L[)ODJV&HGDU)DLU
                                                        DOVRFRQWLQXLQJWRJURZGRPHVWLFDOO\ZLWKLWV              EXWFUHGLWDOVRJRHVWRWKHQHZ:DONLQJ            DQG{6HD:RUOG
     :KDWoVJRLQJRQZLWKDWWHQGDQFH"'LVQH\           QHZVHFRQGJDWHLQ2UODQGRWKHpZDWHUWKHPH                'HDGDWWUDFWLRQWKDWRSHQHGLQDQG
     UHVRXUFHVKDYHODWHO\EHHQFRQFHQWUDWHGLQ        SDUNq9ROFDQR%D\RSHQLQJDURXQGWKHVDPH                  WRFRQWLQXHGLPSDFWIURPDWWUDFWLRQVWKDW          2XUƮJXUHVVKRZ6L[)ODJVSDUNVUHSRUWHG
     $VLDZLWK6KDQJKDL'LVQH\5HVRUWKDYLQJ          WLPHDV3DQGRUD+HUHWRRWKHFRPELQDWLRQ                   ZHUHQHZDW86+LQ)DVWDQG)XULRXV          LQFUHDVHLQDWWHQGDQFHDQGJURZWK
     RSHQHGLQPLG0HDQZKLOH8QLYHUVDOoV        RILQFUHDVHVLQJXHVWVSHQGLQJDQGKLJKHU                   DQG6SULQJƮHOG 7KH6LPSVRQV ,Q2UODQGR         LQUHYHQXHIRUUHưHFWLYHRILQFUHDVHG
     +DUU\3RWWHUDWWUDFWLRQVKDYHEHHQDSRZHUIXO     DWWHQGDQFHGURYHVLJQLƮFDQWO\KLJKHU                        DW8QLYHUVDO6WXGLRV)ORULGDDWWHQGDQFH           VHDVRQSDVVVDOHVDQGKLJKHUWLFNHW
     GUDZLQERWK+ROO\ZRRGDQG2UODQGR%XW           UHYHQXHVDW8QLYHUVDOoVGRPHVWLFWKHPH                      LQFUHDVHVZHUHGULYHQE\6NXOO,VODQGDW,VODQGV   SULFHV6L[)ODJV0DJLF0RXQWDLQZDVXS
                                                        SDUN{VHJPHQW                                               RI$GYHQWXUH  DQGWKHUHQRYDWLRQRI7KH      DUHPDUNDEOHGULYHQE\WKHJURZWK
                                                                                                                     +XONULGHLQDGGLWLRQWRWKHFRQWLQXHGSRVLWLYH    RIWRXULVPWRWKH/RV$QJHOHVDUHDDQG
     10.8M                                              *HWWLQJLQWRPRUHGHWDLODERXW8QLYHUVDOoV
                                                        DWWHQGDQFHVXUJH2XUƮJXUHVVKRZ
                                                                                                                     HƬHFWRIWKH+DUU\3RWWHUDWWUDFWLRQVWKDW
                                                                                                                     VWDUWHGZLWK7KH:L]DUGLQJ:RUOGRI+DUU\
                                                                                                                                                                         LPSURYHPHQWVDWWKHSDUNLQFOXGLQJWKH
                                                                                                                                                                         DGGLWLRQRI95WR7KH1HZ5HYROXWLRQULGH
     'LVQH\oV$QLPDO.LQJGRPDW:DOW                   8QLYHUVDOSDUNVQXPEHUVLQWKH86ZHUHXS                   3RWWHULQIROORZHGE\'LDJRQ$OOH\DQG       6LPLODUO\VWURQJSHUIRUPDQFHLQWKHUDQJHRI
     'LVQH\:RUOG/DNH%XHQD9LVWD
     )ORULGDDWWHQGDQFH
                                                        OHGE\DQHDUO\LQFUHDVHDW8QLYHUVDO             +RJZDUWV([SUHVVLQDVZHOODVWKHQHZ       RUPRUHZDVH[SHULHQFHGDW6L[)ODJV
                                                        6WXGLRV+ROO\ZRRG 86+                                     6DSSKLUH)DOOVKRWHOLQZKLFKDGGHG           *UHDW$GYHQWXUH6L[)ODJV*UHDW$PHULFD
                                                                                                                     DERXWURRPVWRWKHUHVRUW                   DQG6L[)ODJV0H[LFRGULYHQE\WKHFRQWLQXHG
                                                                                                                                                                         VXFFHVVRIDQGDGGLWLRQRIQHZ,3EUDQGHG
                                                                                                                     %RWK'LVQH\DQG8QLYHUVDODUHGRLQJZHOOZLWK      ULGHVVXFKDV7KH%DWWOHIRU0HWURSROLV
                                                                                                                     WKHUHVRUWPRGHOZKLFKHQWDLOVDFRQWLQXDOO\       7KH-RNHU+DUOH\4XLQQ&UD]\7UDLQDQG
                                                                                                                     LPSURYLQJDQGJURZLQJPL[RIKRWHOFDSDFLW\       95RYHUOD\VRQVRPHH[LVWLQJULGHV
                                                                                                                     QHZXSJUDGHGDWWUDFWLRQVEHWWHUIRRGDQG
                                                                                                                     EHYHUDJHDQGUHWDLODQGDGGLWLRQDOJDWHV$W      7KH&HGDU)DLUSDUNVFKDLQZDVXSLQ
                                                                                                                     8QLYHUVDO2UODQGR9ROFDQR%D\LVDVLJQLƮFDQW     DWWHQGDQFHIRU&HGDU)DLUUHYHQXHV
                                                                                                                     HOHPHQWRIWKLVDVWKHRSHUDWRUKDVFORVHGLWV    ZHUHDOVRXSIRUWKH\HDUZKLFKWKH
                                                                                                                     SUHYLRXVZDWHUSDUN:HW :LOGZKLFKZDVQRW      RSHUDWRUDWWULEXWHVWRVHDVRQSDVVSULFLQJ
                                                                                                                     FRQWLJXRXVWRWKHPDLQSURSHUW\WKHROGVLWH      DGMXVWPHQWVKLJKHUVHDVRQSDVVYLVLWDWLRQ
                                                                                            5LYHUVRI/LJKW       RIZKLFKPD\HYHQWXDOO\EHUHGHYHORSHGLQWRD      QHZOLYHHQWHUWDLQPHQWDQGQHZULGHV.QRWWoV
                                                                                 'LVQH\oV$QLPDO.LQJGRP
                                                                                 :DOW'LVQH\:RUOG5HVRUW
                                                                                                                     PDMRUQHZ8QLYHUVDOORGJLQJDUHD                   %HUU\)DUPDWWHQGDQFHJURZWKHVWLPDWHGDW
                                                                              /DNH%XHQD9LVWD)ORULGD86                                                            ZDVKHOSHGE\VLJQLƮFDQWUHQRYDWLRQV
                                                                                                   'LVQH\                                                              RI*KRVW5LGHUDQGWKHUHYHUHG0UV.QRWWoV
                                                                                                            Exhibit 10
                                                                                                                                                                                                                        
                                          Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 15 of 41 Page ID
                                                                            #:35658

     &KLFNHQ'LQQHU5HVWDXUDQW&DQDGDoV               %LJGDWDKHOSVXQFRYHUELJUHYHQXH
                                                                                                                   &HGDU3RLQW6DQGXVN\2KLR86                 &REUDoV&XUVH%XVFK*DUGHQV7DPSD%D\
     :RQGHUODQGZDVXSLWDGGHGVRPHQHZ         RSSRUWXQLWLHV,WLVDEXVLQHVVPD[LPWKDWLW                                                                7DPSD)/
                                                                                                                   &HGDU)DLU
     VPDOOULGHVDQG95KHDGVHWVWRWKH7KXQGHU        FRVWVOHVVWRPRWLYDWHH[LVWLQJFXVWRPHUV                                                                    6HD:RUOG3DUNV
     5XQFRDVWHU&HGDU3RLQWDGGHGWKHQHZ            WRVSHQGPRUHWKDQWRDGGQHZFXVWRPHUV
     FRDVWHU9DOUDYQDQGZDVXS                   'RLQJVRDOVRIUHHVXSFDVKưRZIRU
                                                        UHLQYHVWPHQWDQGLQWKHDWWUDFWLRQVLQGXVWU\
     8QGHUWKHOHDGHUVKLSRIQHZ&(2-RHO              FRQWLQXDOUHLQYHVWPHQWLVWKHHWHUQDOGULYHURI
     0DQE\DQGKLVWHDP6HD:RUOGSDUNVDUH            UHSHDWEXVLQHVV2WKHURSHUDWRUVDUHJHWWLQJ
     VWLOOLQWUDQVLWLRQDVWKHRSHUDWRUUHSRVLWLRQV   RQERDUGWKHELJGDWDWUDLQ8QLYHUVDOoVQHZ
     LWVHOISODFLQJPRUHHPSKDVLVRQWKULOOV          9ROFDQR%D\IRUH[DPSOHKDVDPRGHUQ
     DQGH[SHULHQFHZKLOHFRQWLQXLQJLWVUROHLQ       HQWHUSULVHV\VWHPZLWK5),'WHFKQRORJ\WKDW
     FRQVHUYDWLRQDQGHGXFDWLRQDQGPDNLQJ            ZLOOVXSSRUWưH[LELOLW\IRUJXHVWVHQWHULQJDQG
     SODQVIRUQHZSDUNVRYHUVHDV$FURVV              H[LWLQJDQGHQDEOHPRUHGDWDFROOHFWLRQ
     WKHQHWZRUNRI6HD:RUOGSDUNVLQWKH86                                                                 ,3GDWDDQGUHLQYHVWPHQW                           DQGGHYHORSHUVVHOHFWWKHEHVW,3LQZKLFK
     DWWHQGDQFHZDVGRZQ$FFRUGLQJWRRXU                                                                                                                   WRLQYHVWIRUWKHLUDWWUDFWLRQVLQFOXGLQJ
     HVWLPDWHV6HD:RUOG)ORULGDZDVGRZQDOPRVW                                                              ,QWHOOHFWXDOSURSHUW\ ,3 LVJRLQJWRFRQWLQXH    LGHQWLI\LQJDV\HWXQGHUXWLOL]HG,3V
     DQG%XVFK*DUGHQVZDVGRZQLQVSLWH                                                               WREHDFULWLFDOHVVHQWLDOIDFWRUIRUPRVWSDUN
                                                                                                                                                                   :DWHUSDUNV
                                                        7.3%
     RIERWKSDUNVKDYLQJRSHQHGQHZDWWUDFWLRQV                                                              DQGULGHGHYHORSPHQWLQWKHIRUHVHHDEOH
     LQ6HD:RUOG6DQ'LHJRDWWHQGDQFH                                                                   IXWXUH,3LVHYHU\ZKHUHDQGRSHUDWRUVRQ
     ZDVưDWZKLFKLVPRUHHQFRXUDJLQJDQGWKH       6L[)ODJV0DJLF                                       DOOVFDOHVDUHXVLQJLW6L[)ODJVSDUNVIRU      7KHWRS1RUWK$PHULFDQZDWHUSDUNV
     LQGXVWU\tQRWMXVWWKHWKHPHSDUNLQGXVWU\      0RXQWDLQ9DOHQFLD                                   LQVWDQFHDUHKDYLQJFRQWLQXHGVXFFHVV             RYHUDOOVKRZHGDQDWWHQGDQFHGHFOLQH
     EXWWKH]RRDQGDTXDULXPLQGXVWU\DVZHOOt       &DOLIRUQLD                                           ZLWKWKH-XVWLFH/HDJXHULGHVWKH\KDYH            RIIRUZLWKXQHYHQUHVXOWV
                                                        DWWHQGDQFHJURZWK
     ZLOOEHZDWFKLQJDVLWUROOVRXWWKHQHZ2UFD     s
                                                                                                               EHHQDGGLQJQRWDEO\FRPLQJWR6L[)ODJV           DFURVVWKH{PDS7KHUHZHUHDIHZQRWDEOH
     (QFRXQWHUH[SHULHQFHLQVXPPHU{                                                                     0DJLF0RXQWDLQ9DOHQFLDWKLV\HDUDQGVR         H[FHSWLRQVWKRXJKZLWK6L[)ODJV:KLWHZDWHU
                                                                                                               HQWHULQJWKH/$HQWHUWDLQPHQWPDUNHWV$           LQ*$XSE\GXHWRWKHDGGLWLRQRI
     5HYHQXHVXSELJGDWDSD\VRƬ                                                                             GLƬHUHQWLDWRULVWKDWWKHELJJHURSHUDWRUV         DPDMRUULGHWKH:DKRR5DFHU6L[)ODJV
                                                                                                               KDYHLQKHUHQW,3DVZHOOtWKHLURZQQDPHV         +XUULFDQH+DUERU -DFNVRQ1- ZDVXS
     +DYLQJPRUHFXVWRPHUGDWDWRZRUNZLWKWKDQ                                                              DUHPHGLDEUDQGVtDVZHOODVIXOO\UHDOL]HG       ZKLFKFDQEHFUHGLWHGWRLQYHVWPHQW
     HYHUEHIRUHWKURXJKVXFKLQQRYDWLRQVDVWKH                                                             VWRULHVDQGZRUOGVSOXVWUHPHQGRXV                LQUHQRYDWLRQV,QDGGLWLRQWKHQHZZDWHU
     0DJLF%DQGDQGRWKHUFXVWRPHUWUDFNLQJ                                                                   PDUNHWLQJH[SRVXUHYLDDVVRFLDWHGƮOPV            SDUN7\SKRRQ7H[DV ORFDWHGLQ.DW\7;
     V\VWHPV'LVQH\KDVIRXQGZD\VWRHQKDQFH                                                                WHOHYLVLRQVKRZV'9'VWR\VERRNVFORWKLQJ     QHDU+RXVWRQ KDGDUHPDUNDEO\VWURQJ
     JXHVWH[SHULHQFHDQGLQFUHDVHUHYHQXH                                                                    DQGHYHQ%URDGZD\{VKRZV                            ƮUVW\HDUZLWKYLVLWRUVSODFLQJLWDW
     ZLWKVXFKLQLWLDWLYHVDVSULFLQJRSWLPL]DWLRQ                                                                                                               SRVLWLRQLQWKHOLVW$WWHQGDQFHDW'LVQH\oV
     UHWDLOSRVLWLRQLQJDWLHUHGV\VWHPIRUVHDVRQ                                                           6SHDNLQJRIELJGDWD,3KDVSURYHGLWVYDOXH      7\SKRQ/DJRRQDQG%OL]]DUG%HDFKVKRZHG
     SDVVHVZLWKEODFNRXWGDWHVDQGLQFHQWLYHV                                                               LQZD\VWKDWDUHQRZFDOFXODEOHZKHQZH            DPDUJLQDOGHFOLQHRIDERXWSUREDEO\D
     DQGYDFDWLRQSDFNDJHV'LVQH\FRPELQHV                                                                   FRPSDUHLQYHVWPHQWWUDFNUHFRUGVDWSDUNV          UHVXOWRI'LVQH\WKHPHSDUNVEHLQJGRZQ
     FUHDWLYLW\DQGELJGDWDZLWKHƬRUWVVXFK                                                                 RYHUWKH\HDUV8VLQJKLVWRULFLQIRUPDWLRQ         6HD:RUOG$TXDWLFD{ 2UODQGR ZDVGRZQ
     DV+DXQWHG0DQVLRQ*KRVW3RVWtD                                                                   IURPWKH7($$(&207KHPH,QGH[$(&20
     7KHD$ZDUGUHFLSLHQWtWKDWEURXJKWVSHFLDO                                                              UHVHDUFKHUVKDYHDQDO\]HGWKHEHQHƮWVRI
     YDOXHWRVHDVRQSDVVKROGHUVQHZUHYHQXHV                                                               DGGLQJQHZODQGVDQGQHZULGHVtPRVWO\
     WRWKHRSHUDWRUHQDEOHV'LVQH\WRREVHUYH                                                               ,3EUDQGHGtLQWHUPVRIWKHLULPSDFWRQ
     DQGHQFRXUDJHWKHEHKDYLRURIDQLFKHJXHVW                                                              DWWHQGDQFHRYHUDWKUHH\HDUSHULRGDIWHU
     JURXSDQGFKDQJHVWKHZD\SDVVKROGHUV                                                                  RSHQLQJ,QJHQHUDOWKHPHGLDQDWWHQGDQFH
     XWLOL]HWKHSDUN                                                                                        LPSDFWRIDQHZODQGRYHUWKUHH\HDUVFDQ
                                                                                                               EHWUHPHQGRXVO\SRVLWLYHDQGDQHZULGH
                                                                                                               RYHUWKHVDPHSHULRGLVDOVROLNHO\WRKDYHD
     6L[)ODJV0DJLF
                                                                                                               VWURQJSRVLWLYHDWWHQGDQFHUHVXOW:HKDYH            6OLGHERDUGLQJ3RFRQR0RXQWDLQV3HQQV\OYDQLD
                                                                                                               DOVRGHYHORSHGDPRGHOWRFRPSDUHWKH                 :KLWH:DWHU
     0RXQWDLQ
     6L[)ODJV                                                                                               UHODWLYHYDOXHRI,3VDQGDUHKHOSLQJRSHUDWRUV
                                                                                                      Exhibit 10
                                                                                                                                                                                                                     
                                           Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 16 of 41 Page ID
                                                                             #:35659

     LATIN AMERICA AND MEXICO                            KHDWLQJWKHZDWHUDVZHOODVLPSURYHG
                                                         IRRGDQGEHYHUDJHRƬHULQJVDQGDVWURQJ
                                                         PDUNHWLQJ{SURJUDP
     :DWHUSDUNV
                                                         ,Q&ROXPELD3LVFLODJR %RJRW¾ DWWHQGDQFH{ZDV
     /DWLQ$PHULFDQZDWHUSDUNVVKRZHGDQRYHUDOO       GRZQGXHWRZHWZHDWKHU*XDWHPDODoV
     DWWHQGDQFHLQFUHDVHRIIRU\HDU         3DUTXH$FXDWLFR;RFRPLOZDVGRZQQHDUO\
     /HDGLQJWKHSDFNZDV7KHUPDVGRV/DUDQMDLV         WKHRSHUDWRUDGGHGQHZIHDWXUHVEXWDOVR
      2OÊPSLD%UD]LO XSDQLPSUHVVLYHDIWHU    FXWEDFNRQPDUNHWLQJDVWKHSDUNKDGEHHQ
     UHLQYHVWLQJLQDQHZ6XUI0DVWHUULGHDVZHOODV   RYHUFURZGHGWKHSUHYLRXV\HDUVRWKLVPLJKW
     DQRYHUDOOH[SDQVLRQZKLOHDOVREHQHƮWLQJIURP    EHVHHQDVDGHOLEHUDWHFRUUHFWLRQLQRUGHUWR
     HDUOLHULQYHVWPHQWVLQSUHYLRXVH[SDQVLRQV         LPSURYHYLVLWRUH[SHULHQFH
     WRWKHLURQVLWHDQGQHDUE\ORGJLQJ0RUH
     EURDGO\WKHSDUNDOVREHQHƮWHGIURPJURZWK        7KHKHDOWK\JURZWKRIWKH/DWLQ$PHULFDQ
     LQWRXULVPSULPDULO\GRPHVWLF'XHWRRQJRLQJ     ZDWHUSDUNVPDUNHWLVGULYHQE\DFRPELQDWLRQ
     PDFURHFRQRPLFFKDOOHQJHVLQ%UD]LODQG            RIWKHJHQHUDOO\JRRGFOLPDWHLQPXFKRI/DWLQ
     DQDVVRFLDWHGH[FKDQJHUDWHGHFOLQHIHZHU         $PHULFDIRUZDWHUSDUNVWKHUHODWLYHO\ORZFRVW            7.6%
     %UD]LOLDQVWUDYHOHGWRWKH2UODQGRDUHDLQ    WREXLOGVXFKSDUNVDQGWKHLQFOXVLRQRIORGJLQJ           %HDFK3DUN$TXLUD]
     DQGWKLVEHQHƮWHGPDQ\DWWUDFWLRQVLQ%UD]LO      RQVLWHLQPRVWFDVHV,WLVDVPDUWPRGHOtRQH             %UD]LODWWHQGDQFH
                                                         WKDWH[WHQGVWKHVHDVRQSURYLGHVJRRGYDOXH                JURZWKs
     $OVRLQ%UD]LO+RW3DUN 5LR4XHQWH SRVWHG       IRURSHUDWRUVDQGJXHVWVDQGNHHSVUHYHQXH
                                                                                                                      9DLNXQWXGR%HDFK3DUN
     DYLVLWDWLRQLQFUHDVHKDYLQJDGGHGQHZ        RQVLWH:HH[SHFWWRVHHPRUHDQGPRUHRQVLWH               $TXLUD]%UD]LO
     ULGHV%HDFK3DUN $TXLUD] VXUSDVVHGWKH          LQWHJUDWLRQRIZDWHUSDUNVDQGUHVRUWVLQ/DWLQ             %HDFK3DUN
     RQHPLOOLRQDWWHQGDQFHPDUNXSKDYLQJ       $PHULFD1RUWK$PHULFDDQGJOREDOO\
     DGGHGDQHZUHWDLOGLQLQJHQWHUWDLQPHQW
     ]RQHDQGWKHQHZULGH9DLNXQWXGRDQGDOVR
     EHQHƮWLQJIURPSUHYLRXVLQYHVWPHQWVLQ                                                                      7KHPHSDUNV
     RQVLWHORGJLQJ7KHUPDV:DWHU3DUNLQ6ÀR
     3HGURJUHZDGUDPDWLFGULYHQE\PDMRU                                                                  (OVHZKHUHLQ/DWLQ$PHULFDDQG0H[LFR
     LPSURYHPHQWVWRLWVSRROVZKLFKLQFOXGHG          WE EXPECT TO SEE MORE AND                                WKHPHSDUNDWWHQGDQFHZDVQHDUO\ưDW

                                                         MORE ON-SITE INTEGRATION OF                              ZLWKDQRYHUDOOLQFUHDVHRIDERXWWKDW
                                                                                                                  UHưHFWHGXSVDQGGRZQVDFURVVWKHUHJLRQ
                                                         WATER PARKS AND RESORTS                                  LQ6L[)ODJV0H[LFRZDVXSWKH
                                                                                                                  SDUNDGGHGD-XVWLFH/HDJXHGDUNULGHSOXV
                                                                                                                  WRXULVPRYHUDOOZDVXSWR0H[LFR&LW\DQG
                                                                                                                                                                      7KHPH3DUTXH1DFLRQDO'HO&DIÆ
                                                                                                                  WKHHFRQRP\GRLQJZHOOLQ0H[LFRPRUH              4XLQGLR&RORPELD
                                                                                                                  JHQHUDOO\3DUTXH;FDUHWZDVXSWKLV         7KHPH3DUTXH1DFLRQDO'HO&DIÆ
                                                                                                                  UHưHFWVVWURQJWRXULVPJURZWKLQWKH&DQFXQ
                                                                                                                  5LYLHUD0D\DUHJLRQDQGWKHFRQWLQXHG
                                                                                                                  SRSXODULW\RIWKLVSDUNZKLFKLVZHOOVXLWHG    ,Q&ROXPELDWKHUHLVDQHZHQWUDQWLQWRWKH
                                                                                                                  WRDFRPELQDWLRQRIWKH0H[LFDQDQG              7RSOLVWIRUWKLVUHJLRQ7KHPH3DUTXH
                                                                                                                  LQWHUQDWLRQDOWRXULVWPDUNHW                     1DFLRQDOGHO&DIÆ &RƬHH3DUN ORFDWHGLQ
                                                                                                                                                                    4XLQGÊRDQGXSLQDWWHQGDQFHRYHUWKH
                                                                                                                  %HWR&DUUHUUR%UD]LOZDVXSEHQHƮWLQJ        SUHYLRXV\HDU,Q%RJRW¾3DUTXH0XQGR
                                                                                                                  IURPJRRGGRPHVWLFWRXULVPDVGLGWKH           $YHQWXUDVXƬHUHGDDWWHQGDQFH
     4.0%                                                                                                         ZDWHUSDUNVLQWKHDUHD%XW+RSL+DULZDV
                                                                                                                  GRZQSODJXHGE\ODERUSUREOHPVDQG
                                                                                                                                                                    GHFOLQHDWWULEXWDEOHODUJHO\WRZHWZHDWKHU
                                                                                                                                                                    )DQWDVLODQGLDLQ6DQWLDJR&KLOHGLGZHOOXS
     %HWR&DUUHUR:RUOG6DQWD
     &DWDULQD%UD]LODWWHQGDQFH                                                                                VWULNHVDVZHOODVZHWZHDWKHUZLWKWKHSDUN   GXHWRDFRPELQDWLRQRIQHZULGHVDQ
     JURZWKs                                                                                               XQIRUWXQDWHO\JRLQJLQWREDQNUXSWF\LQ     H[WHQGHGVHDVRQDQGJRRGZHDWKHU
                                                                                                         Exhibit 10
                                                                                                                                                                                                                    
                                                                           Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 17 of 41 Page ID
                                                                                                             #:35660

     TOP 20
     AMUSEMENT/THEME PARKS
     NORTH AMERICA




                                                                                                                                                                                                                                                                                ATTENDANCE


                                                                                                                                                                                                                                                                                                 ATTENDANCE
                                                                                                                                                                                            /RFDWLRQ




                                                                                                                                                                                                                                                                     % CHANGE
                                                                                                                                                                                     RANK
                                                                                                                                                                                     PARK




                                                                                                                                                                                                                                                                                2016


                                                                                                                                                                                                                                                                                                 2015
                                                                                                                                                                                     1 MAGIC KINGDOM AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL                    -0.5%   20,395,000         20,492,000
                                                                                                                                                                                     2 DISNEYLAND, ANAHEIM, CA                                                     -1.8%   17,943,000         18,278,000
                                                                                                                                                                                     3 EPCOT AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL                            -0.7%   11,712,000          11,798,000
                                                                                                                                                                                     4 DISNEY'S ANIMAL KINGDOM AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL          -0.7%   10,844,000         10,922,000
                                                                                                                                                                                     5 DISNEY'S HOLLYWOOD STUDIOS AT WALT DISNEY WORLD, LAKE BUENA VISTA, FL       -0.5%   10,776,000         10,828,000
                                                                                                                                                                                     6 UNIVERSAL STUDIOS AT UNIVERSAL ORLANDO, FL                                   4.3%    9,998,000           9,585,000
                                                                                                                                                                                     7 ISLANDS OF ADVENTURE AT UNIVERSAL ORLANDO, FL                                6.5%    9,362,000           8,792,000
                                                                                                                                                                                     8 DISNEY'S CALIFORNIA ADVENTURE, ANAHEIM, CA                                  -0.9%    9,295,000           9,383,000
                                                                                                       ONTARIO, CANADA                                                               9 UNIVERSAL STUDIOS HOLLYWOOD, UNIVERSAL CITY, CA                             13.9%    8,086,000           7,097,000
                                                                                              13
                                                                                                       1 PARK / ATTENDANCE 3.7M                                                      10 SEAWORLD FLORIDA, ORLANDO, FL                                              -7.9%    4,402,000           4,777,000
                                                                  OHIO, U.S.   16 14                                                                                                 11 BUSCH GARDENS TAMPA BAY, TAMPA, FL                                         -2.0%    4,169,000           4,252,000
                                           2 PARKS / ATTENDANCE 7.0M
                                                                                                                             18
                                                                                                                                    PENNSYLVANIA, U.S.
                                                                                                                                    1 PARK / ATTENDANCE 3.3M                         12 KNOTT'S BERRY FARM, BUENA PARK, CA                                          3.8%    4,014,000           3,867,000
                                                          ILLINOIS, U.S.       20                                                                                                    13 CANADA'S WONDERLAND, MAPLE, ONTARIO, CANADA                                 2.9%    3,723,000           3,617,000
                                            1 PARK / ATTENDANCE 7.0M                                                    19        NEW JERSEY, U.S.
                                                                                                                                  1 PARK / ATTENDANCE 3.2M                           14 CEDAR POINT, SANDUSKY, OH                                                   2.8%    3,604,000           3,507,000
                                                                                                                                                                                     15 SEAWORLD SAN DIEGO, SAN DIEGO, CA                                           0.0%    3,528,000           3,528,000
                                                                                                                                                                                     16 KINGS ISLAND, KINGS ISLAND, OH                                              1.5%    3,384,000           3,335,000
                                                      15 17                                                                                                                          17 SIX FLAGS MAGIC MOUNTAIN, VALENCIA, CA                                      7.3%    3,332,000           3,104,000
                  CALIFORNIA, U.S.              12
                                                                  2
 6 PARKS / ATTENDANCE 46.2M                                                                        10 11        1                                                                    18 HERSHEY PARK, HERSHEY, PA                                                   0.0%    3,276,000           3,276,000
                                                  9                                        7
                                                              8
                                                                                                                              FLORIDA, U.S.                                          19 SIX FLAGS GREAT ADVENTURE, JACKSON, NJ                                      5.5%    3,220,000           3,052,000
                                                                                          6                                   8 PARKS / ATTENDANCE 81.7M
                                                                                                                    3                                                                20 SIX FLAGS GREAT AMERICA, GURNEE, IL                                         5.6%    2,950,000           2,793,000
                                                                                                   5        4
                                                                                                                                                                                      TOP 20 TOTAL ATTENDANCE 2016                                                        148,013,000        146,283,000
                                                                                                                                                                                      TOP 20 ATTENDANCE GROWTH 2015–16                                               1.2% 148,013,000        146,270,000




      KEY                                                                               GROWTH 2011–16
                                          &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW      s                                                                      3.6%
                                                                                                                                                                                     1.2%                                  148.0m                              146.3m
                         PsP
     8SWRP




                                          UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                PsP




                                          6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ   s                                                                      2.7%
                                   P




                                          RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH      s                                                                      2.2%
                                          UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ
                                          LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                                                        s                                                                      5.9%            7RSDPXVHPHQWWKHPH               7RSDPXVHPHQWWKHPH             7RSDPXVHPHQWWKHPH
                                          YHUVXVDOORWKHUUDQNHGSDUNV                s                                                                      1.2%            SDUNVDWWHQGDQFHJURZWK              SDUNV1RUWK$PHULFD                SDUNV1RUWK$PHULFD
                                                                                                                                                                                     1RUWK$PHULFDs                 DWWHQGDQFH                     DWWHQGDQFH
                                                                                                       -5                    0                  5               10
                                                                                                                                                                            Exhibit 10
                                                                                                                                                    7($$(&20             7($$(&20                                                                                                       
                                                                          Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 18 of 41 Page ID
                                                                                                            #:35661

     TOP 10
     AMUSEMENT/THEME PARKS
     LATIN AMERICA




                                                                                                                                                                                                                                                               ATTENDANCE


                                                                                                                                                                                                                                                                            ATTENDANCE
                                                                                                                                                                               /RFDWLRQ




                                                                                                                                                                                                                                                  % CHANGE
                                                                                                                                                                        RANK
                                                                                                                                                                        PARK




                                                                                                                                                                                                                                                               2016


                                                                                                                                                                                                                                                                            2015
                                                                                                                                                                        1 SIX FLAGS MEXICO, MEXICO CITY, MEXICO                                  5.0%        2,486,000 2,368,000
                                                                13
                                                                     MONTERREY, MEXICO
                                                                     1 PARK / ATTENDANCE 1.2M                                                                           2 BETO CARRERO WORLD, SANTA CATARINA, BRAZIL                             4.0%        2,080,000 2,000,000
                                                                                                                                                                        3 LA FERIA DE CHAPULTEPEC, MEXICO CITY, MEXICO                           0.4%         1,591,000 1,584,000
                                                                                          CANCÚN, MEXICO                                                                4 HOPI HARI, SÃO PAULO, BRAZIL                                         -12.0%         1,468,000 1,668,000
                                   3 1                                               5
                                                                                          1 PARK / ATTENDANCE 1.4M                                                      5 PARQUE XCARET, CANCÚN, MEXICO                                          8.9%         1,401,000 1,287,000
                             MEXICO CITY, MEXICO                               7     GUATEMALA                                                                          6 PLAZA DE SESAMO, MONTERREY, MEXICO                                     0.0%         1,221,000 1,221,000
                             2 PARKS / ATTENDANCE 4.1M                               1 PARK / ATTENDANCE 1.2M
                                                                                                                                                                        7 MUNDO PETAPA, GUATEMALA CITY, GUATEMALA                                1.8%         1,220,000 1,199,000
                                                                                                                                                                        8 PARQUE MUNDO AVENTURA, BOGOTÁ, COLOMBIA                              -15.0%         1,180,000 1,389,000
                                                                                                                                                                        9 FANTASIALANDIA, SANTIAGO, CHILE                                        8.2%         1,085,000 1,003,000
                                                                 COLOMBIA          10 8                                                                                 10 THEME PARQUE NACIONAL DEL CAFÉ, QUINDIO, COLOMBIA                     5.0%         1,050,000 1,000,000
                                               2 PARKS / ATTENDANCE 1.4M
                                                                                                                                                                         TOP 10 TOTAL ATTENDANCE 2016                                                        14,782,000 14,719,000
                                                                                                                                                                         TOP 10 ATTENDANCE GROWTH 2015–16                                        0.7%        14,782,000 14,675,000



                                                                                                                             4

                                                                                                                         2
                                                                                                                             BRAZIL
                                                                                                                             2 PARKS / ATTENDANCE 3.4M
                                                                                     CHILE    9
                                                             1 PARK / ATTENDANCE 1.1M




      KEY                                                                                  GROWTH 2011–16
                                          &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW         s                                                      2.6%
                                                                                                                                                                        0.7%                                  14.8m                        14.7m
                         PsP
     8SWRP




                                          UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                PsP




                                          6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ      s                                                      3.8%
                                   P




                                          RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH         s                                                      5.1%
                                          UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ
                                          LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                                                           s                                                      1.0%            7RSDPXVHPHQWWKHPH               7RSDPXVHPHQW            7RSDPXVHPHQW
                                          YHUVXVDOORWKHUUDQNHGSDUNV                   s                                                      0.7%            SDUNVDWWHQGDQFHJURZWK              WKHPHSDUNV/DWLQ$PHULFD   WKHPHSDUNV/DWLQ$PHULFD
                                                                                                                                                                        /DWLQ$PHULFDs                 DWWHQGDQFH              DWWHQGDQFH
                                                                                                     -5              0             5               10
                                                                                                                                                               Exhibit 10
                                                                                                                                       7($$(&20             7($$(&20                                                                                               
                                                                 Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 19 of 41 Page ID
                                                                                                   #:35662

     TOP 20
     WATER PARKS
     NORTH AMERICA




                                                                                                                                                                                                                                                                 ATTENDANCE


                                                                                                                                                                                                                                                                               ATTENDANCE
                                                                                                                                                                                  /RFDWLRQ




                                                                                                                                                                                                                                                    % CHANGE
                                                                                                                                                                          RANK
                                                                                                                                                                          PARK




                                                                                                                                                                                                                                                                 2016


                                                                                                                                                                                                                                                                               2015
                                                                                                                                                                          1 TYPHOON LAGOON AT DISNEY WORLD, ORLANDO, FL                           -0.7%         2,277,000     2,294,000
                                                                                                                                                                          2 BLIZZARD BEACH AT DISNEY WORLD, ORLANDO, FL                           -0.8%         2,091,000     2,107,000
                                                                                                                                                                          3 AQUATICA, ORLANDO, FL                                                 -4.0%         1,536,000     1,600,000
                                                                                                                                                                          4 WET 'N WILD, ORLANDO, FL                                               0.0%         1,310,000     1,310,000
                                                                                                                                                                          5 SCHLITTERBAHN, NEW BRAUNFELS, TX                                       0.0%         1,037,000     1,037,000
                                                                                                                                                                          6 WATER COUNTRY USA, WILLIAMSBURG, VA                                    1.0%          733,000       726,000
                                                                                                                                                                          7 ADVENTURE ISLAND, TAMPA, FL                                           -2.0%          650,000       663,000
                                                                                                                                                                          8 SIX FLAGS-WHITE WATER, MARIETTA, GA                                    5.0%          568,000       541,000
                                                                                                                                                                          9 SCHLITTERBAHN, GALVESTON,TX                                            2.0%          562,000       551,000
                                                                                                                                                                          10 SIX FLAGS-HURRICANE HARBOR, ARLINGTON, TX                             0.0%          549,000       549,000
                                            MIDWEST U.S.            18                                            16       11   NORTHEAST U.S.
                                1 PARK / ATTENDANCE 0.4M                                                              14        3 PARKS / ATTENDANCE 1.4M                 11 SPLISH-SPASH, CALVERTON NY                                            0.0%          513,000       513,000
                                                                                                                                                                          12 WET'N'WILD SPLASHTOWN, HOUSTON, TX                                    0.0%          501,000       501,000
                                                                                                             19
                                    20     13                                                                     6         SOUTH U.S.                                    13 WET N' WILD, PHOENIX, AZ                                              0.0%          481,000       481,000
                                      17                                                                     8              3 PARKS / ATTENDANCE 1.7M
                                                                                                                                                                          14 SIX FLAGS HURRICANE HARBOR, JACKSON, NJ                               2.0%          449,000       440,000
                                WEST U.S.
                3 PARKS / ATTENDANCE 1.3M                                                                                                                                 15 TYPHOON TEXAS, KATY, TX                                                    -        440,000 NEW ENTRY
                                                                     15                                                                                                   16 CAMELBEACH, TANNERSVILLE, PA                                          0.0%          437,000       437,000
                                                TEXAS, U.S.    12             5
                                                                                      4          7
                                                                                                         1
                              5 PARKS / ATTENDANCE 3.1M                                                                                                                   17 HYLAND HILLS WATER WORLD, DENVER, CO                                 -2.3%          434,000      444,000*
                                                                 10       9                                       FLORIDA, U.S.
                                                                                                                  5 PARKS / ATTENDANCE 7.9M                               18 ZOOMEZI BAY, POWELL, OH                                               0.0%          423,000       423,000
                                                                                      3              2
                                                                                                                                                                          19 DOLLYWOOD'S SPLASH COUNTRY, PIGEON FORGE, TN                          0.0%          416,000       416,000
                                                                                                                                                                          20 RAGING WATERS, SAN DIMAS, CA                                          0.0%          403,000       403,000
                                                                                                                                                                              TOP 20 TOTAL ATTENDANCE 2016                                                     15,810,000 15,436,000
                                                                                                                                                                              TOP 20 ATTENDANCE GROWTH 2015–16                                    -0.7%        15,810,000 15,921,000

        $GMXVWPHQWYHUVXVWKHƮJXUHZHSXEOLVKHGLQODVW\HDUoVUHSRUW


      KEY                                                                         GROWTH 2011–16
                                 &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW         s                                                                    2.2%
                                                                                                                                                                          -0.7%                                  15.8m                       15.9m
     8SWRP




                                 UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                                                                                  s                                                                    -2.3%
                PsP




                                 6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ
                                                                                  s                                                                    1.6%
                        P




                                 RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH
                                 UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ
                                 LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                                                  s                                                                    4.3%         7RSZDWHUSDUNV                    7RSZDWHUSDUNV1RUWK   7RSZDWHUSDUNV1RUWK
                                 YHUVXVDOORWKHUUDQNHGSDUNV                   s                                                                    -0.7%        DWWHQGDQFHJURZWK1RUWK               $PHULFDDWWHQGDQFH     $PHULFDDWWHQGDQFH
                                                                                                                                                                          $PHULFDs
                                                                                            -5                    0                    5                10
                                                                                                                                                                 Exhibit 10
                                                                                                                                           7($$(&20           7($$(&20                                                                                                
                                                                    Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 20 of 41 Page ID
                                                                                                      #:35663

       TOP 10
       WATER PARKS
       LATIN AMERICA




                                                                                                                                                                                                                                                                       ATTENDANCE


                                                                                                                                                                                                                                                                                       ATTENDANCE
                                                                                                                                                                                 /RFDWLRQ




                                                                                                                                                                                                                                                          % CHANGE
                                                                                                                                                                         RANK
                                                                                                                                                                         PARK




                                                                                                                                                                                                                                                                       2016


                                                                                                                                                                                                                                                                                       2015
                                                                                                                                                                         1 THERMAS DOS LARANJAIS, OLÍMPIA, BRAZIL                                       11.2%        1,959,000      1,761,000
                                                                                                 2   BAHAMAS
                                                                                                     1 PARK / ATTENDANCE 1.9M                                            2 BAHAMAS AQUAVENTURE WATER PARK, PARADISE ISLAND, BAHAMAS                      0.0%        1,868,000      1,868,000
                                                                                                                                                                         3 HOT PARK RIO QUENTE, CALDAS NOVAS, BRAZIL                                     7.2%        1,381,000      1,288,000
                                 MEXICO        7
                  1 PARK / ATTENDANCE 0.5M                                                                                                                               4 BEACH PARK, AQUIRAZ, BRAZIL                                                   7.6%        1,044,000        970,000

                           GUATEMALA                                                                                                                                     5 PISCILAGO, GIRARDOT (BOGOTÁ), COLOMBIA                                       -3.7%         970,000       1,007,000*
                                          6
     1 PARK / ATTENDANCE 0.8M                                                                                                                                            6 PARQUE ACUATICO XOCOMIL, SAN MARTÍN ZAPOTITLÁN, RETALHULEU, GUATEMALA       -10.9%         838,000         940,000
                                                                 COLOMBIA         5                                                                                      7 PARQUE ACUATICO EL ROLLO, MORELOS, MEXICO                                     2.0%         520,000         510,000
                                                   1 PARK / ATTENDANCE 1M
                                                                                                                                                                         8 WET 'N WILD SAO PAULO, SÃO PAULO, BRAZIL                                     -2.0%         486,000         496,000
                                                                                                                                                                         9 RIO WATER PLANET, RIO DE JANEIRO, BRAZIL                                     -2.0%         392,000         400,000
                                                                                                                                                                         10 THERMAS WATER PARK, SÃO PEDRO, BRAZIL                                       29.4%         330,000         255,000
                                                                                                                                                                             TOP 10 TOTAL ATTENDANCE 2016                                                            9,788,000      9,495,000
                                                                                                                                                                             TOP 10 ATTENDANCE GROWTH 2015–16                                            3.4%        9,788,000      9,462,000



                                                                                                                               9 10
                                                                                                                       8
                                                                                                                                           1

                                                                                                                           4
                                                                                                                                      3


                                                                                                                  BRAZIL
                                                                                                                  6 PARKS / ATTENDANCE 5.9M




          $GMXVWPHQWYHUVXVWKHƮJXUHZHSXEOLVKHGLQODVW\HDUoVUHSRUW


        KEY                                                                       GROWTH 2013–16
                                    &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW
                                                                                  s                                                                5.7%
       8SWRP




                                    UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG


                                                                                                                                                                         3.4%                                   9.8m                               9.5m
                   PsP




                                    6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ
                                                                                                                                                         0.3%
                           P




                                    RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH      s
                                    UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ
                                    LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                    YHUVXVDOORWKHUUDQNHGSDUNV
                                                                                  s                                                                3.4%            7RSZDWHUSDUNV                    7RSZDWHUSDUNV/DWLQ          7RSZDWHUSDUNV/DWLQ
                                                                                                                                                                         DWWHQGDQFHJURZWK/DWLQ               $PHULFDDWWHQGDQFH            $PHULFDDWWHQGDQFH
                                                                                            -5             0                   5                    10                   $PHULFDs
                                                                                                                                                                Exhibit 10
                                                                                                                                        7($$(&20             7($$(&20                                                                                                         
                                Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 21 of 41 Page ID
                                                                  #:35664




     ASIA-PACIFIC
                                                                                                                            (QFKDQWHG6WRU\ERRN&DVWOH
                                                                                                                                  6KDQJKDL'LVQH\ODQG
                                                                                                                                6KDQJKDL'LVQH\5HVRUW
                                                                                                                                        6KDQJKDL&KLQD
                                                                                                                                              'LVQH\




                                                                                                       CHRIS YOSHII           BETH CHANG
                                                                                                       9LFH3UHVLGHQW      ([HFXWLYH'LUHFWRU
                                                                                                       $VLD3DFLƮF           (FRQRPLFV$VLD3DFLƮF
                                                                                                       t                      t


                                                                                                       REINVESTMENT AND MARKETING
                                                                                                       ARE KEY FACTORS TO GROWTH
                                                                                                       2QWKHZKROHZDVDVWURQJ
                                                                                                       \HDUIRU$VLDoVWKHPHSDUNJURXS
                                                                                                       RSHUDWRUVZLWKVXEVWDQWLDO
                                                                                                       JURZWKOHGE\2&7)DQWDZLOG
                                                                                                       DQG&KLPHORQJ$WWHQGDQFH
                                                                                                       LQFUHDVHVIRUWKHVHWKUHH
                                                                                                       RSHUDWRUVFDPHIURPQHZO\
     -2.8%                                                                                             RSHQHGORFDWLRQVDVZHOODV
     7RSDPXVHPHQW                                                                                 VDPHSDUNJURZWK
     WKHPHSDUNV
     DWWHQGDQFHJURZWK
     $VLD3DFLƮFs                                                                               Ƕ
                                                                                                       (ƬHFWLYHPDUNHWLQJFDPSDLJQVKHOSHG
                                                                                                       GULYHWKHJURZWKDVGLGVPDUWUHLQYHVWPHQW

     127.3m                                                                                            DQGIDFLOLW\XSJUDGHV1HZHQWHUWDLQPHQW
                                                                                                       SURJUDPPLQJDWVRPHSDUNVDOVRVWLPXODWHG
     7RSDPXVHPHQW                                                                                 DWWHQGDQFH$VLDQSDUNRSHUDWRUVKDYH
     WKHPHSDUNV$VLD3DFLƮF
                                                                                                       EHHQDGRSWLQJLQFUHDVLQJO\VRSKLVWLFDWHG
     DWWHQGDQFH
                                                                                                       SURPRWLRQVWRGULYHUHSHDWYLVLWDWLRQ
                                                                                                       DQGEULQJPRUHJXHVWVLQGXULQJVORZHU
                                                                                                       SHULRGVXVLQJSULFLQJLQFHQWLYHVDQGVRFLDO
     130.9m                                                                                            PHGLDHQJDJHPHQW6RPHJURXSVDUHDOVR
                                                                                                       H[WHQGLQJWKHLUVFRSHRIRSHUDWLRQVE\
     7RSDPXVHPHQW
     WKHPHSDUNV$VLD3DFLƮF                                                                          IRUPLQJPDQDJHPHQWDJUHHPHQWVZLWK
     DWWHQGDQFH                                                                                   VFHQLFDUHDVDQGVPDOOHUDWWUDFWLRQVQHDUE\
                                                                 Exhibit 10
                                                                                                                                                         
                                           Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 22 of 41 Page ID
                                                                             #:35665

     7KHWRSSHUIRUPLQJRSHUDWRUVDUHZRUNLQJ         (FRQRP\WRXULVPDQGSHUFDSV                               6KDQJKDL'LVQH\ODQGRSHQV
     WRLQưXHQFHYLVLWDWLRQSDWWHUQVDORQJZLWK
     JURZLQJDWWHQGDQFH$FKDUDFWHULVWLFRI          $VLDoVHFRQRP\UHPDLQVTXLWHUREXVW                        :HGRQoW\HWKDYHDIXOO\HDURIQXPEHUVIRU
     WKLVPDUNHWLVWKDWWKHUHFDQEHYHU\VKDUS      DQGWKLVKHOSVWRGULYHULVLQJWKHPHSDUN                  6KDQJKDL'LVQH\ODQG+RZHYHUWKHRSHQLQJ
     GLƬHUHQFHVLQDWWHQGDQFHOHYHOVRQKROLGD\V      DWWHQGDQFH7KHUHDUHLQGLYLGXDOGLƬHUHQFHV                RI6KDQJKDL'LVQH\ODQGKDVDOUHDG\VKRZQ           THE OVERALL FORECAST STILL
     YVRWKHUWLPHVtYLVLWDWLRQPLJKWEHLQWKH
     WHQVRIWKRXVDQGVRQDKROLGD\ZHHNHQG\HW
                                                       IURPRQHFRXQWU\WRDQRWKHUEXWLQJHQHUDO
                                                       ZDVDYHU\VWDEOH\HDUDQGWKHRXWORRN
                                                                                                                   LWVHOIWREHDZDWHUVKHGHYHQW7KHSDUN
                                                                                                                   LVSHUIRUPLQJHYHQEHWWHUWKDQH[SHFWHG            HOLDS, THAT BY THE YEAR 2020,
     RQO\DIHZWKRXVDQGRQDQDYHUDJHZHHNGD\
     2SHUDWRUVDUHKDYLQJVRPHVXFFHVVLQXVLQJ
                                                       UHPDLQVYHU\SRVLWLYH7RXULVPLVYHU\
                                                       VWURQJLQPRVWSODFHVZHoUHVHHLQJGRXEOH
                                                                                                                   DQGWKHUHIRUHKDVSURYHQZLWKRXWDGRXEW
                                                                                                                   WKHGHSWKRIRSSRUWXQLW\&KLQDoVPDUNHW
                                                                                                                                                                       ATTENDANCE AT THEME PARKS
     WDUJHWHGPDUNHWLQJWRKHOSHYHQRXWWKRVH        GLJLWJURZWKLQWHUPVRIYLVLWRUDUULYDOVERWK            UHSUHVHQWV,WGHPRQVWUDWHVWKDWWKH&KLQHVH       IN CHINA WILL SURPASS THAT
     DWWHQGDQFHSDWWHUQVZLWKUHJXODURXWUHDFK
     YLD:H&KDWDQGVLPLODURQOLQHIRUXPV7LFNHWV
                                                       GRPHVWLFDOO\DQG{LQWHUQDWLRQDOO\                          PDUNHWZLOOVXSSRUWWKHSULFHSRLQWRID'LVQH\
                                                                                                                   SDUNWLFNHWVKDYHEHHQVHOOLQJDQGJXHVWV
                                                                                                                                                                       OF THE US.
     DUHW\SLFDOO\ERXJKWRQWKHVSRWXVLQJD         'RPHVWLFSDUNVKRZHYHUWHQGWRKDYH                      KDYHEHHQFRPLQJLQWKHPLOOLRQV'LVQH\
     PRELOHGHYLFHDQGZKHQYLVLWRUVDUULYHDWWKH   XQUHDOL]HGLQFRPHSRWHQWLDO:HVHHWKDW                   GLGDYHU\JRRGMREPDNLQJDVLJQLƮFDQW
     SDUNWKH\JDLQDGPLVVLRQE\VFDQQLQJD45        WKHVHSDUNVDUHtDVWKHELJJHUSOD\HUV                   LQYHVWPHQWDQGSURGXFLQJDZRUOGFODVVSDUN        )DQWDZLOGKDGVHYHUDOQHZSDUNVSDVV
     FRGHRQWKHLUGHYLFHV                            DUHGRLQJtXSJUDGLQJVORZO\DQGVWHDGLO\                  ZLWKVWDWHRIWKHDUWDWWUDFWLRQV,WSDYHVWKH    WKHLUƮUVWIXOO\HDURIRSHUDWLRQLQDQG
                                                       LPSURYLQJIDFLOLWLHVRIWHQDGRSWLQJGRPHVWLF              ZD\IRUIXWXUHGHYHORSPHQW8QLYHUVDO6WXGLRV      GHOLYHUODUJHLQFUHDVHVLQDWWHQGDQFH1HZ
     ,QDGGLWLRQWRVXFKSURPRWLRQVDVIRRG           ,3DQGJHQHUDOO\GRLQJEHWWHULQWKHLUPDUNHWV            LVVXUHO\KDSS\WRVHHWKLVZLWK8QLYHUVDO        DWWUDFWLRQVDQGDưH[LEOHSULFLQJV\VWHP
     RƬHUVDQGVSHFLDOWLFNHWGHDOVWKHUHDUH        DQGPDUNHWLQJWKURXJKWKHXVHRIVRFLDO                    6WXGLRV%HLMLQJFXUUHQWO\XQGHUGHYHORSPHQW       KHOSHGGULYHWKHJURZWK
     FRQWHQWDQJOHV6RPHRSHUDWRUVt2&7             PHGLD%XWLQFRQWUDVWWRWKHODUJHUSDUNV                DQGZHVHHRWKHUGHYHORSHUVDQGEUDQGV
     IRURQHtKDYHDGGHGPRUHHQWHUWDLQPHQW          GRPHVWLFSDUNVLQ$VLDDUHEHORZDYHUDJH                   PRYLQJIRUZDUGZLWKWKHLURZQ{SODQVDVZHOO       8QLYHUVDO6WXGLRV-DSDQKDGDQRWKHUVWURQJ
     SURJUDPPLQJ6RPHDUHXVLQJWLHLQV              ZKHQLWFRPHVWRJXHVWLQSDUNVSHQGLQJ                                                                       \HDUZLWKPRUHWKDQPLOOLRQYLVLWVODUJHO\
     ZLWKGRPHVWLF,3 LQWHOOHFWXDOSURSHUW\ WR      :KLOHIRFXVLQJRQGULYLQJDWWHQGDQFHWKHVH                7KHRYHUDOOIRUHFDVWVWLOOKROGVWKDWE\WKH      GXHWRWKHFRQWLQXLQJDSSHDORILWV+DUU\
     DSSHDOWRWKHLUIDPLO\PDUNHWV)DQWDZLOGIRU   RSHUDWRUVDUHVWLOOOHDYLQJPRQH\RQWKHWDEOH             \HDUDWWHQGDQFHDWWKHPHSDUNVLQ            3RWWHUDWWUDFWLRQV$WWHQGDQFHDWWKHPH
     H[DPSOHKDVDQDJUHHPHQWZLWKDSRSXODU        LQUHJDUGWRSRWHQWLDOUHYHQXHLQUHWDLOJDPHV           &KLQDZLOOVXUSDVVWKDWRIWKH86,WoVVLPSO\D   SDUNVLQWKHUHVWRI-DSDQZDVODUJHO\ưDW
     ORFDOFDUWRRQVHULHV%RRQLH%HDUVDOORZLQJ     IRRGDQGEHYHUDJHDQG9,3H[SHULHQFHV                    PDWWHURIDULWKPHWLFt&KLQDoVPDUNHWLVIRXU
     WKHPWRKDYHFKDUDFWHUVIURPWKHVHULHVLQ                                                                   WLPHVWKHSRSXODWLRQRIWKH86                     %RWK+RQJ.RQJ'LVQH\ODQGDQG2FHDQ3DUN
     WKHSDUN                                                                                                                                                         +RQJ.RQJH[SHULHQFHGVKDUSYLVLWDWLRQ
                                                                                                                   $VLDoV7RSSDUNVt                             GHFOLQHVUHVSHFWLYHO\DQG
                                                                                                                   5HJLRQDO{XSVDQGGRZQV                              ,WZDVWKHVHFRQG\HDURIGHFOLQHVIRU
                                                                                                                                                                       ERWK$SULPDU\UHDVRQZDVWKHUHGXFHG
     3.4M                                                                                                          3DUNVLQ&KLQDGLGYHU\ZHOOLQZKLOH
                                                                                                                   SDUNVLQ+RQJ.RQJVWUXJJOHG(OVHZKHUHLQ
                                                                                                                                                                       OHYHORIWRXULVPIURP0DLQODQG&KLQD7KH
                                                                                                                                                                       &KLQHVHWRXULVWVKDYHEHHQJRLQJWRRWKHU
     )DQWDZLOG2ULHQWDO
                                                                                                                   $VLDWKHUHZHUHVRPHPDUNHGVXFFHVVHV             GHVWLQDWLRQVVXFKDV7KDLODQG-DSDQDQG
     +HULWDJH1LQJER&KLQD
     DWWHQGDQFH                                                                                               ZKLOHRWKHUQXPEHUVZHUHưDWRUHYHQLQ            .RUHD 7KHVKHHUYROXPHRIWRXULVPWR
                                                                                                                   GHFOLQH7KLVXQHYHQSHUIRUPDQFHPD\SRLQW         +RQJ.RQJKDVVSDUNHGVRPHQHJDWLYH
                                                                                                                   WRZKDWZHFDQH[SHFWWREHDQRUPDOSDWWHUQ       ORFDOUHDFWLRQVWKDWKDYHGLVFRXUDJHG
                                                                                                                   DVWKH$VLDQVHFWRUFRQWLQXHVWRHYROYH           YLVLWDWLRQ 7KHUHLVDOVRPRUHFRPSHWLWLRQ
                                                                                                                   ZKLOHJURZLQJYHU\TXLFNO\FRPSHWLWLRQ            LQWKDW&KLQHVHQRZKDYHPDQ\WKHPHSDUNV
                                                                                                                   DQGVKDUSFKDQJHVLQWRXULVPFDQJUHDWO\           WRYLVLWLQWKHLURZQFRXQWU\PHDQLQJWKDW
                                                                                                                   LPSDFW{SHUIRUPDQFH                                 ZKHQWKH\GRWUDYHOWR+RQJ.RQJWKH\GRQoW
                                                                                                                                                                       QHFHVVDULO\YLVLWDWKHPHSDUN%RWK+RQJ
                                                                                                                   7KHPDUNHWLVIDUIURPVDWXUDWHG2&7              .RQJ'LVQH\ODQGDQG2FHDQ3DUN+RQJ.RQJ
                                                                                                                   6KDQJKDLLVDJRRGH[DPSOH(YHQZLWKVXFK         KDYHQHZDWWUDFWLRQVLQWKHZRUNVVRZH
                                                                                                                   IRUPLGDEOHFRPSHWLWLRQDVDQHZ'LVQH\             H[SHFWWRVHHWKHLUQXPEHUVUHFRYHUVRRQ
                                                                                                                   SDUNLQWKHVDPHPDUNHW2&76KDQJKDLKDG          ([LVWLQJSDUNVFDQoWVLWVWLOOWKH\QHHGWR
                                                                                                                   DFUHGLWDEOHSHUIRUPDQFHLQ2&7GLG          FRQWLQXDOO\UHLQYHVWXSJUDGHDQGLPSURYH
     )DQWDZLOG2ULHQWDO+HULWDJH
     1LQJER&KLQD                                                                                                 WDNHWKHWURXEOHWRLQYHVWLQWKHLUIDFLOLW\WR    WKHLURƬHUVDQGPDUNHWLQJWRPD[LPL]HWKHLU
     )DQWDZLOG                                                                                                   UHPDLQ{FRPSHWLWLYH                                UHYHQXHVWUHDPV
                                                                                                          Exhibit 10
                                                                                                                                                                                                                       
                                          Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 23 of 41 Page ID
                                                                            #:35666

     6RXWK.RUHDDOVRKDGPL[HGUHVXOWVZLWK
     /RWWH:RUOGEHQHƮWLQJIURPKLJKHUIRUHLJQ
                                                       WKHUHSRUW7KLVFKDQJHFRQWULEXWHVWR
                                                       WKHGHFOLQHLQWKHWRS$VLD3DFLƮF            1.2M
     WRXULVWDUULYDOVDQGHQMR\LQJDVKDUSLQFUHDVH   WKHPHSDUNDWWHQGDQFHJURZWK:KHQZH                  :HWn1o:LOG*ROG&RDVW
     RI7KLVZDVVRPHWKLQJRIDUHERXQG          FRPSDUHWKHJURZWKRIVDPHSDUNVRSHQIRU              $XVWUDOLDDWWHQGDQFH
     IURPWKHSUHYLRXV\HDUZKHUHWRXULVPKDG        ERWK\HDUVLWLVDKHDOWK\JURZWKRI
     EHHQQHJDWLYHO\DƬHFWHGE\FRQFHUQVDERXW
     0(56(YHUODQGoVQXPEHUVIRUZHUH           7KHLQGXVWU\HYROYHV
     UHODWLYHO\{ưDW                                   DQG{7(${KHOSV
     $FKDQJHRIFDWHJRU\DƬHFWV&KLQHVH              $(&20FRQWLQXHVWRSDUWQHUZLWK7($RQ
     RSHUDWRU6RQJFKHQJ:RUOGZLGHLQUHODWLRQ         SURGXFLQJWKHDQQXDO7KHPH,QGH[EXW
     WRWKH7KHPH,QGH[6RQJFKHQJLVD          DOVRLQVXSSRUWRI7($oVHƬRUWVDURXQGWKH
     VXFFHVVIXODWWUDFWLRQRSHUDWRUZLWKDJURZLQJ    JOREHWRSURPRWHH[FHOOHQFHDQGJURZWK
     QXPEHURISURSHUWLHVDQGDWWHQGDQFH             ZLWKLQWKHYLVLWRUDWWUDFWLRQVLQGXVWU\
     +RZHYHUDVWKLVRSHUDWRUoVIRFXVLVRQODUJH     7KH7($$VLD3DFLƮF'LYLVLRQLVDFWLYH
     SHUIRUPDQFHVKRZVZLWKVPDOOVXSSRUWLQJ          WKURXJKRXWWKHUHJLRQZLWKHYHQWVLQFOXGLQJ
     DUHDVZHDUHQRORQJHUFRQVLGHULQJ              UHJXODUQHWZRUNLQJPL[HUVLQ%HLMLQJDQG
     6RQJFKHQJLQWKHVDPHFDWHJRU\DVIXOO           6KDQJKDLSUHVHQWDWLRQVDWWUDGHHYHQWVDQG
     GD\ODUJHVFDOHWKHPHSDUNV7KHUHIRUH          FRQIHUHQFHVEHKLQGWKHVFHQHVYLVLWVWR
     6RQJFKHQJ:RUOGZLGHLVQRWLQFOXGHGLQ           SDUNVDQGHGXFDWLRQDOSURJUDPPLQJ

                                                                                                               :HWn1o:LOG*ROG&RDVW$XVWUDOLD




     6.0M                                                                                                      :DWHUSDUNVtVWLOOJURZLQJ                        ,Q.RUHD&DULEEHDQ%D\KDGDVWDQGRXW
     2FHDQ3DUN+RQJ.RQJ                                                                                                                                         \HDUZLWKVWURQJUHFRYHU\IURPWKH0(56
     6$5DWWHQGDQFH                                                                                      2YHUDOOZDWHUSDUNVSHUIRUPHGYHU\VWURQJO\       VFDUHDQGSRRUZHDWKHURIWKHSUHYLRXV\HDU
                                                                                                               LQLQ$VLDZLWKRYHUDOOJURZWK          ,QWKHPHDQWLPHRWKHU.RUHDQZDWHUSDUN
                                                                                                               &KLPHORQJUHWDLQHGWKHGHVLJQDWLRQRI              DWWHQGDQFHQXPEHUVZHUHPRVWO\ưDW
                                                                                                               WRSDWWHQGHGZDWHUSDUNZRUOGZLGHZLWK
                                                                                                               VROLGDWWHQGDQFHJURZWKDVDUHVXOWRIPRUH        ,Q6RXWKHDVW$VLD6XQZD\/DJRRQLQ.XDOD
                                                                                                               HQWHUWDLQPHQWSURJUDPPLQJDQGDORQJHU             /XPSXUDGGHGD1LFNHORGHRQZDWHUSDUN
                                                                                                               RSHUDWLQJVHDVRQ:DWHUSDUNVLQRWKHUFLWLHV      H[WHQVLRQZKLFKERRVWHGDWWHQGDQFH
                                                                                                               LQ&KLQDJHQHUDOO\H[SHULHQFHGJURZWKRUưDW       VLJQLƮFDQWO\6XQZD\oV3HUDNSURSHUW\DOVR
                                                                                                               SHUIRUPDQFHGHVSLWHDVLJQLƮFDQWQXPEHURI         KDGDYHU\VWURQJUHVXOWGXHWRWKHODXQFKRI
                                                                                                               QHZIDFLOLWLHV                                    WZRQHZDWWUDFWLRQVWKH8OWLPDWH1LJKW3DUN
                                                                                                                                                                   DQGWKH/RVW:RUOG3HWWLQJ=RR
                                                                                                               0DQ\QHZVPDOOHUZDWHUSDUNZDWHUSOD\
                                                                                                               DUHDVRSHQHGXSLQ&KLQDLQVHYHUDO          7KH-XQJOH:DWHU$GYHQWXUHLQ%RJRU
                                                                                                               RQOLQHVRXUFHVLQGLFDWHDVPDQ\DV7KHVH       ,QGRQHVLDKDGDGUDPDWLFULVHLQDWWHQGDQFH
                                                                                                               DUHQRWDOZD\VZKDWZHZRXOGFRQVLGHUDIXOO       GXHWREHWWHUHFRQRPLFFRQGLWLRQVDQG
                                                                                                               ưHGJHGZDWHUSDUNKHQFHWKHWHUPpZDWHU           DJJUHVVLYHPDUNHWLQJFDPSDLJQVDVZHOODV
                                                                                                               SOD\DUHDq(LWKHUZD\WKHWUHQGLVFRQWLQXLQJ   UHYLVHGHQWU\SULFLQJ
                                                                                                               6XFKIDFLOLWLHVFDQEHEXLOWYHU\TXLFNO\ZLWK
                                                                                                               UHODWLYHO\OLWWOHH[SHQVHDQGRQDVPDOOHU
     2FHDQ3DUN+RQJ.RQJ6$5                                                                                 IRRWSULQWWKDQDWKHPHSDUN
                                                                                                      Exhibit 10
                                                                                                                                                                                                                  
                                                                              Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 24 of 41 Page ID
                                                                                                                #:35667

     TOP 20
     AMUSEMENT/THEME PARKS
     ASIA-PACIFIC




                                                                                                                                                                                                                                                               ATTENDANCE


                                                                                                                                                                                                                                                                             ATTENDANCE
                                                                                                                                                                                /RFDWLRQ




                                                                                                                                                                                                                                                 % CHANGE
                                                                                                                                                                        RANK
                                                                                                                                                                        PARK




                                                                                                                                                                                                                                                               2016


                                                                                                                                                                                                                                                                             2015
                                                                                                                                                                        1 TOKYO DISNEYLAND, TOKYO, JAPAN                                       -0.4% 16,540,000 16,600,000
                                                                                                                                                                        2 UNIVERSAL STUDIOS JAPAN, OSAKA, JAPAN                                 4.3% 14,500,000 13,900,000
                                                                                                                                                                        3 TOKYO DISNEY SEA, TOKYO, JAPAN                                       -1.0% 13,460,000 13,600,000
                                                                                                                                                                        4 CHIMELONG OCEAN KINGDOM, HENGQIN, CHINA                              13.2%         8,474,000      7,486,000
                                                                                                                                                                        5 LOTTE WORLD, SEOUL, SOUTH KOREA                                      11.5%         8,150,000      7,310,000
                                                                               NORTH CHINA     16         6     5   SOUTH KOREA                                         6 EVERLAND, GYEONGGI-DO, SOUTH KOREA                                   -3.0%         7,200,000      7,423,000
                                                                    1 PARK / ATTENDANCE 3.8M                        2 PARKS / ATTENDANCE 15.4M
                                                                                                                                                                        7 HONG KONG DISNEYLAND, HONG KONG SAR                                 -10.3%         6,100,000      6,800,000
                                     SOUTH WEST CHINA                                                                                                                   8 OCEAN PARK, HONG KONG SAR                                           -18.8%         5,996,000      7,387,000
                                                                19                                                          9
                                1 PARK / ATTENDANCE 2.6M                                                                            1                                   9 NAGASHIMA SPA LAND, KUWANA, JAPAN                                    -0.3%         5,850,000      5,870,000
                                                                                                                        3
                                                           17                                                                                                           10 SHANGHAI DISNEYLAND, SHANGHAI, CHINA                                     –        5,600,000 NEW ENTRY
                SOUTH CENTRAL CHINA                  15         4                                                               2
         6 PARKS / ATTENDANCE 27.5M                   14
                                                                                                                                                                        11 UNIVERSAL STUDIOS SINGAPORE, SINGAPORE                              -2.4%         4,100,000      4,200,000
                                                            13 12                                                   JAPAN
                                                                                                                    4 PARKS / ATTENDANCE 50.4M                          12 OCT EAST, SHENZHEN, CHINA                                            0.5%         3,960,000      3,940,000
                                           HONG KONG SAR             8    7                                                                                             13 OCT WINDOW OF THE WORLD, SHENZHEN, CHINA                            13.7%         3,910,000      3,440,000
                               2 PARKS / ATTENDANCE 12.1M                                           20
                                                                                                         10   EAST CHINA
                                                                                                    18        3 PARKS / ATTENDANCE 11.4M                                14 OCT HAPPY VALLEY, SHENZHEN, CHINA                                   18.8%         3,860,000      3,250,000
                                                                                                                                                                        15 CHIMELONG PARADISE, GUANGZHOU, CHINA                                 6.0%         3,836,000      3,619,000
                                                                                                                                                                        16 OCT HAPPY VALLEY, BEIJING, CHINA                                     2.4%         3,830,000      3,740,000
                                                                                                                                                                        17 FANTAWILD ADVENTURE, ZHENGZHOU, CHINA                               24.1%         3,509,000      2,828,000
                                                                                    11   SINGAPORE
                                                                                         1 PARK / ATTENDANCE 4.1M                                                       18 FANTAWILD ORIENTAL HERITAGE, NINGBO, CHINA                               –        3,441,000 NEW ENTRY
                                                                                                                                                                        19 OCT HAPPY VALLEY, CHENGDU, CHINA                                    -1.5%         2,550,000      2,590,000
                                                                                                                                                                        20 OCT HAPPY VALLEY, SHANGHAI, CHINA                                    2.1%         2,390,000      2,340,000
                                                                                                                                                                            TOP 20 TOTAL ATTENDANCE 2016                                                    127,256,000 116,323,000
                                                                                                                                                                            TOP 20 ATTENDANCE GROWTH 2015–16                                   -2.8% 127,256,000 130,944,000



      KEY                                                                                GROWTH 2011–16
                                           &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW      s                                                           5.8%
                                                                                                                                                                        -2.8%                                  127.3m                     130.9m
                          PsP
     8SWRP




                                           UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                 PsP




                                           6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ   s                                                           7.5%
                                    P




                                           RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH      s                                                           4.9%
                                           UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ
                                           LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                                                         s                                                           6.9%         7RSDPXVHPHQWWKHPH                7RSDPXVHPHQW          7RSDPXVHPHQW
                                           YHUVXVDOORWKHUUDQNHGSDUNV                s                                                           -2.8%        SDUNVDWWHQGDQFHJURZWK               WKHPHSDUNV$VLD3DFLƮF   WKHPHSDUNV$VLD3DFLƮF
                                                                                                                                                                        $VLD3DFLƮFs                    DWWHQGDQFH            DWWHQGDQFH
                                                                                                   -5               0                   5             10
                                                                                                                                                               Exhibit 10
                                                                                                                                          7($$(&20          7($$(&20                                                                                                
                                                                        Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 25 of 41 Page ID
                                                                                                          #:35668

     TOP 20
     WATER PARKS
     ASIA-PACIFIC




                                                                                                                                                                                                                                                                   ATTENDANCE


                                                                                                                                                                                                                                                                                  ATTENDANCE
                                                                                                                                                                                          /RFDWLRQ




                                                                                                                                                                                                                                                      % CHANGE
                                                                                                                                                                                  RANK
                                                                                                                                                                                  PARK




                                                                                                                                                                                                                                                                   2016


                                                                                                                                                                                                                                                                                  2015
                                                                                                                                                                                  1 CHIMELONG WATER PARK, GUANGZHOU, CHINA                           7.9%        2,538,000      2,352,000
                                                                                                                                                                                  2 CARIBBEAN BAY, GYEONGGI-DO, SOUTH KOREA                          8.1%        1,550,000      1,434,000
                                                                                                                                                                                  3 OCEAN WORLD, GANGWON-DO, SOUTH KOREA                            -2.4%        1,473,000      1,509,000
                                                                                                                                                                                  4 SUNWAY LAGOON, KUALA LUMPUR, MALAYSIA                           17.9%        1,270,000      1,077,000
                                                                                         16
                                                                                                       2                                                                          5 WET 'N' WILD GOLD COAST, GOLD COAST, AUSTRALIA                   3.5%        1,242,000      1,200,000
                                                                                    10
                                                                                                           SOUTH KOREA
                                                                                                           4 PARKS / ATTENDANCE 4.7M                                              6 SHENYANG ROYAL OCEAN PARK — WATER WORLD, FUSHUN, CHINA           1.7%        1,170,000      1,150,000
                                                                                                   3
                                                                                                                                                                                  7 ATLANTIS WATER ADVENTURE, JAKARTA, INDONESIA                    14.4%        1,110,000       970,000
                                                       18
                                             15                                                                                                                                   8 WUHU FANTAWILD WATER PARK, WUHU, CHINA                          44.6%        1,024,000       708,000
                                 CHINA                              1
        6 PARKS / ATTENDANCE 6.3M           11                                                                                                                                    9 SUNWAY LOST WORLD OF TAMBUN, PERAK, MALAYSIA                    16.4%        1,000,000       859,000
                                                  8         6
                                                                                                                                                                                  10 WOONGJIN PLAYDOCI WATERDOCI, GYEONGGI-DO, SOUTH KOREA           0.2%         900,000        898,000
                                                                                                                   12            JAPAN                                            11 PLAYAMAYA WATER PARK, SHANGHAI, CHINA                          38.1%         870,000        630,000
                                                                                                                                 1 PARK / ATTENDANCE 0.9M
                                                                                                                                                                                  12 SUMMERLAND, TOKYO, JAPAN                                       -5.8%         862,000        915,000
                                                                                                                                                                                  13 THE JUNGLE WATER ADVENTURE, BOGOR, WEST JAVA, INDONESIA        42.7%         815,000        571,000
                                                      17
                                MALAYSIA                        4                                                                                                                 14 OCEAN PARK WATER ADVENTURE, JAKARTA, INDONESIA                  0.1%         805,000        804,000
                3 PARKS / ATTENDANCE 3.0M                                                                     14
                                                       9                                                                     7         INDONESIA
                                                                                                                                       3 PARKS / ATTENDANCE 2.7M                  15 ZHENGZHOU FANTAWILD WATER PARK, ZHENGZHOU, CHINA               15.6%         802,000        694,000
                                                                                                               13
                                                      SINGAPORE             19                                                                                                    16 LOTTE WATER PARK, SEOUL, SOUTH KOREA                            0.9%          779,000       772,000
                                   1 PARK / ATTENDANCE 0.7M
                                                                                                                                                                                  17 LEGOLAND WATER PARK, JOHOR, MALAYSIA                            0.0%         700,000        700,000
                                                                                                                                                                                  18 PLAYAMAYA WATER PARK, WUHAN, CHINA                             -5.5%         690,000        730,000
                                                                                                                                                                                  19 ADVENTURE COVE WATER PARK, SINGAPORE                            0.0%         660,000        660,000
                                                                                                                        20
                                                                                                                                   5     AUSTRALIA
                                                                                                                                         2 PARKS / ATTENDANCE 1.9M                20 WET 'N' WILD SYDNEY, SYDNEY, AUSTRALIA                         -5.9%         635,000        675,000
                                                                                                                                                                                      TOP 20 TOTAL ATTENDANCE 2016                                               20,895,000 19,308,000
                                                                                                                                                                                      TOP 20 ATTENDANCE GROWTH 2015–16                               5.4%        20,895,000 19,547,000


      KEY                                                                        GROWTH 2011–16
                                  &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW       s                                                                          7.4%
                                                                                                                                                                                  5.4%                                    20.9M                19.5M
     8SWRP




                                  UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                                                                                 s                                                                          6.0%
                  PsP




                                  6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ
                                                                                 s                                                                          1.2%
                          P




                                  RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH
                                  UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ
                                  LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                                                 s                                                                          1.0%            7RSZDWHUSDUNV                     7RSZDWHU        7RSZDWHU
                                  YHUVXVDOORWKHUUDQNHGSDUNV                 s                                                                          5.4%            DWWHQGDQFHJURZWK                      SDUNV$VLD3DFLƮF   SDUNV$VLD3DFLƮF
                                                                                                                                                                                  $VLD3DFLƮFs                     DWWHQGDQFH{      DWWHQGDQFH{
                                                                                              -5                0                           5                10
                                                                                                                                                                         Exhibit 10
                                                                                                                                                 7($$(&20             7($$(&20                                                                                           
                          Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 26 of 41 Page ID
                                                            #:35669




     EMEA
                                                                                                                                        3X\GX)RX
                                                                                                                                /HV(SHVVHV)UDQFH




                                                                                                 MARGREET PAPAMICHAEL
                                                                                                 'LUHFWRU(0($
                                                                                                 t

                                                                                                 ,QWKH(0($UHJLRQWKHPH
                                                                                                 SDUNDWWHQGDQFHQXPEHUVIRU
                                                                                                 DUHPDUJLQDOO\GRZQE\
                                                                                                 UHưHFWLQJDSUHWW\VWDEOH
                                                                                                 \HDURYHUDOOFRQVLGHULQJWKH
                                                                                                 SROLWLFDOO\DQGHFRQRPLFDOO\
     -1.1%                                                                                       WXPXOWXRXVWLPHV
     7RSDPXVHPHQW
     WKHPHSDUNV
                                                                                                 Ƕ
     DWWHQGDQFHJURZWK                                                                          7RS(0($SHUIRUPHUV
     (0($s
                                                                                                 ,Q6SDLQ3DUTXH:DUQHU 0DGULG VKRZHGDQ
                                                                                                 LPSUHVVLYHLQFUHDVHRIPRUHWKDQRQWKH

     60.5m                                                                                       EDFNRIDQHTXDOO\LPSUHVVLYHLQFUHDVHLQ
                                                                                                 WRXULVPWR0DGULGDQGDFOHDUO\VWUHQJWKHQLQJ
     7RSDPXVHPHQW                                                                           GRPHVWLFHFRQRP\
     WKHPHSDUNV(0($
     DWWHQGDQFH{
                                                                                                 ,Q)UDQFH3X\GX)RX /HV(SHVVHV JDLQHGD
                                                                                                 KHDOWK\LQFUHDVHLQDWWHQGDQFHRIPRUHWKDQ
                                                                                                 IXUWKHUHQKDQFLQJLWVULVHDVDXQLTXHDQG
     61.2m                                                                                       TXDOLW\DWWUDFWLRQLQ(XURSH,WVODUJHVFDOH
                                                                                                 OLYHSDJHDQWU\LVFOHDUO\KLWWLQJDOOWKHULJKW
     7RSDPXVHPHQW
     WKHPHSDUNV(0($                                                                           QRWHVZLWKLWVDXGLHQFHDQGWKHSDUNLVGULYLQJ
     DWWHQGDQFH{                                                                             WRXULVPWRWKHORFDODUHDQRZ
                                                           Exhibit 10
                                                                                                                                                    
                                           Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 27 of 41 Page ID
                                                                             #:35670

     )XWXURVFRSHoV 3RLWLHUV)UDQFH DWWHQGDQFH       'HFOLQHLQ3DULV                                        :DWHUSDUNV
     QXPEHUVURVHPRUHWKDQRQWKHEDFNRI
     VRPHYHU\JRRGSURPRWLRQDOFDPSDLJQV             'HVSLWHVRPHRIWKHEHVWWKHPHSDUN               2YHUDOOZHVHHWKDWZDWHUSDUNVLQWKH(0($       ,Q*HUPDQ\7URSLFDO,VODQGV QHDU%HUOLQ 
     )XWXURVFRSHKDVVWUHQJWKHQHGLWVLPDJHLQ         DWWHQGDQFHLQFUHDVHVIRUWKH(0($UHJLRQ               UHJLRQDOVRH[SHULHQFHGDSUHWW\VWDEOH\HDU      UHFRUGHGDQLPSUHVVLYHGRXEOHGLJLWLQFUHDVH
     WKHPDUNHWRYHUWKHODVWFRXSOHRI\HDUVZLWK     EHLQJLQ)UDQFH'LVQH\ODQG3DULVH[SHULHQFHG          ZLWKVRPHRXWVWDQGLQJSHUIRUPHUV                   RI7URSLFDO,VODQGVEHJDQDVDWUDGLWLRQDO
     DQLQFUHDVLQJLPDJHRInIXQoRYHUnHGXFDWLRQo     DVWHHSGHFOLQHZLWKDWWHQGDQFHIDOOLQJE\                                                                LQGRRUZDWHUSDUNEXLOWLQDQROGDLUFUDIW
     WKRXJKLWVWLOOYHU\PXFKGHOLYHUVRQWKH         DURXQG$YDULHW\RIIDFWRUVLQFOXGLQJ             ,Q6SDLQ6LDP3DUN 7HQHULIH UHFRUGHG            KDQJDU7KHRSHUDWRURSHQHGDQRXWGRRU
     HGXFDWLRQDOPHVVDJHVLWVHWRXWWRSURPRWH       HFRQRPLFDQGSROLWLFDOHYHQWVDVZHOODVD            LPSUHVVLYHJURZWKRIPRUHWKDQZKLFK          FRPSRQHQWLQWKDWWUDQVIRUPHGWKH
                                                        UDLQ\VWDUWWRWKHVHDVRQDQGưRRGLQJLQ3DULV        FDQEHDWWULEXWHGWRDODUJHLQFUHDVHLQWRXULVP   SURSHUW\LQWRDQDOOVHDVRQVUHVRUWtDQ
     ,Q*HUPDQ\3KDQWDVLDODQG %UÙKO DFKLHYHGDQ    EURXJKWGRZQRYHUDOOWRXULVPQXPEHUVWR                WRWKLVDUHD7KHKHDOWK\DQGJURZLQJHFRQRP\      LQYHVWPHQWWKDWVHHPVWREHSD\LQJRƬ7KH
     DWWHQGDQFHLQFUHDVHRIPRUHWKDQIROORZLQJ     WKHJUHDWHU3DULVUHJLRQ)URPWR           LQ6SDLQoVGRPHVWLFPDUNHWVLVDERRQKHUH         SDUNLVQRZORRNLQJIRUZDUGWREXLOGLQJRQ
     XSRQWKHLULQYHVWPHQWLQWKHQHZWKHPHG           WRXULVPZDVGRZQPLOOLRQtDGHFOLQHRI            MXVWDVLWZDVIRU3DUTXH:DUQHUoVLQFUHDVHLQ     WKLV\HDUURXQGSURYLVLRQDQGLVLQFUHDVLQJLWV
     ODQG.OXJKHLPDQHZH[SDQVLRQIHDWXULQJ         ZKLFKLQWXUQZDVGRZQIURP           DWWHQGDQFHPHQWLRQHGDERYH                       DFFRPPRGDWLRQ{VWRFN
     LPPHUVLYHDWWUDFWLRQVDQGWZRVLJQDWXUHUROOHU    +RZHYHUFRQVLGHULQJWKDWDWWHQGDQFHWR:DOW
     FRDVWHUV'HYHORSHGZLWKLQDOLPLWHGIRRWSULQW   'LVQH\6WXGLRV3DUNZDVGRZQE\RQO\
     WKLVQHZODQGZDVFUHDWHGZLWKJUHDWDWWHQWLRQ    ZHZRXOGVXJJHVWWKDWRWKHUHOHPHQWVVXFK
     WRGHVLJQGHWDLOIURPWKHDXGLRWRWKHIRRG      DVRYHUGXHUHLQYHVWPHQWPD\KDYHKDGDQ
     DQGEHYHUDJH7KHZD\WKHWZRFRDVWHUVDUH        HƬHFW:HH[SHFWLWWRWDNHVRPHWLPHEHIRUH
     LQWHUWZLQHGLVDVSHFWDFOHLQLWVHOI              WKHVHQXPEHUVULJKWWKHPVHOYHVDJDLQ




                                                                                    5.0%                                                                                                           1.4M
                                                                                    3KDQWDVLDODQG
                                                                                    %U՜KO*HUPDQ\                                                                                               $TXDYHQWXUH
                                                                                    DWWHQGDQFH                                                                                                    :DWHU3DUN'XEDL
       3KDQWDVLDODQG                                                              JURZWKs                                                                                                 8$(DWWHQGDQFH
                                                                                                                                                                                                   
                                                                                                       Exhibit 10
                                                                                                                                                                                                                       
                                                         Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 28 of 41 Page ID
                                                                                           #:35671

       7UHQGVt7KHPHSDUNVDQG{ZDWHU{SDUNV                                                                                                                                      7KH\HDUDKHDG

       7KHWUHQGWREXLOGRUH[SDQGLQWRPXOWLJDWHG                                                                                                                             :HOLYHLQWXPXOWXRXVWLPHVDQGLWoVKDUGWR
       UHVRUWVLVFRQWLQXLQJ$QGWRLOOXVWUDWHWKLVZH                                             )HUUDUL/DQGDW                                                            PDNHDFRQƮGHQWIRUHFDVWLQVXFKWLPHV:H
       KDYHLQFOXGHGDVFKHGXOHWKDWVKRZVVRPHRI                                                    3RUW$YHQWXUD
                                                                                                       6DORX6SDLQ
                                                                                                                                                                                  DUHWUHDGLQJFDUHIXOO\ZLWKRXUKRSHVRQWKH      I FOR ONE AM LOOKING
       WKDWGHYHORSPHQW$WWHQGDQFHLQWKLVVFKHGXOH
       UHưHFWVFRPELQHGDWWHQGDQFHWRWKHPXOWLSOH
                                                                                                                                                                                  YDULRXVHFRQRPLHVWKDWGULYHDWWHQGDQFHWR
                                                                                                                                                                                  (0($YLVLWRUDWWUDFWLRQV
                                                                                                                                                                                                                                      FORWARD TO SEEING WHAT
       JDWHVRIHDFKRIWKHVHUHVRUWV3RUW$YHQWXUD                                                                                                                                                                                  GREAT NEW THINGS OUR
       UHFHQWO\RSHQHGLWVQHZDGGLWLRQ)HUUDUL/DQG
       DQGZHDUHNHHQWRVHHKRZDWWHQGDQFHWRWKLV
                                                                                                                                                                                  7KHDWWUDFWLRQVLQWKH0LGGOH(DVWPD\
                                                                                                                                                                                  JDLQIURPWKHZLGHUPDUNHWVWRZKLFKWKH\          INDUSTRY WILL CREATE
       WKLUGJDWHZLOOGHYHORSMXVWDVZHDUHNHHQWR
       JLYHWKDWYHUWLFDOULGHDJR
                                                                                                                                                                                  KDYHDFFHVVVXFKDV,QGLDDQG$IULFD2XU
                                                                                                                                                                                  LQQRYDWLYHLQGXVWU\LVFKDUDFWHUL]HGE\IHUWLOH
                                                                                                                                                                                                                                      IN THE YEAR AHEAD.
                                                                                                                                                                                  PLQGVG\QDPLFWHDPZRUNDQGFDQGR
       :HDUHDOOHDJHUWRVHHKRZUHFHQWRSHQLQJVLQ                                                                                                                            DWWLWXGHV7KDWLQLWVHOIZLOOKHOSGULYHQHZ
       WKH0LGGOH(DVWZLOOSHUIRUP7KHUHSRUW                                                                                                                             GHYHORSPHQWVWKDWZLOOLQWXUQDWOHDVWWRVRPH
       QXPEHUVGRQRWLQFRUSRUDWHWKHQXPEHUVIRU                                                                                                                                GHJUHHFRXQWHUDFWWKHXQFHUWDLQW\LQWKHZLGHU
       ,0*:RUOGVRI$GYHQWXUHQRUIRU'XEDL3DUNV                                                                                                                              HFRQRPLFHQYLURQPHQW,IRURQHDPORRNLQJ
         5HVRUWVDVERWKWKHVHODUJHQHZUHVRUWV                                                                                                                              IRUZDUGWRVHHLQJZKDWJUHDWQHZWKLQJVRXU
       RSHQHGPLG\HDULQWKH8$(DQGQRQHRIWKH                                                                                                                               LQGXVWU\ZLOOFUHDWHLQWKH\HDUDKHDG
       SDUNVKDV\HWKDGDIXOO\HDURIRSHUDWLRQV
       $WWHQGDQFHH[SHFWDWLRQVIRUDOOWKHVHSDUNV
       ZHUHVHWKLJKDQGZHKRSHWREHDEOHWR
       LQFRUSRUDWHWKHPLQWKH7KHPH,QGH[
       LI{WKH\DUHKLJKHQRXJK
                                         ESTIMATED COMBINED
                                         2016 ATTENDANCE


                                                                           SECOND PARK




                                                                                                                                   CONFERENCE
                                                              THEME PARK


                                                                                         WATER PARK
     ATTRACTION




                                                                                                      HOTEL KEYS


                                                                                                                   CAMPING




                                                                                                                                                OTHER
                                                                                                                             RDE




       DISNEYLAND PARIS               13,370,000                                                        5,800
       EUROPA PARK                     5,600,000                                                        953
       PORTAVENTURA                    3,650,000                                                        2,100                                    *ROI%HDFK&OXE

       GARDALAND                       2,880,000                                                        336
       PUY DU FOU                      2.220,000
       ALTON TOWERS                    1,980,000                                                        391                                      *ROI6SD+LJK5RSHV

       PARQUE WARNER                   1,800,000
       PLOPSALAND DE PANNE             1,623,000
       SLAGHAREN                       1,219,000
       CANEVAWORLD RESORT               909,000                                                                                                                                       7KHD,QQRYDWLRQ$ZDUGZLQQHUV0DFN5LGHV
                                                                                                                                                                                      QHZVXVSHQGHGUROOHUFRDVWHUV\VWHPDW
                                                                                                                                                                                      (XURSD3DUN5XVW*HUPDQ\                                        (XURSD3DUN
            2SHQ 2SHQLQJ 2SHQLQJ
                                                                                                                                                                         Exhibit 10
                                                                                                                                                                                                                                                                      
                                                                                 Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 29 of 41 Page ID
                                                                                                                   #:35672

      TOP 20
      AMUSEMENT/THEME PARKS
      EMEA




                                                                                                                                                                                                                                                            ATTENDANCE


                                                                                                                                                                                                                                                                           ATTENDANCE
                                                                                                                                                                       /RFDWLRQ




                                                                                                                                                                                                                                               % CHANGE
                                                                                                                                                               RANK
                                                                                                                                                               PARK




                                                                                                                                                                                                                                                            2016


                                                                                                                                                                                                                                                                           2015
                                                                       20 7    SWEDEN
                                                                               2 PARKS / ATTENDANCE 4.6M
                                                                                                                                                               1 DISNEYLAND PARK AT DISNEYLAND PARIS, MARNE LA VALLÉE, FRANCE                -14.2%       8,400,000 9,790,000*
                                                       U.K.    18 10
                                                                                                                                                               2 EUROPA PARK, RUST, GERMANY                                                    1.8%       5,600,000      5,500,000
                 4 PARKS / ATTENDANCE 7.6M                    17 13
                                                                                     11 5      DENMARK                                                         3 WALT DISNEY STUDIOS PARK AT DISNEYLAND PARIS, MARNE LA VALLÉE, FRANCE        -1.6%       4,970,000 5,050,000*
                                                                                               2 PARKS / ATTENDANCE 6.7M
                                      FRANCE                                                                                                                   4 DE EFTELING, KAATSHEUVEL, NETHERLANDS                                         1.8%       4,764,000      4,680,000
5 PARKS / ATTENDANCE 19.3M                                                                      NETHERLANDS
                                                                                          4
                                         14 15                                                  1 PARK / ATTENDANCE 4.8M                                       5 TIVOLI GARDENS, COPENHAGEN, DENMARK                                          -2.0%       4,640,000      4,733,000
                                                   1
                                         9
                                            3
                                                                                        19
                                                                                      12 2
                                                                                                 GERMANY                                                       6 PORTAVENTURA, SALOU, SPAIN                                                    1.4%       3,650,000      3,600,000
                                                                                                 3 PARKS / ATTENDANCE 9.1M
                                                                                                                                                               7 LISEBERG, GOTHENBURG, SWEDEN                                                  0.6%       3,070,000 3,052,000*
                                  16 6                                                                                                                         8 GARDALAND, CASTELNUOVO DEL GARDA, ITALY                                       1.1%       2,880,000      2,850,000
                                                                                8    ITALY
                                                                                     1 PARK / ATTENDANCE 2.9M                                                  9 PUY DU FOU, LES EPESSES, FRANCE                                               8.3%       2,220,000      2,050,000
                                       SPAIN
                                       2 PARKS / ATTENDANCE 5.5M                                                                                               10 LEGOLAND WINDSOR, WINDSOR, U.K.                                             -3.0%       2,183,000      2,250,000
                                                                                                                                                               11 LEGOLAND BILLUND, BILLUND, DENMARK                                           2.0%       2,091,000      2,050,000
                                                                                                                                                               12 PHANTASIALAND, BRÜHL, GERMANY                                                5.0%       1,995,000      1,900,000
                                                                                                                                                               13 ALTON TOWERS, STAFFORDSHIRE, U.K.                                            2.9%       1,980,000      1,925,000
                                                                                                                                                               14 FUTUROSCOPE, JAUNAY-CLAN, FRANCE                                             5.6%       1,900,000      1,800,000
                                                                                                                                                               15 PARC ASTERIX, PLAILLY, FRANCE                                                0.0%       1,850,000      1,850,000
                                                                                                                                                               16 PARQUE WARNER, MADRID, SPAIN                                                 9.7%       1,800,000      1,641,000
                                                                                                                                                               17 THORPE PARK, CHERTSEY, U.K.                                                  0.0%       1,800,000 1,800,000*
                                                                                                                                                               18 CHESSINGTON WORLD OF ADVENTURES, CHESSINGTON, U.K.                           1.8%       1,670,000      1,640,000
                                                                                                                                                               19 HEIDE PARK, SOLTAU, GERMANY                                                  1.0%       1,540,000      1,525,000
                                                                                                                                                               20 GRONALUND, STOCKHOLM, SWEDEN                                                 3.4%       1,510,000      1,461,000
                                                                                                                                                                   TOP 20 TOTAL ATTENDANCE 2016                                                           60,513,000 61,147,000
                                                                                                                                                                   TOP 20 ATTENDANCE GROWTH 2015–16                                           -1.1%       60,513,000 61,205,000
         $GMXVWPHQWYHUVXVWKHƮJXUHZHSXEOLVKHGLQODVW\HDUoVUHSRUW


       KEY                                                                                       GROWTH 2011–16
                                                 &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW        s                                          -0.3%
                                                                                                                                                               -1.1%                                  60.5m                              61.2m
                            PsP
      8SWRP




                                                 UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                   PsP




                                                 6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ     s                                          -0.1%
                                       P




                                                 RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH        s                                          3.0%
                                                 UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ
                                                 LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                                                                 s                                          2.8%         7RSDPXVHPHQWWKHPH                7RSDPXVHPHQW                  7RSDPXVHPHQW
                                                 YHUVXVDOORWKHUUDQNHGSDUNV                  s                                          -1.1%        SDUNVDWWHQGDQFHJURZWK               WKHPHSDUNV(0($                  WKHPHSDUNV(0($
                                                                                                                                                               (0($s                           DWWHQGDQFH{                    DWWHQGDQFH{
                                                                                                           -5              0   5             10
                                                                                                                                                      Exhibit 10
                                                                                                                                 7($$(&20          7($$(&20                                                                                                       
                                                                Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 30 of 41 Page ID
                                                                                                  #:35673

      TOP 10
      WATER PARKS
      EMEA




                                                                                                                                                                                                                                               ATTENDANCE



                                                                                                                                                                                                                                                               ATTENDANCE
                                                                                                                                                                   /RFDWLRQ




                                                                                                                                                                                                                                  % CHANGE
                                                                                                                                                           RANK
                                                                                                                                                           PARK




                                                                                                                                                                                                                                               2016



                                                                                                                                                                                                                                                               2015
                                                                  DENMARK                                                                                  1    AQUAVENTURE WATER PARK, DUBAI, U.A.E.                            2.1%        1,430,000      1,400,000
                                                            9
                                                                  1 PARK / ATTENDANCE 0.7M
                                                                                                                                                           2    THERME ERDING, ERDING, GERMANY                                   0.8%        1,245,000      1,235,000
                                                                                                                                                           3    TROPICAL ISLANDS, KRAUSNICK, GERMANY                            13.1%        1,133,000      1,002,000*
                    NETHERLANDS       8                                  7                                                                                 4    AQUAPALACE, PRAGUE, CZECH REPUBLIC                               2.6%        1,023,000        997,000
     1 PARK / ATTENDANCE 0.7M                                                  2    GERMANY
                                                                          3
                                                                                    3 PARKS / ATTENDANCE 3.1M                                              5    SIAM PARK, SANTA CRUZ DE TENERIFE, SPAIN                        15.6%        1,000,000        865,000
                                                                                                                                                           6    WILD WADI, DUBAI, U.A.E                                          2.1%         730,000         715,000

                                                                          CZECH REPUBLIC                                                                   7    NETTEBAD, OSNABRÜCK, GERMANY                                    -2.0%         729,000        744,000*
                                                                   4
                                                                          1 PARKS / ATTENDANCE 1.0M                                                        8    DUINRELL TIKI POOL WASSENAAR, THE NETHERLANDS                    0.0%         700,000         700,000
                                                                                                                                                           9    LALANDIA, BILLUND, DENMARK                                       1.8%         692,000         680,000
                                                                                                                                                           10 YAS WATERWORLD, ABU DHABI, U.A.E                                   0.0%         650,000         650,000
                                          5   SPAIN
                                              1 PARK / ATTENDANCE 1.0M                                                                                      TOP 10 TOTAL ATTENDANCE 2016                                                     9,332,000       8,988,000
                                                                                                                                                            TOP 10 ATTENDANCE GROWTH 2015–16                                     3.7%        9,332,000      9,001,000

                                                                                               10
                                                                                                      1   U.A.E.
                                                                                               6          3 PARKS / ATTENDANCE 2.8M




          $GMXVWPHQWYHUVXVWKHƮJXUHZHSXEOLVKHGLQODVW\HDUoVUHSRUW


        KEY                                                                   GROWTH 2014–16
                                &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW


                                                                                                                                                           3.7%                                      9.3m                       9m
                                                                              s                                                      5.5%
       8SWRP




                                UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                  PsP




                                6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ
                          P




                                RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH
                                UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ
                                LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN                                                                                   7RSZDWHUSDUNV                       7RSZDWHUSDUNV(0($   7RSZDWHUSDUNV(0($
                                                                              s                                                      3.7%
                                YHUVXVDOORWKHUUDQNHGSDUNV                                                                                             DWWHQGDQFHJURZWK                        DWWHQGDQFH{            DWWHQGDQFH{
                                                                                                                                                           (0(${s
                                                                                        -5            0              5                10
                                                                                                                                                  Exhibit 10
                                                                                                                         7($$(&20              7($$(&20                                                                                               
                          Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 31 of 41 Page ID
                                                            #:35674




     MUSEUMS
                                                                                                                             6KDQJKDL6FLHQFHDQG
                                                                                                                              7HFKQRORJ\0XVHXP
                                                                                                                                   6KDQJKDL&KLQD




                                                                                                 LINDA CHEU
                                                                                                 9LFH3UHVLGHQW
                                                                                                 :LWKFRQWULEXWLRQVE\%HWK&KDQJ
                                                                                                 ([HFXWLYH'LUHFWRU(FRQRPLFV$VLD3DFLƮF
                                                                                                 DQG0DUJUHHW3DSDPLFKDHO'LUHFWRU(0($
                                                                                                 t


                                                                                                 MUSEUMS… A DECADE OF CHANGE
                                                                                                 0XVHXP,QGH[&HOHEUDWHV
                                                                                                 ƮYH{<HDUV
     1.2%                                                                                        7KLV\HDULVWKHƮIWK\HDURIWKH
     7RSPXVHXPV
     DWWHQGDQFHJURZWK                                                                          0XVHXP,QGH[VRZHDUHDEOHWR
     ZRUOGZLGHs
                                                                                                 ORRNDWWUHQGVDQGPDUNHWVKDUH
                                                                                                 RYHUWLPH

     107.8m                                                                                      Ƕ
     7RSPXVHXPV                                                                             7KHODUJHVWPXVHXPVLQHDFKUHJLRQ
     ZRUOGZLGH
                                                                                                 KDYHVKRZQWKHPVHOYHVWREHDUHODWLYHO\
     DWWHQGDQFH
                                                                                                 VWDEOHPDUNHWZLWKUHVSHFWWRDWWHQGDQFH
                                                                                                 $WWHQGDQFHưXFWXDWHVIURP\HDUWR\HDUDV
                                                                                                 EORFNEXVWHUH[KLELWLRQVFRPHDQGJREXW
     106.5m                                                                                      WKHDJJUHJDWHVUHPDLQVWHDG\6LJQLƮFDQW
                                                                                                 LQFUHDVHVRUGHFUHDVHVWKDWZHKDYHVHHQ
     7RSPXVHXPV
     ZRUOGZLGH                                                                                  KDYHW\SLFDOO\EHHQDUHVXOWRIH[WHUQDOIDFWRUV
     DWWHQGDQFH                                                                             DƬHFWLQJUHJLRQV
                                                           Exhibit 10
                                                                                                                                                   
                                         Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 32 of 41 Page ID
                                                                           #:35675

     2YHUDOOZHKDYHVHHQEHWZHHQDQG         &KDQJLQJGHPRJUDSKLFVLQFOXGLQJWKH
                                                                                                                      :RUOGZLGHPXVHXPWUHQGV
     JURZWKLQPXVHXPDWWHQGDQFHVLQFH         ODUJHWHFKVDYY\PLOOHQQLDOJHQHUDWLRQ
     ZLWK$VLDDFFRXQWLQJIRUPRVWRIWKHJURZWK    DQGWKHJURZWKRIWKH+LVSDQLFPDUNHWZLWK
     86DQG(XURSHDQPDUNHWVDUHPDWXUHZLWK        WUDGLWLRQDOO\ORZHUPXVHXPSDUWLFLSDWLRQ
                                                                                                                      TOP 20 WORLDWIDE MUSEUMS
     DSSUR[LPDWHO\JURZWKDQQXDOO\:LWKWKH      UDWHVUHPDLQVDVLJQLƮFDQWFKDOOHQJHIRUWKH
                                                                                                                      ATTENDANCE REGION DISTRIBUTION 2012–16
     86DQG(XURSHWKHUHDUHLQGLYLGXDOPXVHXPV     PXVHXPLQGXVWU\7KHPXVHXPpSURGXFWq
     LQFHUWDLQUHJLRQVWKDWDUHJURZLQJDWKLJKHU   RUYLVLWRUH[SHULHQFHKDVVWDUWHGWRHYROYH
     UDWHVGXHWRVLJQLƮFDQWLQFUHDVHVLQWRXULVP   LQRUGHUWRPHHWFKDQJLQJVXSSO\DQG
     ,Q$VLDZHKDYHVHHQJURZWKRIDQQXDOO\     GHPDQG{FRQGLWLRQV                                                                        NORTH AMERICA                EUROPE              ASIA-PACIFIC
     RYHUWKHSDVWIHZ\HDUVLQODUJHSDUWGXHWR
                                                                                                                                                                             42%   39%
     WKH&KLQHVHJRYHUQPHQWoVSROLF\GLUHFWLYH       +LVWRULFFKDQJH                                                                                33%   30%                                            31%
                                                                                                                                                                                                   24%
     WRGHYHORSKXQGUHGVRIQHZPXVHXPVHYHU\
     \HDUDQGLWVLQYHVWPHQWLQWKHSURYLVLRQRI     0XVHXPVKDYHJRQHWKURXJKDGHFDGHRI                                                                                       

     IUHHDGPLVVLRQ                                 KLVWRULFFKDQJHDQGPRUHFKDQJHFDQEH
                                                      H[SHFWHG7KHLPSDFWRIWKHUHFHVVLRQ
     2QJRLQJFKDOOHQJHVIRUWKH                      WHFKQRORJ\WUHQGVPDUNHWFKDQJHVDQG
                                                      HURVLRQRIJRYHUQPHQWIXQGLQJKDYHDOO
     PXVHXPLQGXVWU\                                  KDGDQHƬHFW0XVHXPVPRUHKHVLWDQWWR
     7KHLQGXVWU\IDFHVVLJQLƮFDQWO\GLƬHUHQW        UHO\DVKHDYLO\RQFKDULWDEOHFRQWULEXWLRQV
     FKDOOHQJHVLQHDFKUHJLRQ,Q$VLDPXVHXPV     DIWHUWKHUHFHVVLRQKDYHKDGWRUHIRFXVRQ
     DUHEHLQJUDSLGO\GHYHORSHGEXWPD\ODFN       GHYHORSLQJVRXUFHVRIHDUQHGUHYHQXH7KH\
     HVVHQWLDOFRPSRQHQWVVXFKDVFROOHFWLRQV       KDYHKDGWRUHH[DPLQHWKHJXHVWH[SHULHQFH
     H[KLELWVWUDLQHGFXUDWRULDOFRQVHUYDWLRQ     WRUHDFKRXWWR\RXQJHUDQGPRUHGLYHUVH
                                                                                                                      FIVE YEAR ATTENDANCE TRENDS BY REGION
     DQGRWKHUPXVHXPSURIHVVLRQDOVHGXFDWLRQ       DXGLHQFHVWRUHVSRQGWRGHPRJUDSKLFVKLIWV
                                                                                                                                       
     SURJUDPVDGHTXDWHEXVLQHVVSODQQLQJDQG       ZLWKLQWKHLUFRPPXQLWLHVDQGWRFRQWLQXH                                                                                                                  EUROPE
     RSHUDWLQJ{IXQGV                                WRVHUYHWKHQHHGVRIHGXFDWRUVZKLFKDUH                                                                                                                 ASIA-PACIFIC
                                                                                                                                                                                                                  NORTH AMERICA




                                                                                                                $WWHQGDQFH PLOOLRQV
                                                      DOVR{FKDQJLQJ                                                                  
     ,Q1RUWK$PHULFDPXVHXPDWWHQGDQFHDW
     WKHODUJHVWPXVHXPVLQWKHFRXQWU\KDV          3KLODQWKURSLFJLYLQJKDVQRWJRQHDZD\
                                                                                                                                       
     EHHQIDLUO\VWDEOHRQDQDEVROXWHEDVLVEXW    EXWWKHPLOOHQQLDOJHQHUDWLRQDSSURDFKHV
     SHQHWUDWLRQUDWHVKDYHQRWNHSWSDFHZLWK       LWGLƬHUHQWO\6WXGLHVVKRZWKDWPLOOHQQLDOV
     JURZWKLQUHVLGHQWDQGWRXULVWPDUNHWV         GRHQJDJHLQFKDULWDEOHJLYLQJEXWWKH\                                        
     :KLOHVRPHRIWKLVPDUNHWVKDUHPD\EH          WHQGWRH[SHFWFHUWDLQNLQGVRIUHVXOWV
     FDSWXUHGE\WKHJUHDWQXPEHURIFXOWXUDO        DQGDFFRXQWDELOLW\LQUHWXUQ7KLVLVDYHU\
                                                                                                                                         
     LQVWLWXWLRQVZLWKDWWHQGDQFHXQGHUPLOOLRQ    SDUWLFLSDWRU\DXGLHQFHDQGPXVHXPV                                                                                            
     WKDWDUHQRWRQRXUWRSOLVWPXVHXPVDUH    VWULYHWRDFFRPPRGDWHPLOOHQQLDOVDV
     LQFUHDVLQJO\FRPSHWLQJZLWKWHFKQRORJ\          WKHIXWXUHRIYLVLWDWLRQPHPEHUVKLSDQG
     WKDWKDVPDGHHQWHUWDLQPHQWDQGFXOWXUH         FRQWULEXWHG{LQFRPH
     PXFKPRUHDFFHVVLEOHWRSHRSOHDWKRPH                                                                         FIVE YEAR ATTENDANCE TREND AT TOP 20 MUSEUMS WORLDWIDE
                                                                                                                                       
                                                                                                                $WWHQGDQFH PLOOLRQV




                                                                                                                                       
                                                                                                                                                                 106.6M   107.3M         106.5M          107.8M
                                                                                                                                           98.5M
                                                                                                                                       
                                                                                                                                       
                                                                                                                                       
                                                                                                                                         
                                                                                                                                                                                     


                                                                                                       Exhibit 10
                                                                                                                                                                                                                                
                                            Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 33 of 41 Page ID
                                                                              #:35676

     9LVLWRUH[SHULHQFHt                              $\HDUDJRMXVWDKDQGIXORIPXVHXPVZHUH
     ZKDWoV{JDLQHGDQGORVW                              ORRNLQJDW95DQG$51RZLWoVSHUYDVLYHt
                                                         PXVHXPVRIDOOVL]HVDUHFRQVLGHULQJKRZWR
     $VZHKDYHRIWHQQRWHGLQWKHVHSDJHVRQH         XVH95HLWKHUWRFUHDWHYLVLWRUH[SHULHQFHVRU
     RIWKHZD\VPXVHXPVKDYHDGDSWHGRYHU              DFFHVVWKHLUFROOHFWLRQVLQXQLTXHZD\V
     WKHSDVWGHFDGHLVE\UHVKDSLQJWKHYLVLWRU                                                                  MUSEUMS ARE EXPERIMENTING WITH
     H[SHULHQFH:HKDYHVHHQWKHPEHFRPH
     PRUHGLUHFWO\FRPSHWLWLYHIRUWKHOHLVXUHDQG
                                                         &RPPXQLW\SDUWQHUVKLSDQG                                CUSTOMIZED, IMMERSIVE EXPERIENCES
                                                         H[SHULPHQWDWLRQ
     IDPLO\DXGLHQFHDQGPRUHWHFKQRORJLFDOO\                                                                     AND VARIOUS INNOVATIVE WAYS OF
     VRSKLVWLFDWHG7KH\KDYHLQFRUSRUDWHGWRROV
     RIWKHPHGHQWHUWDLQPHQWDQGH[SHULHQFH
                                                         0XVHXPVFRQWLQXHWRUHO\RQIDFLOLW\UHQWDOV
                                                         DVDVRXUFHRIHDUQHGUHYHQXHDQGWKLVLV                GENERATING EARNED REVENUE.
     GHVLJQDQGHPEUDFHGEORFNEXVWHU                   EHLQJPRUHKHDYLO\HPSKDVL]HGLQH[SDQVLRQV
     H[KLELWLRQVDQG,3VWRU\WHOOLQJ7KHUROHRI       DQGQHZEXLOGVZLWKDYLHZWRSRWHQWLDOQHZ
     WKHFROOHFWLRQKDVOLNHZLVHVKLIWHGtKRZLWLV   XVHVDVFRPPXQLW\VSDFH:HoUHVHHLQJ
     SUHVHQWHGKRZLWFDQEHDFFHVVHG                  DZLGHUDQJHRIFXVWRPL]HGH[SHULHQFHV
                                                         WKDWXVHWKHPXVHXPSHUKDSVPRUHIRULWV
     /D\HUHGRYHUWKDWDUHWKHGHPRJUDSKLFVKLIWV       DWPRVSKHUHDQGXQLTXHRSHQVSDFHWKDQ
     RIWKHODVW\HDUV8UEDQDUHDVKDYHPRUH        LWVRULJLQDOSXUSRVH\RJDWKHPHGSDUWLHV
     GLYHUVHSRSXODWLRQVLQFOXGLQJJURXSVWKDW         VFDYHQJHUKXQWVDQGHYHQEDFKHORUHWWH
     LQWKHSDVWKDYHQRWEHHQPXVHXPJRHUV            SDUWLHV7KHVHFXOWXUDOLQVWLWXWLRQVDUH
     ,QWHUHVWLQJO\ZKLOHZHVHHPXVHXPVPDNLQJ         UHGHƮQLQJWKHPVHOYHVEXWDOVRWU\LQJWR
     HƬRUWVWRHQJDJHDQGDWWUDFWWKHVHPRUH            VWD\{WUXHWRPLVVLRQ
     GLYHUVHDXGLHQFHVGHPRJUDSKLFDOO\WKH
     DYHUDJHPXVHXPoVDWWHQGDQFHtHVSHFLDOO\           7KLVFXOWXUDOWXJRIZDUKDVDOZD\VH[LVWHG
     DUWPXVHXPVtGRHVQRWPLUURUWKHGLYHUVLW\       WRVRPHH[WHQWZLWKLQPXVHXPV,WLVD                HQWHULQJLQWRSDUWQHUVKLSVZLWKXQLYHUVLWLHV   DOVRSUHVHQWVFKHGXOLQJFKDOOHQJHVZLWK
     RIWKHVXUURXQGLQJSRSXODWLRQ$WOHDVWQRW       KHDOWK\WHQVLRQDQGLWSURGXFHVWKHNLQGVRI         OLFHQVLQJDJUHHPHQWVVHFRQGJDWHFXOWXUDO      PRUHWUDGLWLRQDOPXVHXPSURJUDPVDQG
     \HW0XVHXPVDUHVWLOOXQGHUJRLQJPDMRU            LQWHUHVWLQJH[SHULPHQWDWLRQZHDUHVHHLQJ             DWWUDFWLRQVDQGHQGHDYRUVWRH[WHQGWKHLU      PXVHXP{YLVLWRUV
     FKDQJH7KH\DUHVWLOOUHFRYHULQJIURPWKH         HYHU\ZKHUHtIURPIDFLOLW\UHQWDOVWRHGJ\           EUDQGWRRWKHUORFDWLRQVJHRJUDSKLFDOO\
     UHFHVVLRQVWLOOUHWKLQNLQJWKHLUUROHLQWKH      SURJUDPPLQJDQGH[KLELWVDQGHYHQXSVFDOH            DQG{RQOLQH                                      5HLQYHVWPHQWLVHVVHQWLDO
     FRPPXQLW\VWLOODGRSWLQJQHZWHFKQRORJLHV        GLQLQJH[SHULHQFHV:HVHHPXVHXPV
                                                                                                                0XVHXPVDUHH[SHULPHQWLQJZLWK                  :KLOHWKHUHDUHPDQ\FKDQJHVZKDWKDVQRW
                                                                                                                FXVWRPL]HGLPPHUVLYHH[SHULHQFHVDQG           FKDQJHGLVWKHEDVLFSULQFLSOHRIDWWHQGDQFH
                                                                                                                YDULRXVLQQRYDWLYHZD\VRIJHQHUDWLQJHDUQHG    tWKDWWRPDLQWDLQVWDELOLW\DQGZRUNWRZDUGV
                                                                                                                UHYHQXH1LJKWWLPHHYHQWVKDYHJURZQ             FRQWLQXHGJURZWKPXVHXPVPXVWUHLQYHVWWR
                                                                                                                H[SRQHQWLDOO\DQGUHSUHVHQWDVLJQLƮFDQW         DYRLGDWWHQGDQFHHURVLRQHLWKHULQWHPSRUDU\
                                                                                                                DWWHQGDQFHVWUHDPIRUWRGD\oVPXVHXPV           H[KLELWVH[SDQVLRQVRUUHQRYDWLRQRI
                                                                                                                7KH\DUHQRWDQRYHOW\DQ\PRUHHYHU\RQH         H[LVWLQJ{H[KLELWV
                                                                                                                LVGRLQJLW95LVKHDGHGWKDWZD\6RPH
                                                                                                                PXVHXPVDUHQRZGHOLEHUDWHO\FDWHULQJWR        $(&20oVJHQHUDODGYLFHWRPXVHXPV
                                                                                                                SKRWRRSSRUWXQLWLHV7KHPXVHXPEHFRPHV         /RRNDW\RXUPDUNHW1RWDOOPDUNHWVDUHWKH
                                                                                                                DEDFNGURSIRUVHOƮHVZKLFKVWLPXODWHVXVHU    VDPH:KDWZRUNVLQDPDMRUPHWURSROLWDQ
                                                                                                                HQJDJHPHQWDQGVRFLDOPHGLDSUHVHQFH            DUHDPD\QRWZRUNLQDVPDOOHUFLW\:KRDUH
        MUSEUMS OF ALL SIZES ARE CONSIDERING                                                                                                                     \RXUUHVLGHQWVZKRDUH\RXUWRXULVWVDQG
        HOW TO USE VR EITHER TO CREATE                                                                          +RZHYHUWKHYHU\WHFKQRORJ\WKDWLVHQDEOLQJ
                                                                                                                PXVHXPVWRDWWUDFWPRUHYLVLWRUVLVDOVR
                                                                                                                                                                 ZKDWDUHWKHLUGHPRJUDSKLFV":KDWDUHWKH
                                                                                                                                                                 FRPSHWLWLYHRƬHULQJVLQ\RXUPDUNHWEH\RQG
        VISITOR EXPERIENCES OR ACCESS THEIR                                                                     DWKUHDWWRDWWHQGDQFHDVFROOHFWLRQVDQG      MXVWPXVHXPV"7KHDQVZHUVZLOOVSHDNWR\RXU

        COLLECTIONS IN UNIQUE WAYS.                                                                             H[KLELWVFDQQRZEHDFFHVVHGRQOLQHIURP
                                                                                                                DQ\ZKHUHLQWKHZRUOG:KLOH\RJDFODVVHV
                                                                                                                                                                 VWUDWHJ\IRUDWWUDFWLQJDQGUHWDLQLQJYLVLWRUV
                                                                                                                                                                 DQGPDUNHWVKDUH
                                                                                                                PD\EULQJPRUHYLVLWRUVWRPXVHXPVWKH\
                                                                                                       Exhibit 10
                                                                                                                                                                                                                 
                                           Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 34 of 41 Page ID
                                                                             #:35677

     1RUWK$PHULFD                                                                   $VLD

     $VGLVFXVVHGDERYHPXVHXPDWWHQGDQFH                                          7KHPXVHXPVVHFWRULQ$VLDKDGDJRRG
     DWPRVWRIWKHWRSPXVHXPVKDVEHHQ
     UHODWLYHO\VWDEOHZLWKưXFWXDWLRQVIURP\HDU   19.4%                          \HDURYHUDOOZLWKDWWHQGDQFHJURZWK
                                                                                     LQ7KH1DWLRQDO0XVHXPRI&KLQD            7.6M
     WR\HDUGULYHQSULPDULO\E\VSHFLDOH[KLELWV    )LHOG0XVHXPRI               LQ%HLMLQJEHFDPHWKHKLJKHVWDWWHQGHG           1DWLRQDO0XVHXP
     RU{SURJUDPPLQJ                                 1DWXUDO+LVWRU\              PXVHXPLQWKHZRUOGIRUWKHƮUVWWLPH           RI&KLQD%HLMLQJ
                                                      &KLFDJR86                7KLVLVGXHWRWKUHHPDLQIDFWRUVVKHHU         DWWHQGDQFH
                                                      DWWHQGDQFH
     7RSSHUIRUPHUVLQ1RUWK$PHULFDVWLOOLQFOXGH   JURZWKs                 SRSXODWLRQVL]HIUHHDGPLVVLRQDQGEHLQJ
     PDQ\RIWKHIUHHLQVWLWXWLRQVLQFOXGLQJ                                       LQDPDMRUWRXULVWGHVWLQDWLRQFLW\
     WKH1DWLRQDO$LUDQG6SDFH0XVHXPDQG
     WKH1DWLRQDO0XVHXPRI1DWXUDO+LVWRU\LQ                                      &KLQDFRQWLQXHVWRSURJUHVVWRZDUGIUHH
     :DVKLQJWRQ'&7KHODUJHVWSDLGPXVHXPV                                      DGPLVVLRQIRUDOOJRYHUQPHQWRZQHG
     DUHWKH0HWURSROLWDQ0XVHXPRI$UWDQG                                         PXVHXPV6FKRROJURXSVDUHEHFRPLQJD
     WKH$PHULFDQ0XVHXPRI1DWXUDO+LVWRU\                                         UHJXODUVRXUFHRIYLVLWRUV$WWHQGDQFHOHYHOV
     LQ{1HZ{<RUN                                                                   DUHH[SHFWHGWRFRQWLQXHWRULVH

     ([FHSWLRQDOO\VWURQJGRXEOHGLJLW\HDURYHU                                   6HYHUDOPXVHXPVVDZVXEVWDQWLDO
     \HDUSHUFHQWDJHLQFUHDVHVLQDWWHQGDQFH                                        LQFUHDVHVLQDWWHQGDQFHEDVHGRƬQHZDQG
     ZHUHVHHQDWWKH)LHOG0XVHXPRI1DWXUDO                                       LPSURYHGH[KLELWLRQV2QWKHRWKHUKDQG
     +LVWRU\DQGWKH$UW,QVWLWXWHLQ&KLFDJR                                      7DLZDQoV1DWLRQDO3DODFH0XVHXPVDZLQ
     WKH0XVHXPRI6FLHQFHLQ%RVWRQDQGWKH
     'HQYHU0XVHXPRI1DWXUHDQG6FLHQFH
                                                                                     WKHODUJHVWGHFUHDVHLQDWWHQGDQFH
                                                                                     GXHWRWKHGHFOLQHLQ0DLQODQG&KLQDYLVLWRUV
                                                                                                                                      SEVERAL MUSEUMS SAW
                                                                                     VLQFH7DLZDQoVSUHVLGHQWLDOHOHFWLRQLQ         SUBSTANTIAL INCREASES IN
                                                                                     -DQXDU\,QUHFHQW\HDUV0DLQODQG
                                                                                     &KLQHVHYLVLWRUVKDGFRQVWLWXWHGVRPH           ATTENDANCE BASED OFF NEW
                                                                                     sRIYLVLWRUVWRWKLV{PXVHXP               AND IMPROVED EXHIBITIONS.


                                                                                      8.5%
                                                                                      1DWLRQDO0XVHXP
                                                                                      RI.RUHD6HRXO
                                                                                      DWWHQGDQFH
                                                                                      JURZWKs




       7.5M
       1DWLRQDO$LUDQG
       6SDFH0XVHXP
       :DVKLQJWRQ'&
       86DWWHQGDQFH



                                                                            Exhibit 10
                                                                                                                                                                
                                         Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 35 of 41 Page ID
                                                                           #:35678

     (XURSH                                                                                                                                                           7KHUHZHUHFOHDUO\PXVHXPVWKDWGLGOHVV

     7KH(0($PXVHXPPDUNHWLVPDWXUHDQG            ,Q5XVVLD7UHW\DNRY*DOOHU\ 0RVFRZ JUHZ                    43.0%                                            ZHOOWKLV\HDU+HDGLQJWKDWOLVWLQ)UDQFHLV
                                                                                                                                                                      WKH/RXYUHLQ3DULV:KLOHWKH/RXYUHUHPDLQV
     VWDEOHDQGGUDPDWLFLQFUHDVHVRUGHFUHDVHV     LWVDWWHQGDQFHE\QHDUO\KDOI7KHVHQXPEHUV                  7KH6WDWH7UHW\DNRY                             LQWRSSRVLWLRQLQWKHUDQNLQJWKHDWWHQGDQFH
     LQDWWHQGDQFHDUHDOPRVWDOZD\VDWWULEXWDEOH    DUHDWWULEXWDEOHWRVWURQJWRXULVPLQ0RVFRZ                  *DOOHU\0RVFRZ5XVVLD                        GURSZDVVLJQLƮFDQWDWDURXQGGXHWR
     WRDPDMRUH[SDQVLRQtRUDEORFNEXVWHU         DQGWZRYHU\VXFFHVVIXOH[KLELWLRQVLQFOXGLQJ                 DWWHQGDQFHJURZWK                               DGURSLQWRXULVPZKLFKWKH\DWWULEXWHWR
                                                                                                                     s
     H[KLELWLRQKDYLQJHLWKHURSHQHGRUFORVHG      n,YDQ$LYD]RYVN\oIRUWKHWK$QQLYHUVDU\LQ                                                                 H[WHUQDOIDFWRUV$OVRLQ3DULVWKH0XVÆH
     7KHUHVHHPVWRKDYHEHHQDGHDUWKRIWRS        WKHVXPPHUZKLFKDWWUDFWHGQHDUO\                                                                     Go2UVD\H[SHULHQFHGDGRXEOHGLJLWGURSLQ
     GUDZLQJEORFNEXVWHUVLQDQGDVDUHVXOW   YLVLWVDQGn)URP(OL]DEHWKWR9LFWRULD(QJOLVK                                                               YLVLWDWLRQ+RZHYHUWKH&HQWUH3RPSLGRXDQG
     DWWHQGDQFHDSSHDUVGRZQ1HYHUWKHOHVV          3RUWUDLWVIURPWKH&ROOHFWLRQRIWKH1DWLRQDO                                                                  &LWÆGHV6FLHQFHVKDYHPDQDJHGWRJURZ
     ZLWKLQWKLVJHQHUDOSLFWXUHRXUWRS         3RUWUDLW*DOOHU\oZLWKQHDUO\YLVLWRUV                                                                 WKHLUDWWHQGDQFHGHVSLWHWKHVHHYHQWV
     PXVHXPVIRUWKH(0($UHJLRQVKRZVRPH           7KH6WDWH+HUPLWDJHLQ6W3HWHUVEXUJ
     GLVWLQFWUHVXOWVRQWKHKLJKDQGORZHQG        DOVRWXUQHGLQGRXEOHGLJLWDWWHQGDQFH                                                                         :KLOHWKH7DWHKDGDUHFRUG\HDUƮYH
                                                      JURZWK{RI{                                                                                                 RWKHUPXVHXPVLQ/RQGRQUHFRUGHGORZHU
                                                                                                                                                                      DWWHQGDQFHLQWKDQDVFDQEH
                                                                                                                                                                      VHHQLQWKHWDEOH$OOKDGKDGDFRXSOHRI
                                                                                                                                                                      YHU\VXFFHVVIXO\HDUVZLWKJUHDWH[KLELWLRQV
                                                                                        23.9%                                                                         EULQJLQJLQWKHYLVLWRUVVRLWPD\ZHOOMXVW
                                                                                                                                                                      EHDQDGMXVWPHQWIROORZLQJWKDW$OWKRXJK
                                                                                        7DWH0RGHUQ
                                                                                                                                                                      WKHUHDOVRPD\KDYHEHHQDVPDOOGHFOLQH
                                                                                        /RQGRQ8.
                                                                                        DWWHQGDQFH                                                                   WRLQWHUQDWLRQDOWRXULVPWR/RQGRQLQ
                                                                                        JURZWK                                                                       FRQFOXVLYHQXPEHUVDUHQRW\HW
                                                                                        s                                                                       UHDGLO\{DYDLODEOH

                                                                                                                 ,QWKH8.WKH7DWH0RGHUQ/RQGRQRSHQHG
                                                                                                                 LWVQHZH[SDQVLRQLQ-XQHDQGLQFUHDVHG
                                                                                                                 DWWHQGDQFHE\QHDUO\RQHTXDUWHUtIURP
                                                                                                                 PLOOLRQWRRYHUPLOOLRQ7KHH[SDQVLRQLWVHOI
                                                                                                                 tDPXFKDFFODLPHGVWUXFWXUHGHVLJQHG                 8.4%
                                                                                                                 E\+HU]RJ GH0HXURQtDWWUDFWHGORWV                 &LWÆGHV6FLHQFHV
                                                                                                                 RIDWWHQWLRQRQLWVRZQPHULW7KLVFRXSOHG           HWGH/oLQGXVWULH
                                                                                                                                                                         3DULV)UDQFH
                                                                                                                 ZLWKWKHQHZH[KLELWVLWKRXVHVDQGVRPH              DWWHQGDQFHJURZWK
                                                                                                                 H[FHOOHQWH[KLELWLRQVGXULQJWKH\HDUOHGWR          s
                                                                                                                 WKHVWXQQLQJDWWHQGDQFHLQFUHDVH

                                                                                                                 ,Q3RODQGWKH$XVFKZLW]%LUNHQDXPXVHXP
                                                                                                                 KDGDQRWKHUVWURQJ\HDUJURZWKRIRQ
                                                                                                                 WRSRIODVW\HDUoVJURZWKRI7KHPXVHXP
                                                                                                                 KDVEHHQDWWUDFWLQJLQFUHDVLQJDWWHQGDQFH
                                                                                                                 DQGUHQHZHGDWWHQWLRQVLQFHWKHWK
                                                                                                                 DQQLYHUVDU\RIWKHHQGRI:RUOG:DU,,

                                                                                                                 2WKHUVZLWKGRXEOHGLJLWJURZWKLQFOXGHG
                                                                                                                 WKH9DQ*RJK0XVHXPLQ$PVWHUGDP
                                                                                                                 DWWULEXWDEOHWRDQH[WHQVLRQLQVXPPHU
                                                                                                                 RSHQLQJKRXUVDQGYHU\VXFFHVVIXORQOLQH
                                                                                                                 PDUNHWLQJDQGWKH3UDGRLQ0DGULGFUHGLWHG
                                                                                                                 WRWKHJURZWKLQWRXULVPWRWKLVUHJLRQ
     7DWH0RGHUQ
                                                                                                        Exhibit 10
                                                                                                                                                                                                                        
                                                                                     Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 36 of 41 Page ID
                                                                                                                       #:35679

     TOP 20
     MUSEUMS
     NORTH AMERICA




                                                                                                                                                                                                                                                                                  ATTENDANCE


                                                                                                                                                                                                                                                                                                  ATTENDANCE
                                                                                                                                                                                                         /RFDWLRQ




                                                                                                                                                                                                                                                                                                  FREE/PAID
                                                                                                                                                                                                                                                                    % CHANGE
                                                                                                                                                                                                RANK
                                                                                                                                                                                                PARK




                                                                                                                                                                                                                                                                                  2016


                                                                                                                                                                                                                                                                                                  2015
                                                                                                                                                                                                1 NATIONAL AIR AND SPACE MUSEUM , WASHINGTON, D.C.                  8.7%       7,500,000       6,900,000
                                                                                                                                                                                                2 NATIONAL MUSEUM OF NATURAL HISTORY, WASHINGTON, D.C.              2.9%       7,100,000       6,900,000
                                                                                                                                                                                                3 THE METROPOLITAN MUSEUM OF ART, NEW YORK, NY                      6.3%       6,700,000       6,300,000
                                                                                                                                                                                                4 AMERICAN MUSEUM OF NATURAL HISTORY, NEW YORK, NY                  0.0%       5,000,000       5,000,000
                                                                                                                                                                                                5 NATIONAL GALLERY OF ART, WASHINGTON, DC                           3.8%       4,261,000       4,104,000
                                                                                                                                                                                                6 NATIONAL MUSEUM OF AMERICAN HISTORY, WASHINGTON, D.C.            -7.3%       3,800,000       4,100,000
                                                                                                              19        INDIANAPOLIS                                                            7 THE MUSEUM OF MODERN ART, NEW YORK, NY                           -7.3%       2,790,000       3,010,000
                                                                                                                        1 MUSEUM / ATTENDANCE 1.3M
                                                                                                                                                                                                8 HOUSTON MUSEUM OF NATURAL SCIENCE, HOUSTON, TX                    0.0%       2,295,000       2,295,000
                                                                             CHICAGO, IL       17                                         BOSTON, MA
                                                                                                        11                           16
                                                                                                                                          1 MUSEUM / ATTENDANCE 1.5M                            9 CALIFORNIA SCIENCE CENTER, LOS ANGELES, CA                      -22.5%       2,038,000       2,630,000
                                                        3 MUSEUMS / ATTENDANCE 4.9M                12
                                                                                                                                                                                                10 DENVER MUSEUM OF NATURE AND SCIENCE, DENVER, CO                 11.8%       1,900,000       1,700,000
                                                     DENVER, CO        10
                      1 MUSEUM / ATTENDANCE 1.9M                                                                                          7                                                     11 THE ART INSTITUTE OF CHICAGO, CHICAGO, IL                       15.5%       1,790,000       1,550,000
                                                                                                                                                  3
                                                                                                                                                       NEW YORK, NY
                    SAN FRANCISCO, CA                         18                                                                          4            3 MUSEUMS / ATTENDANCE 14.5M             12 FIELD MUSEUM OF NATURAL HISTORY, CHICAGO, IL                    19.4%       1,650,000       1,382,000
     1 MUSEUM / ATTENDANCE 1.4M
                                                                                                                                                                                                13 UDVAR-HAZY CENTER, WASHINGTON, D.C.                              0.0%       1,600,000       1,600,000
                                                          15 12                                                             20
                                                                                                                       13
                                                                                                                                                                                                13 U.S. HOLOCAUST MEMORIAL MUSEUM, WASHINGTON, D.C.                 0.0%       1,600,000       1,600,000
                                                                                                                  13             1
                                            LOS ANGELES, CA                                                                                                                                     15 THE J. PAUL GETTY CENTER , LOS ANGELES, CA                      -0.6%       1,570,000       1,580,000
                   2 MUSEUMS / ATTENDANCE 3.6M                                             8
                                                                                                              6                               WASHINGTON D.C.
                                                                                                                                              7 MUSEUMS / ATTENDANCE 27.1M                      16 MUSEUM OF SCIENCE, BOSTON, MA                                   10.9%       1,530,000       1,380,000
                                                                                                                   5             2
                                                                            HOUSTON, TX
                                                           1 MUSEUM / ATTENDANCE 2.3M                                                                                                           17 MUSEUM OF SCIENCE AND INDUSTRY, CHICAGO, IL                      0.0%       1,500,000       1,500,000
                                                                                                                                                                                                18 CALIFORNIA ACADEMY OF SCIENCES, SAN FRANCISCO, CA                0.0%       1,400,000       1,400,000
                                                                                                                                                                                                19 THE CHILDREN'S MUSEUM OF INDIANAPOLIS, INDIANAPOLIS, IN          1.6%       1,270,000       1,250,000
                                                                                                                                                                                                20 DONALD W. REYNOLDS CENTER FOR AMERICAN ART AND PORTRAITURE,
                                                                                                                                                                                                                                                                   -7.7%       1,200,000       1,300,000
                                                                                                                                                                                                   WASHINGTON, D.C.
                                                                                                                                                                                                    TOP 20 TOTAL ATTENDANCE 2016                                               58,494,000      57,481,000
                                                                                                                                                                                                    TOP 20 TOTAL ATTENDANCE 2015                                    1.8%       58,494,000      57,481,000


      KEY                                                                                               GROWTH 2012–16
                                                     &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW           s                                                                 1.6%
                    PsP

                                PsP
      8SWRP




                                                     UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                                                     6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ        s                                                                 -2.6%
                                                                                                                                                                                                1.8%                                    58.5m                     57.5m
                                             P




                                                     RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH
                                                     UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ          s                                                                 2.6%
                                                     LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                     YHUVXVDOORWKHUUDQNHGSDUNV                     s                                                                 1.8%            7RSPXVHXPV                         7RSPXVHXPV1RUWK     7RSPXVHXPV1RUWK
                                                                                                                                                                                                DWWHQGDQFHJURZWK                      $PHULFDDWWHQGDQFH   $PHULFDDWWHQGDQFH
                                                                                                                  -5                      0                5               10                   1RUWK{$PHULFDs
                                                                                                                                                                                       Exhibit 10
                                                                                                                                                               7($$(&20             7($$(&20                                                                                             
                                                                                     Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 37 of 41 Page ID
                                                                                                                       #:35680

     TOP 20
     MUSEUMS
     ASIA-PACFIC




                                                                                                                                                                                                                                                                                            ATTENDANCE


                                                                                                                                                                                                                                                                                                            ATTENDANCE
                                                                                                                                                                                                                 /RFDWLRQ




                                                                                                                                                                                                                                                                                                            FREE/PAID
                                                                                                                                                                                                                                                                              % CHANGE
                                                                                                                                                                                                        RANK
                                                                                                                                                                                                        PARK




                                                                                                                                                                                                                                                                                            2016


                                                                                                                                                                                                                                                                                                            2015
                                                                                                                                                                                                        1 NATIONAL MUSEUM OF CHINA, BEIJING, CHINA                            3.6%       7,550,000       7,290,000
                                                                                                                                                                                                        2 SHANGHAI SCIENCE & TECHNOLOGY MUSEUM, SHANGHAI, CHINA               6.2%       6,316,000       5,948,000
                                                                                                                                                                                                        3 NATIONAL PALACE MUSEUM (TAIWAN), TAIPEI, TAIWAN                   -11.8%       4,666,000       5,288,000
                                                                                                                                                                                                        4 CHINA SCIENCE TECHNOLOGY MUSEUM, BEIJING, CHINA                    14.0%       3,830,000       3,360,000
                                                                         BEIJING, CHINA          4
                                                                                                          1                                                                                             5 NATIONAL MUSEUM OF KOREA, SEOUL, SOUTH KOREA                        8.5%       3,396,000       3,130,000
                                                      2 MUSEUMS / ATTENDANCE 11.4M                                           20
                                                                                                                                      5     SEOUL, SOUTH KOREA                                          6 ZHEJIANG MUSEUM, HANGZHOU, CHINA                                   -8.3%       3,060,000       3,338,000
                                                                                                                             9              3 MUSEUMS / ATTENDANCE 7.6M
                                                                                                                                                                                                        7 NATIONAL MUSEUM OF NATURAL SCIENCE, TAICHUNG, TAIWAN               -4.3%       2,944,000       3,075,000
                                                                                                                                                     15
                                                                                                                                                           11        TOKYO, JAPAN                       8 NANJING MUSEUM, NANJING, CHINA                                     11.5%       2,880,000       2,582,000
                                                            CHONGQING           14                                                                    13             3 MUSEUMS / ATTENDANCE 6.7M
                                          1 MUSEUM / ATTENDANCE 2.1M                                                                                                                                    9 NATIONAL FOLK MUSEUM OF KOREA, SEOUL, SOUTH KOREA                   3.6%       2,714,000       2,620,000
                                                                                                                                     16 17                                                              10 NATIONAL GALLERY OF VICTORIA, MELBOURNE, AUSTRALIA                10.7%       2,668,000       2,411,000
                                                                                                                                                 2    EAST CHINA
                                          KOLKATA, INDIA           188                                                                                5 MUSEUMS / ATTENDANCE 15.8M
                  1 MUSEUM / ATTENDANCE 1.6M                                                                                         8
                                                                                                                                             6                                                          11 NATIONAL ART CENTER, TOKYO, JAPAN                                  5.8%       2,609,000       2,466,000
                                                                                                                                                                                                        12 NATIONAL SCIENCE & TECHNOLOGY MUSEUM, KAOHSIUNG, TAIWAN           20.0%       2,350,000       1,958,000
                                                                    GUANGZHOU, CHINA                 19
                                                           1 MUSEUM / ATTENDANCE 1.6M                           12                                                                                      13 NATIONAL MUSEUM OF NATURE AND SCIENCE, TOKYO, JAPAN                4.8%       2,200,000       2,100,000
                                                                                                                                 3       TAIWAN
                                                                                                                    7                    3 MUSEUMS / ATTENDANCE 10M                                     14 CHINA THREE GORGES MUSEUM (CHONGQING MUSEUM), CHONGQING, CHINA    -0.6%       2,068,000       2,081,000
                                                                                                                                                                                                        15 TOKYO NATIONAL MUSEUM, TOKYO, JAPAN                               -0.7%       1,901,000       1,915,000
                                                                                                                                                                                                        16 SHANGHAI MUSEUM, SHANGHAI, CHINA                                  -2.4%       1,877,000       1,924,000
                                                                                                                                                                                                        17 SUZHOU MUSEUM, SUZHOU, CHINA                                       0.6%       1,700,000       1,690,000
                                                                                                                                                                                                        18 SCIENCE CITY, KOLKATA, INDIA                                      10.8%       1,597,000       1,441,000
                                                                                                                                                                                                        19 GUANGDONG PROVINCE MUSEUM, GUANGZHOU, CHINA                        4.6%       1,557,000       1,489,000
                                                                            MELBOURNE, AUSTRALIA                        10
                                                                           1 MUSEUM / ATTENDANCE 2.7M                                                                                                   20 NATIONAL PALACE MUSEUM OF KOREA, SEOUL, SOUTH KOREA               40.6%       1,513,000       1,076,000
                                                                                                                                                                                                            TOP 20 TOTAL ATTENDANCE 2016                                                 59,396,000 57,182,000
                                                                                                                                                                                                            TOP 20 TOTAL ATTENDANCE 2015                                      3.1%       59,396,000      57,615,000


     KEY                                                                                             GROWTH 2012–16
                                                   &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW          s                                                                            27.6%
                  PsP

                              PsP
     8SWRP




                                                   UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                                                   6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ       s                                                                            9.1%
                                                                                                                                                                                                        3.1%                                   59.4m                        57.6m
                                           P




                                                   RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH
                                                   UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ         s                                                                            -0.4%
                                                   LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                   YHUVXVDOORWKHUUDQNHGSDUNV                    s                                                                            3.1%            7RSPXVHXPV                        7RSPXVHXPV              7RSPXVHXPV
                                                                                                                                                                                                        DWWHQGDQFHJURZWK                     $VLD3DFLƮF                 $VLD3DFLƮF
                                                                                                              -15                            0                  15                 30                   $VLD3DFLƮFs                    DWWHQGDQFH{              DWWHQGDQFH{

                                                                                                                                                                                               Exhibit 10
                                                                                                                                                                       7($$(&20             7($$(&20                                                                                               
                                                                                       Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 38 of 41 Page ID
                                                                                                                         #:35681

     TOP 20
     MUSEUMS
     EMEA




                                                                                                                                                                                                                                                                       ATTENDANCE


                                                                                                                                                                                                                                                                                       ATTENDANCE
                                                                                                                                                                                                 /RFDWLRQ




                                                                                                                                                                                                                                                                                       FREE/PAID
                                                                                                                                                                                                                                                         % CHANGE
                                                                                                                                                                                        RANK
                                                                                                                                                                                        PARK




                                                                                                                                                                                                                                                                       2016


                                                                                                                                                                                                                                                                                       2015
                                                                           AMSTERDAM, NETHERLANDS
     LONDON, U.K.                                                          2 MUSEUMS / ATTENDANCE 4.3M                                                                                  1 LOUVRE, PARIS, FRANCE                                        -14.9%       7,400,000       8,700,000
     7 MUSEUMS / ATTENDANCE 31M
                                                                           17   15                                  7   ST PETERSBURG, RUSSIA                                           2 BRITISH MUSEUM, LONDON, U.K.                                  -5.9%       6,420,000       6,821,000
                                                                                                                        1 MUSEUM / ATTENDANCE 4.1M
                       12 20                2
                                                                                                                                                                                        3 NATIONAL GALLERY, LONDON, U.K.                                 6.0%       6,263,000       5,908,000
              10                                                                                                           14         MOSCOW, RUSSIA
                                                                                                                                      1 MUSEUM / ATTENDANCE 2.3M                        4 VATICAN MUSEUMS, VATICAN, VATICAN CITY                         1.1%       6,067,000       6,002,000
                                                   3
                   6               5                                                                    18   OŚWIĘCIM, POLAND                                                           5 TATE MODERN, LONDON, U.K.                                     23.9%       5,839,000       4,713,000
                                                                                                             1 MUSEUM / ATTENDANCE 2.1M
                                                                                                                                                                                        6 NATURAL HISTORY MUSEUM, LONDON, U.K.                         -12.5%       4,624,000       5,284,000
                       16                                                                     19     FLORENCE, ITALY
                                                                                                     1 MUSEUM / ATTENDANCE 2.1M                                                         7 STATE HERMITAGE, ST PETERSBURG, RUSSIA                        12.3%       4,119,000       3,668,000
              13                     1
                   9
                                                                                                                                                                                        8 REINA SOFÍA, MADRID, SPAIN                                    12.2%       3,647,000       3,250,000

                                                                                        4       VATICAN, VATICAN CITY                                                                   9 CENTRE POMPIDOU, PARIS, FRANCE                                 6.3%       3,300,000       3,105,000
     PARIS, FRANCE                                                                              1 MUSEUM / ATTENDANCE 6.1M
     4 MUSEUMS / ATTENDANCE 15.9M                                                                                                                                                       10 SCIENCE MUSEUM (SOUTH KENSINGTON), LONDON, U.K.              -3.3%       3,246,000       3,356,000
                                                                    11     8                                                                                                            11 MUSEO NACIONAL DEL PRADO, MADRID, SPAIN                      12.5%       3,034,000       2,697,000
                                                                                                                                                                                        12 VICTORIA AND ALBERT MUSEUM, LONDON, U.K.                    -11.9%       3,022,000       3,432,000
                                                                   MADRID, SPAIN
                                                                   2 MUSEUMS / ATTENDANCE 6.7M                                                                                          13 MUSÉE D'ORSAY, PARIS, FRANCE                                -12.8%       3,000,000       3,440,000
                                                                                                                                                                                        14 STATE TRETYAKOV GALLERY, MOSCOW, RUSSIA                      43.0%       2,326,000        1,627,000
                                                                                                                                                                                        15 RIJKSMUSEUM, AMSTERDAM, NETHERLANDS                          -6.4%       2,200,000       2,350,000
                                                                                                                                                                                        16 CITÉ DES SCIENCES ET DE L'INDUSTRIE, PARIS, FRANCE            8.4%       2,183,000       2,013,000
                                                                                                                                                                                        17 VAN GOGH MUSEUM, AMSTERDAM, NETHERLANDS                      11.2%       2,100,000       1,888,000
                                                                                                                                                                                        18 AUSCHWITZ-BIRKENAU MUSEUM, OŚWIĘCIM, POLAND                  19.4%       2,053,000       1,720,000
                                                                                                                                                                                        19 GALLERIA DEGLI UFFIZI, FLORENCE, ITALY                        4.0%       2,050,000       1,972,000
                                                                                                                                                                                        20 NATIONAL PORTRAIT GALLERY, LONDON, U.K.                      -9.1%        1,949,000      2,145,000
                                                                                                                                                                                            TOP 20 TOTAL ATTENDANCE 2016                                            74,842,000 74,091,000
                                                                                                                                                                                            TOP 20 TOTAL ATTENDANCE 2015                                 0.9%       74,842,000      74,140,000


     KEY                                                                                               GROWTH 2012–16
                                                       &LUFOHVUHSUHVHQWVL]HRIDWWHQGDQFHDW        s                                                          4.6%
                   PsP

                               PsP
     8SWRP




                                                       UDQNHGSDUNVDWWKHJHRJUDSK\LQGLFDWHG
                                                       6OLFHVZLWKLQFLUFOHVUHSUHVHQWSURSRUWLRQ    s                                                           0.8%
                                                                                                                                                                                        0.9%                                    74.8m                  74.1m
                                           P




                                                       RIDWWHQGDQFHDWWKHJHRJUDSK\IURPWKH
                                                       UDQNHGSDUNLQGLFDWHGE\QXPEHU6KDGLQJ      s                                                           -1.7%
                                                       LQGLFDWHVDWWHQGDQFHDWWKHUDQNHGSDUN
                                                       YHUVXVDOORWKHUUDQNHGSDUNV                 s                                                           0.9%            7RSPXVHXPV                         7RSPXVHXPV(0($   7RSPXVHXPV(0($
                                                                                                                                                                                        DWWHQGDQFHJURZWK(0($                 DWWHQGDQFH{        DWWHQGDQFH{
                                                                                                              -20               -10               0                10                   s
                                                                                                                                                                               Exhibit 10
                                                                                                                                                      7($$(&20              7($$(&20                                                                                          
                                          Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 39 of 41 Page ID
                                                                            #:35682

     ABOUT THE STUDY                                                                                              FREQUENTLY ASKED QUESTIONS
     0HWKRGRORJ\DQGHYROXWLRQRIWKH                  $(&20REWDLQVWKHƮJXUHVXVHGWRFUHDWH                  :K\VKRXOGSDUNVVKDUH                             LVQRWLQYHVWLQJLQUHJXODULPSURYHPHQWV\HW
     7($$(&207KHPH,QGH[DQG                         WKH7($$(&207KHPH,QGH[DQG0XVHXP                     WKHLU{QXPEHUV"                                     UHSRUWVWKDWQXPEHUVDUHVWDEOHRUJURZLQJ
     0XVHXP,QGH[                                      ,QGH[WKURXJKDYDULHW\RIVRXUFHVLQFOXGLQJ            :KHQRSHUDWRUVVKDUHWKHLULQIRUPDWLRQLW          WKHQXPEHUVDUHVXVSHFW0RUHRYHULWoVQRW
                                                        VWDWLVWLFVIXUQLVKHGGLUHFWO\E\WKHRSHUDWRUV          LVJRRGIRUWKHLQGXVWU\,WWLHVGLUHFWO\LQWR    WKHNLQGRIVHFUHWWKDWFDQEHNHSWIRUORQJ
     7KLVLVWKHHOHYHQWKDQQXDO7KHPH,QGH[DQG       KLVWRULFDOQXPEHUVƮQDQFLDOUHSRUWVWKH                UHLQYHVWLQJZLVHO\LQZD\VWKDWEULQJLQPRUH     3HRSOHPRYHIURPRQHRSHUDWRUWRDQRWKHU
     0XVHXP,QGH[FROODERUDWLRQEHWZHHQWKH            LQYHVWPHQWEDQNLQJFRPPXQLW\ORFDO                      DWWHQGDQFHDQGPRUHUHSHDWYLVLWDWLRQGULYLQJ     DQGWKH\WDNHWKDWNQRZOHGJHZLWKWKHP
     7KHPHG(QWHUWDLQPHQW$VVRFLDWLRQ 7($             WRXULVPRUJDQL]DWLRQVDQGSURIHVVLRQDO                  UHYHQXHDQGSURƮWV7UDFNLQJGLƬHUHQFHVDQG        &RQVXOWDQWVDUHFDOOHGXSRQWRKHOSLQWHUHVWHG
     DQG$(&20DOWKRXJKWKHVWXG\LWVHOIKDV          HVWLPDWHVZKHUHQHFHVVDU\7KHJOREDO                    ưXFWXDWLRQVLQDWWHQGDQFHKHOSVWKHLQGXVWU\       SDUWLHVHYDOXDWHRQJRLQJRSHUDWLRQVDVZHOODV
     EHHQLQH[LVWHQFHIRUPXFKORQJHU7KHUHSRUW     PDUNHWLVVWXGLHGDVDZKROHDQGHDFKRILWV            UHFRJQL]HZKDWGULYHVFKDQJHVLQDWWHQGDQFH       SRWHQWLDOQHZLQYHVWPHQWVDQGDFWLYLWLHV
     KDVHYROYHGRYHUWKH\HDUVVWDUWLQJDVMXVW      PDLQUHJLRQVLVDOVRVWXGLHGVHSDUDWHO\WKH             .QRZLQJZKDWZRUNVZKDWGRHVQoWZRUNt
     DUHSRUWRQPDMRU86WKHPHSDUNVZLWK          $PHULFDV(0($DQG{$VLD                                 DQGZKHUHDQGZK\tDOORZVRSHUDWRUVWR            ,QRWKHUZRUGVRYHUUHSRUWLQJZLOOHYHQWXDOO\
     DGGLWLRQDOUHJLRQV (0($$VLD/DWLQ$PHULFD                                                               PDNHZLVHLQYHVWPHQWGHFLVLRQVDQGWRNQRZ         FRPHWRDSRLQWRIFRUUHFWLRQ2XU{DGYLFHLVWR
     DQGDWWUDFWLRQW\SHV ZDWHUSDUNVPXVHXPV        )RUDWKHPHSDUNRUZDWHUSDUNWREHLQFOXGHG            ZKDWUHVXOWVFDQEHH[SHFWHG7KDWoVWKHKHDUW     WUXVWWKHSURFHVV
     DGGHGRYHUWLPH7KHUHSRUWUHSUHVHQWVD          LQWKHUHSRUWDWDPLQLPXPWKHSURSHUW\PXVW            RIPDUNHWDQGIHDVLELOLW\{DQDO\VLV
     VLJQLƮFDQWERG\RILQWHUQDWLRQDOUHVHDUFK         EHJDWHG HQWU\WLFNHWUHTXLUHG DQGWKHSDUN                                                                +RZGR\RXHVWLPDWHƮJXUHVIRU
     DQG{DQQXDOWUDFNLQJ                               JHQHUDOO\PXVWEHIRFXVHGRQWKHYLVLWRU                 'RVRPHRSHUDWRUVH[DJJHUDWHLQ                    LQGLYLGXDOSDUNVDQGPXVHXPVWKDW
                                                        H[SHULHQFH7REHLQFOXGHGLQWKHWRSWKHPH              RUGHUWRORRNPRUHVXFFHVVIXO":KDW                GRQoW{UHSRUW{WKHP"
     ,QFOXVLRQLQWKHDQQXDO7KHPH,QGH[DQG           SDUNJURXSVOLVWDQRSHUDWRUPXVWKDYHWKHPH            FDQ\RXGRDERXWWKDW"                              )RUWXQDWHO\ZLWKPRUHWKDQ\HDUV
     0XVHXP,QGH[LVQRZVHHQDVDEHQFKPDUN           SDUNVLQLWV{SRUWIROLRLQZKLFKLWKDVFRQWUROOLQJ       2XUUROHLVWRVKDUHZKDWWKHLQGXVWU\             H[SHULHQFHZRUNLQJLQWKHDWWUDFWLRQVLQGXVWU\
     RIVXFFHVVDPRQJRSHUDWRUVSDUNVDQG            RZQHUVKLSDQGRUWKDWDUHEUDQGHGE\WKH                 RSHUDWRUVVD\RƱFLDOO\RULIWKDWLQIRUPDWLRQ     $(&20oV(FRQRPLFVSUDFWLFHKDVDVWURQJ
     PXVHXPV(YHU\\HDU$(&20KHDUVIURP              RSHUDWRU LHOLFHQVHG                                 LVQRWSURYLGHGWRVKDUHRXUEHVWSURIHVVLRQDO    XQGHUVWDQGLQJRIZKDWGULYHVSHUIRUPDQFH
     SDUNVDQGPXVHXPVGHVLULQJWRVKDUHWKHLU                                                                   HVWLPDWH,WoVSRVVLEOHWKDWVRPHDUHRYHU         DWWKHSDUNOHYHODQGDUREXVWSURFHVVWR
     DWWHQGDQFHLQFUHDVHVDQGHDUQDSODFHRQWKH                                                                UHSRUWLQJWKHLUQXPEHUV:HFDQoWFRQWURO          HVWLPDWHDWWHQGDQFHZKHUH{QHFHVVDU\7KH
     OLVW7KRVHZKREHOLHYHWKHLUSURSHUWLHVVKRXOG                                                             WKDW+RZHYHUDOORIWKHPDMRURSHUDWRUVDUH      IROORZLQJRXWOLQHVRXUJHQHUDO{SURFHVV
     EHLQFOXGHGLQWKHUHSRUWDUHHQFRXUDJHG                                                                    SXEOLFO\RZQHGDQGWKHUHIRUHREOLJHGWRUHSRUW
     WRFRQWDFWWKH$(&20RƱFHLQWKHLUUHJLRQ                                                                  WRWDODWWHQGDQFHDQGƮQDQFLDOSHUIRUPDQFH          s :HVWDUWE\UHYLHZLQJSXEOLFO\DYDLODEOH
     DIWHUVWXG\LQJWKHFULWHULDIRUFRQVLGHUDWLRQ                                                               LQIRUPDWLRQDWWKHFRUSRUDWHOHYHOHYHQLIWKH\      LQIRUPDWLRQDERXWWKHSHUIRUPDQFHRIWKH
     JLYHQEHORZ7KHPRUHIHHGEDFNDQG                                                                          GRQoWEUHDNLWGRZQWRWKHSDUN{OHYHO                PXOWLSDUNDWWUDFWLRQRSHUDWRUVDQGDOVR
     LQIRUPDWLRQZHUHFHLYHWKHPRUHDFFXUDWH                                                                                                                          WKHLQGLYLGXDOSDUNVPXVHXPV:HDOVR
     WKLVUHSRUWZLOOEHFRPH                                                                                     2YHUUHSRUWLQJPD\JHWDQRSHUDWRU                    UHYLHZLQIRUPDWLRQWKDWZHKDYHFROOHFWHG
                                                                                                                  WHPSRUDULO\KLJKHURQWKHOLVWWKDQLWV               DVSDUWRIWKHSUHYLRXV\HDUoVUHSRUWDQG
                                                                                                                  FRPSHWLWRUVEXWLWZLOOFDXVHSUREOHPVVRPH         WKURXJKRXW{WKH\HDU
                                                                                                                  LQWKHQHDUWHUPDQGRWKHUVGRZQWKHURDG,Q
                                                                                                                  WKHQHDUWHUPLIDWWHQGDQFHLVXSEXWUHYHQXHV    s :KHUHSDUNPXVHXPOHYHOLQIRUPDWLRQ
                                                                                                                  RUSURƮWDELOLW\DUHQRWLWUDLVHVTXHVWLRQV         LVPLVVLQJZHWKHQDVNWKHPXOWLSDUN
                                                                                                                  ,QWKHORQJHUWHUPHYHQWXDOO\WKH\oOOKLWD         RSHUDWRUVDQGWKHLQGLYLGXDOSDUNV
                                                                                                                  SRLQWZKHUHWKHQXPEHUVDUHWRRIDURƬWREH          PXVHXPVWRSURYLGHXVZLWKWKHLU
                                                                                                                  EHOLHYDEOH0LVUHSUHVHQWLQJDOVRFRPSOLFDWHV          DWWHQGDQFHƮJXUHVDQGPDQ\RIWKHP
                                                                                                                  WKHSLFWXUHLIWKHFRPSDQ\HYHQWXDOO\JRHV            GR{VR{GLUHFWO\
                                                                                                                  SXEOLFRULVDFTXLUHGRUZDQWVWRVHOORƬDQ
                                                                                                                  LQGLYLGXDOSURSHUW\2SHUDWRUVNQRZ{WKLV           s :KHUHZHGRQRWUHFHLYHVSHFLƮFSDUN
                                                                                                                  0LVUHSRUWLQJDOVRUDLVHVIDOVHH[SHFWDWLRQV          PXVHXPOHYHOƮJXUHVIURPWKHRSHUDWRUZH
                                                                                                                  ,I\RXoUHWU\LQJWRPDNHDQLQYHVWPHQW                XVHDGHWDLOHGPHWKRGRORJ\WKDWFRQVLGHUV
                                                                                                                  GHFLVLRQDQGIRUHFDVWIXWXUHSHUIRUPDQFH             WKHIROORZLQJKLVWRULFDWWHQGDQFHWUHQGV
                                                                                                                  \RXQHHGDFFXUDWHLQIRUPDWLRQ,IDSURSHUW\          DWWKHSDUNPXVHXPJHQHUDOO\DYDLODEOH

                                                                                                         Exhibit 10
                                                                                                                                                                                                                       
                                           Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 40 of 41 Page ID
                                                                             #:35683

       LQIRUPDWLRQRQWKHSDUNPXVHXPDQGRU              LPSURYHWKHLUH[LVWLQJRSHUDWLRQV:HDOVR
       RSHUDWRUSDUNPXVHXPFKDQJHVVXFKDV             WHDPZLWKDWWUDFWLRQPDVWHUSODQQHUVDQG
       QHZULGHVDUHDVVKRZVH[KLELWVWLFNHW          GHVLJQHUVWRKHOSFRUUHFWO\SRVLWLRQDQG
       SULFHVLQWHOOHFWXDOSURSHUW\FRQQHFWLRQV         ULJKWVL]HSDUNVDQGPXVHXPVWRPDWFK
       HWFJHQHUDOHFRQRP\RIWKHQDWLRQDQG            WKHLUPDUNHWSRWHQWLDODQGRSWLPL]HWKHLU
       WKHVSHFLƮFPHWURSROLWDQDUHDWRXULVP             ƮQDQFLDO{SHUIRUPDQFH,QDGGLWLRQZH
       WUHQGVQDWLRQDOO\DQGLQWKHPHWURSROLWDQ          UHJXODUO\VSHDNDWLQGXVWU\HYHQWVVXFK
       DUHDIRUSDUNVZHDWKHUWUHQGVLQWKH             DV{WKRVHVSRQVRUHGE\7($,$$3$::$
       DUHDSDUWLFXODUO\GXULQJSHDNSHULRGVWKH        $$0$=$8/,DQGPDQ\RWKHUVDERXW
       SHUIRUPDQFHRIQHDUE\SDUNVPXVHXPVDQG            LQGXVWU\WUHQGVDQGDOVRFRQWULEXWHWR
       RWKHUDWWUDFWLRQVPHGLDFRYHUDJHDERXWWKH        DUWLFOHVWRLQGXVWU\SXEOLFDWLRQVDQGLQ
       RSHUDWRUSDUNPXVHXPDQGVHOHFWIDFWRUV           PRUH{JHQHUDOPHGLDSXEOLFDWLRQV
       DV{UHOHYDQW
                                                         :KDWFDXVHVZLGHVZLQJVLQ
     s 3DUNPXVHXPRSHUDWRUVDUHDOVRJLYHQ            SHUIRUPDQFHDWSDUNVDQGPXVHXPV"
        WKHRSSRUWXQLW\WRUHYLHZDQGFRPPHQW           $VFDQEHVHHQIURPWKHSURFHVVRXWOLQHG
        RQ$(&20oVHVWLPDWHEHIRUHWKH7KHPH            DERYHWKHUHDUHDORWRIIDFWRUVDƬHFWLQJWKH
        ,QGH[DQG0XVHXP,QGH[DUHƮQDOL]HGDQG         SHUIRUPDQFHRIDSDUNRUPXVHXPLQFOXGLQJ
        SXEOLVKHG2IWKRVHWKDWGRQoWSURYLGH          SDVWSHUIRUPDQFHQHZRƬHULQJVWKH
        RƱFLDOƮJXUHVDWWKHSDUNPXVHXP                HFRQRP\WRXULVPZHDWKHUPHGLDFRYHUDJH
        OHYHOZHJHQHUDOO\UHFHLYHVRPHIRUPRI        PDQDJHPHQWDQGPRUH7\SLFDOO\ODUJH
        IHHGEDFNUHJDUGLQJWKHLQGLYLGXDOSDUNV         FKDQJHVLQDWWHQGDQFHXSRUGRZQDUHGULYHQ
        PXVHXPV/HDGHUVKLSDW7($ WKH7KHPHG          E\PDMRUFKDQJHVLQRQHRUPRUHRIWKHVH
        (QWHUWDLQPHQW$VVRFLDWLRQZKLFKSXEOLVKHV      IDFWRUVZLWKWKHUHODWLRQVKLSEHWZHHQWKHWZR
        DQGKHOSVHGLWWKHUHSRUW SOD\VDQLPSRUWDQW   IUHTXHQWO\FOHDUZKHQH[DPLQHGLQ{GHWDLO
        UROHKHUHHQFRXUDJLQJ{UHVSRQVHV
                                                         +RZLVDZDWHUSDUNGHƮQHGIRUWKH
     s $VWKHOHDGLQJSURYLGHURIEXVLQHVVSODQQLQJ    SXUSRVHVRIWKH7KHPH,QGH["
        VWXGLHVZRUOGZLGHIRUDWWUDFWLRQVRXUJURXS    $ZDWHUSDUNPXVWKDYHDPLQLPXPRIWKUHH
        DOVRZRUNVIUHTXHQWO\ZLWKDOORIWKHPDMRU     ZDWHUVOLGHVưXPHVDZDYHSRROUHWDLODQG
        RSHUDWRUVSDUNVDQGPXVHXPVSURYLGLQJ        IRRGDUHDVDQGDWOHDVWWZRRIWKHIROORZLQJ
        XVZLWKWKHRSSRUWXQLW\WRSHULRGLFDOO\         RWKHUHOHPHQWVWXEHULGHVIUHHIRUPSRRO
        FRPSDUHRXUHVWLPDWHVZLWKDFWXDO               OD]\ULYHUDQGNLGVZDWHUSOD\DUHD,Q$VLD
        H[DFWƮJXUHV:HXVHWKLVWRDGMXVWRXU         DQG$PHULFDWKHZDWHUSDUNVDUHGHƮQHGDV
        PHWKRGRORJ\ZKHUH{QHFHVVDU\                     RXWGRRU{IDFLOLWLHV

     s $VSDUWRIRXUDFWLYHZRUNLQWKHVH             :K\DUHQoWRWKHUDWWUDFWLRQW\SHV
        PDUNHWVDQGRXUDZDUHQHVVRIZKDWGULYHV        LQFOXGHGVXFKDV]RRVDQGDTXDULXPV
        SHUIRUPDQFHDQGWKHPDFURHFRQRPLFVRI           REVHUYDWLRQH[SHULHQFHVDQGVSRUWV
        GLƬHUHQWFRXQWULHVZHYLVLWWKHSDUNVDQG      DQGSHUIRUPDQFH{YHQXHV"
        PXVHXPVZDWFKLQJIRUQHZGHYHORSPHQW           7KHUHSRUWKDVHYROYHGRYHUWKH\HDUVVWDUWLQJ
        DQGWUHQGV:HKHOSWREULQJSURIHVVLRQDO       DVMXVWDUHSRUWRQPDMRU86WKHPHSDUNV
        SURFHVVHVWRWKHLQGXVWU\VRWKDWD             ZLWKDGGLWLRQDOUHJLRQV (0($$VLD/DWLQ
        KLJKHUOHYHORITXDOLW\FDQEHWUDQVPLWWHG      $PHULFD DQGDWWUDFWLRQW\SHV ZDWHUSDUNV
        IURPPRUHGHYHORSHGPDUNHWVLQWR                PXVHXPV DGGHGRYHUWLPH7KDWVDLGZHDUH
        HPHUJLQJPDUNHWV:HIUHTXHQWO\ZRUN            LQGHHGFRQVLGHULQJDGGLWLRQDODWWUDFWLRQW\SHV
        IRURSHUDWRUVZKRDUHORRNLQJWRHQWHU          DQGZLOOLQFOXGHWKHVHDVLQWHUHVWLVVKRZQDQG
        WKHDWWUDFWLRQVEXVLQHVVRUWRJURZRU         UHVRXUFHV{DOORZ

                                                                                                          Exhibit 10

Case 2:15-cv-05346-CJC-E Document 496-11 Filed 04/12/21 Page 41 of 41 Page ID
                                  #:35684




         7($DQG$(&20H[SUHVVWKDQNV
         WRWKHQXPHURXVSDUNDQGPXVHXP
         RSHUDWRUVZKRJUDFLRXVO\DQG
         JHQHURXVO\IXUQLVKHGDWWHQGDQFH
         LQIRUPDWLRQHQDEOLQJWKLVUHSRUW
         WREHDVFRPSOHWHDQGDFFXUDWH
         DVSRVVLEOH

         $ERXW$(&20
         $(&20LVEXLOWWRGHOLYHUDEHWWHUZRUOG:HGHVLJQEXLOGƮQDQFH
         DQGRSHUDWHLQIUDVWUXFWXUHDVVHWVIRUJRYHUQPHQWVEXVLQHVVHV
         DQGRUJDQL]DWLRQVLQPRUHWKDQFRXQWULHV$VDIXOO\LQWHJUDWHG
         ƮUPZHFRQQHFWNQRZOHGJHDQGH[SHULHQFHDFURVVRXUJOREDO
         QHWZRUNRIH[SHUWVWRKHOSFOLHQWVVROYHWKHLUPRVWFRPSOH[
         FKDOOHQJHV)URPKLJKSHUIRUPDQFHEXLOGLQJVDQGLQIUDVWUXFWXUH
         WRUHVLOLHQWFRPPXQLWLHVDQGHQYLURQPHQWVWRVWDEOHDQG
         VHFXUHQDWLRQVRXUZRUNLVWUDQVIRUPDWLYHGLƬHUHQWLDWHGDQG
         YLWDO$)RUWXQHƮUP$(&20KDGUHYHQXH{RIDSSUR[LPDWHO\
         {ELOOLRQGXULQJƮVFDO\HDU

         6HHKRZZHGHOLYHUZKDWRWKHUVFDQRQO\LPDJLQHDWDHFRPFRP
         DQG#$(&20

         $ERXW7($
         7KH7($ 7KHPHG(QWHUWDLQPHQW$VVRFLDWLRQ LVDQLQWHUQDWLRQDO
         QRQSURƮWPHPEHUVKLSDVVRFLDWLRQIRXQGHGLQDQGEDVHGLQ
         %XUEDQN&$86$7($oVPHPEHUFRPSDQLHVHQFRPSDVV
         VRPHFUHDWLYHVSHFLDOLVWVZRUNLQJLQVRPHƮUPV
         LQGLƬHUHQWFRXQWULHV7($SUHVHQWVWKHDQQXDO7KHD$ZDUGV
         DQGWKH7($6XPPLWDQGKRVWVWKHDQQXDO6$7(FRQIHUHQFH
         RQ([SHULHQFH'HVLJQ7(${DOVRSURGXFHVDYDULHW\RISULQWDQG
         HOHFWURQLFSXEOLFDWLRQVDQGLVSOHDVHGWRFROODERUDWHZLWK$(&20
         HYHU\\HDURQWKH7($$(&207KHPH{,QGH[DQG0XVHXP,QGH[
         7($KDVIRXUUHJLRQDO{'LYLVLRQVVHUYLQJWKHLQGXVWU\{ZRUOGZLGH

         9LVLWZZZ7($FRQQHFWRUJ2Q7ZLWWHU#WHDBFRQQHFW




                                                                                Y
                                                   Exhibit 10
